te tty Ips a)
. On _ = |
gel FM es ie
‘ Ce
Sati eis gel AF pail
5
ob!) >! ood

CONTRACT

FOR THE EXPLORATION, DEVELOPMENT.
AND PRODUCTION OF PETROLEUM

‘Between

SYRIAN PETROLEUM COMPANY
And
LOON ENERGY, Inc.

Cod

ads
Alt y Ata 5g dg ll Ge alll
yg —_ ae Lig all La sgeall days
x)
Bait Ay yg a As
g
Ay) asi os!

CONTRACT
FOR THE EXPLORATION, DEVELOPMENT
AND PRODUCTION OF PETROLEUM
Between
THE GOVERNMENT OF THE SYRIAN ARAB REPUBLIC
And
SYRIAN PETROLEUM COMPANY
And
LOON EMER Inc.

Lattakia Cc utract 4g30U) aie
INDEX

ARTICLE
Preamble

1 Definitions

2 Annexes to the Contract

3 Grant of Rights and Term

4 Work Program and Expenditures
During Exploration Period

5 Relinquishment

6 Operations after Commercial
Discovery

7 Royalty, Recovery of Cost and
Expenses and Production Sharing

8 Gas

9 Office and Service of Notice

40 Saving of petroleum and Prevention of
loss

1 Customs Exemptions

42 Books of Accounts: Accounting and
Payment

43 Records, Reports,& Inspections

44 Responsibility for Damage and
Insurance

15 Privileges of Official Representatives.
Employment Rights and Training of

16 Hi
Syrian Personal

47 Local Contractors and Locally
Manufactured Materials

18 Laws and Regulations

19 Right of Requisition

20 Assignments

24 Breach of Agreement and Power to
Cancel

22 Force Majeure

23 Disputes and Arbitration

24 Legal Status of Parties

25 General

26 Title to Assets

27 Pipelines and Facilities

28 Signature Bonus and Production
Bonuses

29 Arabic and English Text

30 Approval of the Government
ANNEXES

"A" Description of the Area

"BY Map of the Area

“cr Letter of Guarantee

"Dp" Operating Company Charter

"e Accounting Procedure

Lattakia Contract

100

104
102

daiua

bala
Assia!)
ks 1
Mell Gade 2
gad) 5 Gsial) cis 3
5b DS cull 5g all wali 4
Pennew) 5
Gated GLESY! sey GbLeal! 6
GMA bo fly Le Soll Go 7
CY! pal y Glhy poall
Bs) 8
clad 5 GOSaN ie 9
Balad e525 Js sid Ue Abid 10
RS yeoll Celie Yl i
Cle ginal y dysdeall scstylaal ss 12
Still 5 2st 13
cull 4 Sell ge Ady pull 14
Fa Sa tee Ol jaa 15
Caz geal Calalel) cy ph 5 AS Gi 16
Uae de sea Syall 4 caulaal cul sith 0
ABS 5 od 18
eS Ge 19
je 20
ell! Uhl. y silly DEY! 2
a alll 3 22
aSedll y cle jl 23
GASES (55 gill au It 24
Cale ya 25
ei 4Sle 26
Doeadll y eb bs 27
CBY Dk 5 gS ede 28
SNS 5 sll Gail 29
Aa Soli Gved 30
Gana
dahil! ches
Wbudl Abas
NUS tS
Bala! 4S p83) Gash de
qopelaa sual
Ag20U) we
CONTRACT FOR THE EXPLORATION,
DEVELOPMENT AND PRODUCTION OF
PETROLEUM

between

THE GOVERNMENT OF THE SYRIAN
ARAB REPUBLIC

And
SYRIAN PETROLEUM COMPANY
And
LOON ENERGY Inc.

This Contract is signed on this DM, oe day
Of LE PA csescsseseeeennnees 2007 by the
GOVERNMENT of the SYRIAN ARAB
REPUBLIC (hereinafter referred to as the
("GOVERNMENT"), represented by the Minister
of Petroleum and Mineral Resources, SYRIAN
PETROLEUM COMPANY, a legal entity created
by Legislative Decree No. 9 of 1974 (hereinafter
referred to as "COMPANY") represented by its
General Manager, who is duly authorized to sign
this Contract, and the company of LOON
ENERGY INC., a company incorporated under the
laws of Canada which is qualified under the
decision of companies qualification committee in its
minutes Number 14 dated 2005 represented by
Mr. Timothy M. Elliott who is duly authorized to
sign this contract.

Lattakia Contract

GPX

A pLStg Azadi yg Jy pial GE ell ste

Ow

Hayy gut all Aa gall Ag

3
Habit Ay qual AS pc
x)

A gat ogl syd

at 3 se fe ge adsl 8
cy led 62007... dod ed Oe vn baaeos
Led Ug SUL) Aaya Saat A speal Aa 9S
ba jy Ee (eb
Fa ygatl Asya Guy aired byl
aseoall Gese cla) a yitel deat as hii!
(CAs path ly La Leal) Lal) 1974 (LL A esol
4554 0) I gavl Gsl AS poi 9 calal a ype: ABee
Nok Gan yey Ala gall (IS Gail gh Gage: 458 Fanaa ye
sedly Mad) 2005 ge 14 dy GS A dal Gel
foe gle east Vind Cail Goll et
. kel

2a0U ade
(Hereinafter referred to "CONTRACTOR").

WITNESSETH

WHEREAS Article 1 of law No. 7 of 1953
considers that all minerals in the Syrian territories

on the surface, under the surface or under the
waters of Syria are the property of
GOVERNMENT,

and WHEREAS "COMPANY" is authorized,
pursuant to the Legislative Decree No. 9 of 1974 to
carry out all Petroleum operations

in the country,icluding exploration development
and production,

and WHEREAS SYRIAN GAS COMPANY is
authorized, pursuant to the Decree No. 50 of 2003
to carry out all operations related to Exploitation,
Transportation and Marketing of the Natural Gas,

and WHEREAS "CONTRACTOR" desires to
undertake all operations for the exploration,
development and production of petroleum in and
throughout the area described in Annexes A and B
of this Contract and fulfill all the obligations and
enjoy all the rights provided for in this Contract as
a contractor to "COMPANY" in accordance with
the terms and conditions contained herein, and

WHEREAS "GOVERNMENT" agrees to this
request and has authorized the Minister of
Petroleum and Mineral Resources to enter into a
contract with "COMPANY", and with LOON
ENERGY INC, LOON ENERGY LIMITED,
LOON LATTAKIA LIMITED as 4
CONTRACTOR, for activities prescribed in this
Contract,

NOW THEREFORE THE PARTIES AGREE AS

FOLLOWS:

Lattakia Contract

(idgLBay Gb Lak Ld) Lal) y a Van le

tog Le abel) Lae Sh

ce p80 1953 pled 7 Ady sitll o* 1 sald gf Gus
dgae cpacta dag ceil) Apepiall shyell Qoem Asal Gul
gt al es! che le cealst ely Arygull all
chy y pall olyall oof el gab

By esti peel actly A “As pail" ol Cum 5
ALES) GI} tad Lac gaeas lull 1974 eld 9
ayatlly Gaal aS Gd Ly DUN gf hill oli
ztyly

ages) paciiig Uyde JAM Aa ygull Asa ol Sas
GA Fal duc gaan bill 2003 lel 50 ib
cggalall SLAM Gapedis lity 9A

cided) gee age hd te “dutiel!” ol cuss
Aabidl (gb dally Ahety Js tall ce cout, ala)
eats gly abd Ka ge ts T ode A poaaall
ci lade Ua geaidl Guia! Gans its oll IY quem
ASaYI 5 das tll is “As pA! Yslie Aine g: abel) Nae

4d Anal!

ea) 2
gb ay ss gy Abt se
we 9 “Asan gs SER oh tet 3p
cugly cated Gad Gal 9 ol youll os! LA
Abn Lal Vy is Lge el 48Du

wo all (a il

eg Le gle GIDE! on GUY 38

S20 sie
ARTICLE 1
DEFINITIONS

1.1 "Affiliated Company” means a subsidiary
company, a parent company, or a sister
company to a party hereto. For the
purposes of the foregoing definition:

4.1.1 "A subsidiary company” is a company
controlled by a party hereto.

1.1.2 "A parent company" is a company that
controls a party hereto.

1.1.3 "A sister company" is a company that is
controlled by the parent company of a
party hereto. "Control" or "Controlled"
means that either a company owns share
capital directly or through other
companies, which confer upon it a
majority of the votes at the stockholders
meetings of the company, which is
controlled.

4.2 “Area” means the area where
CONTRACTOR may carry out activities
under this Contract, as described in
Annexes A and B of this Contract and as
it may be changed by telinquishments by
CONTRACTOR pursuant to Article 5 of
this Contract.

1.3 “Available Petroleum" means the
volume of daily production of Petroleum
measured at the Metering Point after
deducting the Royalty pursuant to Article
7. Available Petroleum may be "Available
Petroleum" or "Available Gas", as
appropriate.

1.4. “Average Daily Production" means that
volume of Petroleum measured in BPD
calculated after the end of each Calendar
Quarter by dividing the total volume of
Petroleum produced and saved from the
Area at the Metering Point during the
preceding Calendar Quarter by the
number of Days in that Calendar
Quarter, or by the number of Days
following and

Lattakia Contract

—_s) o-____—4)

Gt

J AN AS AO) ye jill 2S) ied Assan) As ya" 1-1
Lite dal gay -aéell Ie (gd Gob! cal) 4s 52
Cbs pail Nae

Gb JS Ge lade Gas Ko gt "Lei Aa I-11
waded [aa rey

sabe) Vn gd Gh le ah AS 5 8 “P As yal" 2-1-1

SB a bele gasee AS pd go "OY! Asa" 3-1-1
"heap tall Nh gb Gal NI AS atl
ua hy pg asl alles aS pb pied” ale Gant
Leahgat geal als 3 DE Ge I pte JS
ody pecul das Chelan! i Gye Aa
slgle Cpaqall AS) SLall

Liga dae gf diglhall yea (all abil) 25 "Adbiat’ 2-1
gh pee ge gt US sail Ihe ease Aki!
cys Nye Lyk LS y sal Las Ge "Gs sina
Va ye 5 bala "“Lidy Jule) bis das dees

sill

—_sl cL pa ts "gala Js i" 3-1
ae pulall Abi sic "Lule Lisl) p ———=
Vw cygSs ably «7 saL___all Ui Aa Sell Go pase
Canes Njale 1516" sf "yale Lab Uni Salat! bist
slat!

Li ge pall DR ge “tga CUR haus) 41
JS Hylgs aes Lgume py GD a tll Ge Se ge cnldl
gail Sy jill GUS Esme qual eau Gu
gol DE uli abs fbi) Gs 4 bial;
Yiga a pl) ose le GLa) pesitl
ay! et tA AY) oon

30 sie
1.5

1.6

1.7

1.8

1.9

inclusive of the Date of Initial
Commercial Production until the quarter
end, as the case may be, all determined
in accordance with Article 7 hereof.

"Barrel" means forty-two (42) United
States gallons (equivalent to
approximately 158.984 litter), liquid
measure, corrected to a temperature of
sixty degrees (60°) Fahrenheit.

"BOPD" means Barrels of Petroleum
Per Day.

"BPD" means Barrels Per Day, and
shall include BOPD as well as Gas
converted to Barrels of Oil Equivalent
(‘BOE’) pursuant to Article 8.

"Budget" means the budget ascribed to
a Work Program and prepared by the
CONTRACTOR pursuant to Article 4 or
by the Operating Company pursuant to
Article 6.

"Calendar Month" means a month
according to the Gregorian Calendar
and "Month" means a period counted
from and including any Day of a
Calendar Month ending at the end of the
corresponding Day of the following
Calendar Month or, if such a Day does
not exist, on the last Day of such
Calendar Month.

"Calendar Quarter" means a period of
three consecutive Calendar Months
beginning 1st January, 1st April, 1st July
or 1st October and ending 31 March, 30
June, 30 September or 31 December,
respectively.

"Calendar Year” means a period of
twelve (12) consecutive Calendar
Months according to the Gregorian
Calendar starting on 1 January and
ending on 31 December, both dates
inclusive and "Year" means a period of
twelve consecutive Months.

Lattakia Contract

Apo Le ius can Ui ja se —_ity
palL_all plsaY Lidy etd JS sang lal
sd Sell Ia Gye 7

(42) cxeaty Ge g@— is Dea” Sod

dole Le) AS 41 saniall GUY Cubgle Ge ble

ce Vacs Uilull pall ge «(iit 158.984) byt
scuteiyed (°60) 851 do 8

vagal gi lalla) yo duly itt" BOPD 6-1

cade lal ola Jay pall gb Due 9 it 5 BPD’ 7-1
Saale Gg Ygee Sal aS y eal cod LAM) hail Ge
18 GaLall Lady Lait ¢,ilSe rey: (Ihill ye ALS)

dec gealiyS As yale Spl jaa gd Aaja 8-1
sb ce gh 4 Sala) Lady ylball JS Gye saeally
= 6 Salall Wédy ALeLel} 4S 2)

cae [yg eg “egg 4g 9-1
fas (ll sal er "ed" 5 postal pst
dust ag Gd Geely cers Jed OF aw Gl oe
ayes pe dla gh lb Gil gesii sell
cet stil Spall Ge SY! pall gli ce sll be ce
ginal

lag Aaglthe pg th AS sph ied Ag gi Aa 10-1
INI J Glas Ge DANI J At oss Oe IN A
IT 31 ged eels ds) Od Oe ISM fh jd Oe
ck JN! ogls 31 J dott 30 i dese 30 J
veoh sl

Leagsii Nye ple Gil 3b (pied ays Aaah 11-1
eal i lay gall past Gane Lite

LEN JV) GgilS 31 cad catty
ad a ote gl) ai as ay

480U Se
4.12. "CM" means a quantity of Gas which in
the dry state at a temperature of fifteen
(15) degrees Celsius and an absolute
pressure of one decimal zero one three
two five (1,01325) bar occupies a

volume of one (1) cubic meter.

“Commercial Discovery" means

either of the following:

4.13.1 "Commercial Oil Discovery" means a
discovery made by CONTRACTOR
which may consist of one or more
Petroleum reservoirs or a group of
Petroleum reservoirs which is
considered by CONTRACTOR worthy to
be Developed commercially and in
respect of which the CONTRACTOR
may give Notice of Commercial
Discovery to COMPANY in accordance
with Article 3.2.4 of this Contract.

4.13.2 "Commercial Gas Discovery" means a
discovery or discoveries of Gas made
by CONTRACTOR which is considered
by COMPANY and CONTRACTOR
worthy to be Developed commercially
and in respect of which the
CONTRACTOR may give Notice of
Commercial Discovery to COMPANY
in accordance with Article

8.1 Of this Contract.

"Commercial Well" shall mean

either of the following:

1.14.1 "Commercial Petroleum Well" means
the first well drilled underthis Contract
on any geological feature which after
testing in accordance with sound and
accepted industry production practices,
and verified by COMPANY, is found by
CONTRACTOR to be capable of
producing at the average rate of not less
than 3,000 BOPD over a period of thirty
(30) consecutive Days if produced from
a producing interval, the top of which is

Lattakia Contract

Bo (1) oulake "Liege ists gill sll AuS cies "pig 12-1
a Jade Bylya Aas Gd ila Hal Gd a Lene
Iaiacary (Aasie) ping Sh oe daa (15) 2d Led
Fuad Gli! BOL aay pie Lol aly psf Gib

» sb (1,01325)

Md eg at "13-1
ig—_—_—_tblLe

Sod ye ob LiLS! ay “yg plas) bait GLa" 1-13-1
ABST fants Lats yeSe Gye calle, af (oly Ushi
Hose ylhall JS gye pikes 9 bE (ule Ae gone
Jgia ays gil y 4a) 4 att
GL yy is, ty "ts
se

vail) Js Gye 4-2-3 dou "Lady aly

ULES) "ULES! ie" yg yledll jal) CiLaas!" 2-13-1
ASEM OS ye pind 5 Solel J Ge AB jl
Aaa Gh 5 Ayla) Apaltlly "spp J yliall
gai Gusisyl As yc) "I Uas} Jia

voial) Ls ge 1-8 sald La, oli

tog Les "Ugg lea 5" 14-1

eae vist Ob dl id "gel bi I-14]
ain Jp bal chy asles Ss Gl fd aell le
Aodet gelae I cL2Y! Glad tay Woes!
By Lgl eed ye AS Gia of any A pal
428 (3000) Ge dir ¥ claws drew clay! de
Longs (30) G25 sady psi gf bill Ge due ys YT
es 3 adi glia las Gye dali ols 13 Uitte
at "Wie (3,400) syle Y

10 Se
1.14.2

4.15

1.16

1.17

1.19

located not more than 3,400 meters
below the surface, or 4,000 BOPD over
a period of thirty (30) consecutive Days
if the top of the producing interval is
located at a depth greater than 3,400
meters below the surface.

“Commercial Gas Well" means a well
under this Contract which after testing in
accordance with sound and accepted
industry production practices prevalent
in international petroleum industry, is
found to be capable of production of
Gas at the average rate of not less than
fifteen (15,000,000.00) million standard
cubic feet of Gas per day (MMSCFD).

"Contract" means this contract and its
Annexes as may be amended from time
to time.

"Cost Recovery Petroleum" means all
costs and expenses recoverable by
CONTRACTOR in respect of all the
Exploration, Development and related
operations as more fully described in
Article 7.2.

Crude Oil" means any hydrocarbons
produced from the Area which are in a
liquid state at the wellhead or separator
or which are extracted from gas or
casing head gas, such term includes
distillate and condensate.

“Date of Commercial Discovery”
means the date on which the Minister
agrees in writing on the coordinates of
the Development Area relating to the
applicable Notice of Commercial
Discovery given by CONTRACTOR in
accordance with Article 3.2.4 hereof.

“Date of Initial Commercial
Production" means the date thirty (30)
days after Petroleum has been

produced on a continuous commercial

Lattakia Contract

aod) cot lal) bill Ge dup GYT 4a 1 (4,000)
Aig 93 gdb Galle dla Ge Lilie Leys (30) GDS sadly
+0281 claw cist jie 3400 Cle ge Gee le

sia $e Ganges (yi ie “gules SU yar 2-14-1

egal GtBY) Glu lead ly La jlss! ag Ges
Ayellall Js full 4elie las (i baila} Al yall

ce iY hasy see: Se cli} le sald tel
cqubd GuSe psi (15000000) crzsle pte dened

casa oh Sal Gs

Boley Aine y ciel Ta inp “abe” 15-1
os op Clad oe lees te iy
aly

ge "PS bt ANS a it "16-1

ed ce alo sue ALUM CasTIS yg dy penal gues
yA gallly Gat) ihulec flag Gla Laud d shal
ope gp LS Lg Ae tal Leal

(2-7 sal gd Seti

es LG Asi Ss yaue dale gl gins" ala Bi 17-1

oh pall Gal ie Altes Alle i Uy sSig Mibu!
me Ff SL ye Ap hts gf La had Grays
day patel Ng caaeall Gault Gye Glatall ju

ol all g SL iSall

48 Gils Gi Goll ie "gua GLa ALT 18-1

Ease Apaill dihin GUilas}! Gle bbs 255!
glial) agay: sill gulei) cilaisyly vues yl
wadall Ia Gye 4-2-3 ball Ge ger

Leidl gt) Ga Le (30) EDS
i Josie JSs tse. usta te
/ “/

oe

Ag se
1.20

1.21

1.22

daily basis in the Area from permanent
production facilities but excluding any
Petroleum produced as a result of tests
performed for the purpose of
determining a Commercial Discovery.

"Day" or "day" means a_ period
commencing at 00:00 (zero) hours and
ending at 24:00 (twenty-four) hours,
local time.

“Delivery Point" means the point at
which the Parties will take their
respective shares of Petroleum and
which shall be the same point as the
Metering Point.

"Development' means and shall
include, but not be limited to, all the
operations and activities pursuant to
approved Work Programs and Budgets
under this Contract with respect to:

4.22.1 the drilling, plugging, side-tracking, and

1.22.2

completing and equipping of wells for
the purpose of Production from a
Development Area and the changing
of the status of any such well, and

The design, construction, installation,
operation, servicing and maintenance of
equipment, pipelines, roads and other
infrastructure, water, electrical and other
systems, facilities (including office-,
storage- and port facilities), and plants,
as needed to produce from wells, to
take, save, treat, handle, store, flare,
transport and deliver Petroleum for
export and for local market and to
undertake injection or reinjection and
other enhanced recovery projects.

and use of the term "Development" in
this Contract shall include Production as
defined herein, when appropriate to the
context and circumstances..The verb

"Develop"eansconducting Development f

Lattakia Contract

Sapte) ee AS Af plitily Adbidll Ge Atl
Sons Vesey ME All GILG 0U 4a alee!
wg oh CiLaas|

00:00 (pia) HeLall cys bas 5d cies "gs! I "pgall! 20-1
24:00 Actual dca
vlna) Cad gl uae (gy telly

4!)

Lge S36 a) 2a) | —___in "pla aber 21-1

ce Legs JS Anal Ge eal GLY

Ab Ca nd GA Up Si 5 haul
-ualall

cgees Y tial Guus gle (Je ay pied Ayaittl” 22-1
CHLsl jually heal geal yd lady ALLY, cabled grea
to pals Lod adel) Jae Ub (gi saciedl!

Lge lala a Mi jis 1-22-1
LS) J ttt) i
Oe gL SY! Gad Lt jug) J 3
ges le oyttll Jl Haat) 4__ibis

Ss st

9 UY) oh te 9 9

Use Sy (1S fig el by pporea_3 2-22-1
AS ty BLY Ly dy Glanall Giles Lordy
eLiseSlly cclially saat ill ye ae 5 Gobl
Dugald 98 Ley) CD gully ACAAN Ge Leyes
oe CUM Le DU caLsbiall g (elias cya saath y Asse
coslac|y Aiptlany 4 Blin YI y cdaaill A347 5 SLY! 2s
—ujAts
pail daglad'y Uy fill iy Ade sliiudll ye Skill
egyaiall sale} y cial Stach Msiy Anal Goulls
<3 Seal) alae) Qube oy Ab e's
pa a Gell le Aa syle Aladal ols
Sa gd 4 Ci yeall dag le cL!

3 >) 5 4 _—

ZU we
'
4.23

1.24

4.25

4.26

4.27

1.28

“Development Area” means_ with
respect to each Commercial Discovery
the extent of the surface projection of
the whole of any Petroleum reservoir
(the corner points of which should be,
where possible, coincident with three (3)
minutes latitude by three (3) minutes
longitude divisions according to the
International Grid System (or with the
existing boundaries of the Area) as
mutually agreed between COMPANY
and CONTRACTOR and approved by
the Minister, in accordance with Article
3.2.5 hereof.

"Development Expenditures” shall
mean all costs and expenses for
Development operations in the Area

with the exception of’ Operating
Expenses” and” Intangible Drilling
Costs’.

"Development Period" means the
period during which rights to Develop
and Produce exist with respect to a
Development Area or Development
Areas, commencing at the Date of Initial
Commercial Production in such
respective Development Area or
Development Areas, all as provided for
in Article 3.2.5 hereof.

“Development well" means any well
other than an Exploration well.

"Effective Date" means the effective
date of the Legislative Text ratifying this
Contract after having been signed by
GOVERNMENT, COMPANY and
CONTRACTOR following its publication
in the Official Gazette of S.A.R.

"Exploration" means and shall include all
operations for such geological,
geophysical, aerial and other surveys as
may be contained in the approved Work
Programs and Budgets, and the drilling of
such up-holes, core holes, stratigraphic
tests, holes for discovery of Petroleum or
appraisal of Petroleum discoveries ang

ula ALAS) Sy lady Ld ied pat) Maka

BHI SB) Ay ts Se gl els patel! Lise! ol jal
CDE ge cbiSes ull GIS Lbs L155 Gd
ce GHB (3) SDE; «Ge pall b sha Go gil (3)
Say Cys Apllell Asntlh lai Gay sbi) bbs
GUE iy LS «(Abaiall Aglall agra ge gf cull
Se Ge acters cd glially AS pil) Gur ale oli
ce 5-2-3 Salah gb Ale Ga pais gh LS yj sll

sa Sal) 1s

GMS, ls dS Aaa laa
lea? Ll Aabidll oA Ageitl}) GL as
By gltial) jab pial) lad "ue iit)

Gsm DA goad (all sad) pied “Apel 5a
cis Aye Ghte J dihiy Gli cll y dpa
J 4s cat YI glad! BY ay tts fas
LM, Aa Sy Ayinal! Aye) GL
shall Iba ye 5-2-3 Balad) Gi le Go pate ys Ld

oo Os a a
AL

Gail se aL ay HL QUT
cob ob Gh sald 1s Gna Gens
ce Age QS sill Cale ue. Gb Ape pl Saya

"Aigliball" g "AS pill" 5 "Ae gS” Jad

23-1

24-1

25-1

26-1

27-1

Gael Jel Qian ety es “28-1

sae a ell 5 asia
Gly eg BN gM Gaall Jacl ye L___a yt
hg wll Gy By day bade GLI jually ell

AGU sie
testing and the purchase of such supplies,
materials and equipment therefore all as
may be contained in the approved Work
Programs and Budgets, and the related
activities in support of such operations.
The verb "Explore" means conducting
Exploration.

4.29 "Exploration Expenditures" shall mean
all costs and expenses for Exploration
operations in the Area other
than’Intangible Drilling Costs”.

:1.30 “Exploration well" means:

; a) The first well in any geological feature.

jb) Any appraisal well drilled under Article 4 of

i this Contract.

,¢) Any well, having as its objective a formation
other than any formation proved to be
Petroleum bearing by a well drilled in the
same geological feature.

td) All the above mentioned wells should be

» drilled during the exploration period.

1.31 "Financial Year" means the financial year
starting on 1 January and ending 31
December, both dates inclusive.

{2 "Gas" means natural gas, both

: associated and non-associated, and all of
its constituent elements produced from
any well in the "Area" and all non-
hydrocarbon substances therein. Said
term shall include residue gas after
processing.

133 "Gas Reserves" means the quantity of
Gas which relevant data indicates is the
most likely estimate of economically
recoverable volume of Gas.

1.34 "Gas Sales Contract’ means an
instrument which would include the
COMPANY and the CONTRACTOR as
sellers of Gas containing the obligations of
and undertakings by parties with regard to
the sale and purchase of Gas produced
and saved under the Contract.

Lattakia Contract -10-

Balada GUY 5 Gsill Gs Le yt 5 4 tall GbLinsy!
elds LEY! GIWSls GILES! Lets cll,
AAS Aldy cally Lolall CHanally al yally Cislasyl
janie) CsI jeally Gaall galyy gd ayy 98 Le WE
"BL! eis anes y ileal! 08g) 3531 5all ALAN y

sadist Claes Lal

ul Lec! CMS y Cli AMS ini "Quai lias 29-1
Soghid ye pial Gud! ULL dibidll

pg “Ati ja" 30-1

aese OS gl dt vis Wb ds (1

shall Waa Gye 4 Salall glSaf Ga ga: ind Ape mal (e
dgag Gb a al yt ASS oll pe sll Gags smal (e
Sl pe Os pt DLS Os bet J Sl
“lg

soll 6 pia DUA oDed 3 Saal GUY! Als Gis of os (2

ce ON cgi Las ll MLN) Hall gies "AML inal” 34-1

Ca IS TAI GglS 31 cd Gaitty sll oss

Bay Gil yd) yt 5 Gila gaz! Gla) gi "UN" 32-1

at oh UD oe Sh ally bee Se A ell!

23.8 Gil Ag Ssouell ye algell Queny “Abbie!
WAglleal) sey Auitell Ci) [LM yueill 1s dass 4d

yp a GLa eS pie "Gla pbb" 33-1
eee yall Lgl} 4 el pba!
Agslaallll 5 y gues Lgialetiad QSe ll jal) Ae

AS) Jaks gill cL nell pins "kill ay sie” 34-1
Le jal) ants (gill y GL Ga etl Lagi: Jl
GL aN elk y Gay Ga Lad GIGLI lags
Sell (Aa Cin ga: 4p Jadinall 5 cial

4g 90U she
135 "Initial Exploration Period" means the
period of forty-eight (48) Months starting as
of the Effective Date of this Contract.

i36 *Intangible Drilling Costs” shall mean all
expenditures incurred during Exploration and
Development for well drilling and completing
operations related to items which themselves
do not have a salvage value, as for example,
labor, geological, design, engineering and
other technical assistance supervision,
amounts paid to drilling and other
+ contractors, material and equipment
! consumed or lost, perforating, formation
1 testing, cementing, well logging and
' transportation.

1. 37 "LPG" means propane and butane as
defined according to S.A.R. standards.

4.38 "MCF" means one thousand (1,000)

‘ standard cubic feet ("SCF"). One SCF is
the amount of gas necessary to fill one
cubic foot of space at atmospheric
pressure of 14.65 psi at a base
temperature of sixty (60) degrees
Fahrenheit.

39 "Metering Point" means the place or
places at or about the Production
facilities mutually agreed by COMPANY
and CONTRACTOR, where appropriate
equipment and facilities will be located for
the purpose of performing all volumetric
measurements and other determinations,
temperature and other adjustments,
determination of water and sediment
content and other appropriate
measurements, to establish for the
various purposes of this Contract, the net
volumes of Petroleum (less any amounts
lost, used in operations, flared or
reinjected) produced and saved from
Development Areas. The Metering Point
will also be the Delivery Point.

1.40 "Minister". means the Minister ,
Petroleum and Mineral Resources of
Syrian Arab Republic.

i Lattakia Contract -1l-

"oed Gls ole ce 58 tg "AL ict 3 at 35-1
wodall |e ali fe ue Ili has i (48)

LG ae QB yg al ab do ints 36-1
alas Su) jis) Ayaillly Cull Glee UDIS ds sid
dad Lil “i Lgl Cousl a gisy Aileiall Clea!
Lica) gle AM UL kal ase Ge isha sual
Ap asiglh Lac y pyri Loe slysell Shec'ls
casi gia gill Alias Ayal) Lee Go Leyes
CSIgi sal Clana y at ye clily Ca ydl celslie cally vial
Aye Y) GLa! Lita) s cull lily cad I
«Silly Lay fall CoLsLall y Ghee cas y

Las LS bss Gly pall ier "Qegeall Sg) je" 37-1

Om EE alle Gua Gli ee

(SCF) cold cuSe psi (1,000) cath i "MCF" 38-1
Ko DU Gat AyeS gh sal sll GaSall cull pail
sd eye bet aes Wie only GaSe pal Sis old
dap vic (psi) day pall drag cle aig 14,65
scaled red Golde de 5 (60) ose ei Gelb la

oleae of te Se gf glSall (tet "Galuill Aba 39-1
ox Lede ale GI oA A cl) Les
CDgullls Greed! GSS Cun cl slball As pail
dgepall Glubal giear ell Gaye Anslidl
Woe 5 By)yall Gila je sey «is 8! Ghaysailly
cs Wey Cush py elall Quad gant GDgall Ge
sia Iba GaleY Goat Gilly dl DU) GLuLal
Oy sal Ge Aloo! GhaSI wast dal ye dab!
ccalgbeal (8 Cabal sf Coad Glas Af Lge Lunt)
(UY) gf leis wel I oul GI we cal Gl
OSs Apaitll Ghbe Yo ley biter y ¢ ALS Sly
pdudll Abs Lad 2 ould) abi

eA Aaiteall 35 filly ball jy 585 "ys" 40-1
Aas gull Ay at

1S0U de
rT
i

bat

i
4.43
4

ttenperminintientacenentin i a inn

"Notice of Commercial Discovery"
means the notice that CONTRACTOR
shall give COMPANY upon deciding
that any discovery is considered by
CONTRACTOR to be worthy of
Commercial Development as more
fully described in Article 3.2.4.and
Article 8.1 hereof.

"Operator" shall mean CONTRACTOR
or Operating Company, as specified in
Article 6. When CONTRACTOR is
Operator, Operator shall always mean
all companies comprising
CONTRACTOR.

"Operating Expenses” shall mean all
direct and indirect Production costs,
expenses and expenditures made after
the first Date of Initial Commercial
Production in the Area, which costs,
expenses and expenditures are not
normally depreciable including operation
maintenance and servicing of all types of
facilities required for Development or
Production. Operating Expenses shall
include workover, repair and maintenance
of assets but shall not include side-
tracking, redrilling and changing the status
of a well, replacement of assets or part of
an asset, additions, improvements,
renewals or major overhauling that extend
the life of the asset.

"Parties" means the GOVERNMENT,
COMPANY and CONTRACTOR, and
"Party" means any one of the Parties,
including their respective successors and
assigns.

"Petroleum" means liquid Petroleum of
various densities, asphalt, Gas and all
other hydrocarbon substances of a liquid
or gaseous nature that may be found in,
and produced, or otherwise obtained, and
saved from the "Area" under this
Contract and all substances that may be
extracted therefrom.

Lattakia Contract

“7

-12-

cee GaN URS YI ay gual GLI) lbs yV' 41-1

boi fl ay at dg
Joes 4g Ge pty Le LLL of Jt
ual) ga ajar ue ge LS clyles A___aaitll
voiall Ia Ga 1-8 Salall y 4-2-3 salall Ga

Cyae gh US ALL AS pill gh cf glball ciety “JRciall” 42-1

AS GLb Jakall go Jylball cysS Lani 5 6
Sigal) JSS (2) IS yl Quan Lala ghey

dalall

vey Byte GNIS gue (pied saa cli? 43-1

golettl cE At Uy} a Cad all 5 pha
Gil Gyleadlly cis y GaN Gay Walaa 3
Fasdy Tle y Gets als: ie 4 dale diy
go BY) J Apetill 42 DU SDL gual els ques
CDkals Milne 5 Byee Shkee Jatt Gl ets
cetlall ial) FAS yl Oe U at Y 5 dpaill
J Spell dads sill any outi y sill sale} 5
Ciligenlly GLAY, Teel ge je ol
dab Gf ALb Ge Gall sul lye J} Glansally

Anal yar

As yh Ny Aa gall (.
oe LS a als (ity gl tally
§Lig GIB!

sag) J5tiiall 5

ai gi Lila dd

(ASUS GGA) te iL) bail iy “Uys? 45-1

BAT! Fig Ss puuell aga) qeany Slay Cll s
ak ally 45a) Alla! SM Usual) UW aes Al
fos Sh cles Sidings Ugie qi "Ablaiall! 3 Lgl hes
igi Wa J gd Gal Hib 4b Yule Upon!
slgie Galdind of (i) al gall thos

AGU aie

"ah p BY) 44-1
4.46 “Production” means every type of Jy si) cts) Ghke ye pss JS 4: wai ‘giNI 46-1
operation to produce Petroleum and ve . — .
operate Development wells, and the “~ Blas V5 Sal clay Lect UI sets
taking, saving, treating, handling, sorting, — iia.y delay duliiy dldiy di, jd5y oclac| s diallers
transporting, metering, and delivering of eae ate cee
Petroleum, injection or re- injection, lifting Gilad Cibleal) Ge Jal ¢ gi Ss cAlwenty tifa tale] 5
and every type of operation to obtain = iil Gblecs Jy sill oe jjeey Quel os aul
primary and enhanced recovery of , nS abatt yal too
Petroleum, and transportation, storage  ~-3= 09% Abts} Al ee shy OpJaills

i

i and any other work or activities necessary "GAM ail Go aeaiyy cilplaall ull sacline ri
j or ancillary to such operations. The verb ° .

; "Produce" means conducting Production. ey! Obes Lill
{

i

4 47 "Qualifying Sales" means the arm's a Sy Saal cya Cobeguall cindy “Ala Spall Cileasall” 47-1
{length sales of Petroleum by COMPANY - vs ” “ a . a ~ ;

© and CONTRACTOR to non-Affiliated > CS>4 oll dolby 480 JS Ge all Gol
| Companies under this Contract as more yo aja: ine gh LS cael) 1d Can gy Lege GY Al
: fully described in Article 7.6.1. _

i ¥ 1-6-7 balall | Gye sill
11.48 "Royalty" means the twelve and one-half; ya Fy i “Agia Ga! 48-1
i per cent (12.5%) entitlement of the . ; ~ .

GOVERNMENT more fully described in  H#!s ———* . 8 3 4!

f Article 7. +7 BLAM cgi al JSsts Aa guse gall y (12.5%) ALally

49 "S.A.R.". means the Syrian Arab 4 ial 4 gas ii "Wug.g’ 49-1
i Republic. “ ° * .
Any gual

50 The term “Syria “means, in accordance ss f Gaal gli "Wy yyw Als gia 50-1
with international law, the territories of =~ : . . _
the Syrian Arab Republic including its *S!s ale ted Ley An gull Seve) Sr sqeal
internal waters, territorial sea, the egal eluailly geal VI oda Gly «calf Le jay

‘ subsoil thereof and the airspace above . yo - :

i them to which Syria has sovereign <lete Ante Gre Angad ily closls gal

: rights and other maritime areas to which ijl & Ny ecg 8) Sayed Gbluall

} Syria has the right to exercise sovereign “ * vod ls o> a o ,

: rights for the purposes of exploration, Lis! valeY tule dna Gs dale

exploitation and conservation of natural vAgagslall 9) yall Ban y «DiCual y

resources

a ae ge at

1.51 "Tax Year" means the period of twelve SS coum | yeh ye ath sf ix "Fwy pall Adal” S1—
(12) months according to the Gregorian a me a ; a gs apa a
Calendar starting 1 January and ending =) OHS oe ON ogi Lats eg Dd poet

31 December, both dates inclusive, for yey cline cade tll YS USI gsilS 31 Gd Getty

which tax returns or reports are required
according to any applicable income,
profits or other tax law or regulations of

fe

ceatie: Hy ie Lp Gbly Jf A) atl
AMS aby Fay pall AY al sil
Obey Wome. g” gd Solull Ua,
CLM sf Uaall le

d
j Lattakia Contract -13- 4S) aie
prt antymatinenterinvont se

"Work Program and Budget" means a
program of work and the budget
ascribed thereto and prepared by the
CONTRACTOR pursuant to Article 4 or
by Operating Company pursuant to
Article 6 hereof and "Work Program"
means the program of work alone.

"Working Day" means for the purposes
of Article 6.3 a day on which the
Commercial Bank of Syria is normally
open for business, and for the purposes
of Article 8.4.4 a day in which the Bank
for

of England
business.

is normally open

Sail jaclly deal) webs cis "Ail jeally daall Gali’
S34 sald "ec Jylhall one Gilly I droreadl
“y Sball Nas cys 6 SL all (gasses Abell 4S yt)
et ey ie eet ea"

sas

Ld Ci Legs 3-6 Sala! Galyed) ier" at pg!
5 all 4 algd sogull Goletl Ga pad! sale
4d ei "Ling gi 4-4-8 sald ode Gal ey

wd eel) 4 igh DIG Gal oly sole

Lattakia Contract

-14-

ADU sie

52-1

53-1
{ ARTICLE 2
\

i

» 24

22

23

:
i

(npr semannmmnennreinintenten ne

ANNEXES TO THE CONTRACT

"Annex A" is a description of the Area
at the Effective Date hereof.

“Annex B" is a map indicating the Area
at the Effective Date hereof.

"Annex C" is the form of a letter of
Guarantee to be confirmed by a Syrian
Bank and to be submitted by
CONTRACTOR to the COMPANY at
the time of signature of this Contract,
for the sum of US. Dollars 7.5 million
(Seven and a Half million U.S. Dollars
only, guaranteeing the execution of the
CONTRACTOR's minimum exploration
obligations hereunder for the Forty-
Eight (48) Months Initial Exploration
Period stated under Article 3 of this
Contract. Such guarantee shall remain
in effect for six (6) Months after the
expiry of the aforesaid Forty-Eight (48)
Months except as it may be released
prior to that time in accordance with the
terms hereof. Guarantees similar in
form will be submitted by
CONTRACTOR at least seven (7) days
before the commencement of each
extension of the Exploration Period,
modified, however, to reflect the
obligations related to the specific
Exploration Period as stated in Article 4
of this Contract.

"Annex D" is the form of a Charter of
the Operating Company to be formed
as provided for in Article 6 hereof.

"Annex E"is the Accounting Procedure.

Annexes A,B,C,D and E to this
Contract are hereby made part hereof
shall be considered as having equal
force and effect with the provisions of
this Contract but in the event of a
conflict between the terms of an Annex
and the main body of the Contract, the
main body of the Contract shall prevail.

Lattakia Contract

Ve SLs fe Miata Gy gt TP" Gabel
skal

ine ie A__b la gs y'all
vodell las 31 Gy i ibaiall

1-2

2-2

Ch ynae dle Garey Glas GUS dape '¢" Gall 3-2

east GG Gd ASA Uyldall dashy Go
Call Led 9 Gude dene) alu adel! Ihe le
Ll (Se Y 52 Osle 7.5) Sod Ve
ct Ld fl ge AY! all ass lial) -Lal
5 ALS Gad adel) Ne Gd 52) gl) Calis Cube
aaQ) Gast ad (yet 48) ont
(pelea Shall 18 Gye 3 alll Gi Lele Yo pail!
ay etl (6) Hae badd J petal pyle Glavall te
(ood 48)ioe2 ot 5 Subd 5b eLunil
Vo Co gad all 13) YY} 5 Stell
ae gy ge el
Blas Llc Jgliall pay .2___iall
Jaye Jd ardll Gl th Gab Lyd pls denall
agi ad 3 IS Lay Ge GAN Cle oll (7)
ley Aibetall Lydd) GLa ja) GuSed (te Alans

vadall Naa Gye 4 Sala (gf datas Qt LS

gill 4Lclall 4S tll celal pli dae 2 Gabel
solid) 4 le Uageaia gh LS (gli cine
vafall aa Gye (6) Sansa

vcgpalaall qUlaill sa" Gated

Nee —" J3 "s J ‘ce J ‘I 3 gaa Jae
5 silly Cyaiall GIS Ugh GsSy abel Va Ge [jet
aj Gye Alla (A OS) abel! [he Ga pel
aiall

4-2

ADDU Se
3.1

ARTICLE 3
GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants
COMPANY and CONTRACTOR the
exclusive right for Exploration,
Development and Production of
Petroleum in the Area described in
Annexes A and B, and subject to the
terms, covenants and conditions set out
in this Contract.

3.2 The total Exploration Period shall be

divided as follows:

3.2.1 An_ Initial Exploration Period of forty

eight (48) Months starting as of the
Effective Date of this Contract (the
“Initial Exploration Period").

CONTRACTOR shall be granted two
extensions to the Initial Exploration
Period, the first extension is Thirty-Six
Months (36Months), and the second
extension is Twenty-Four Months (24
Months), upon CONTRACTOR giving at
least thirty (30) Days written notice to
COMPANY prior to the expiration of the
Initial Exploration Period or the first
extension period subject to the
provisions of Article 3.2.2; provided that
CONTRACTOR has __ fulfilled its
obligations hereunder for the preceding
period.

3.2.2If the Exploration period is not extended

at the end of the Initial Exploration
Period or at the end of any extension
thereof obtained pursuant to Article
3.2.1 above, and a well is then
currently being drilled or tested outside
a Development Area then such period
shall be extended and this Contract
shall not expire during the time that such
drilling or testing is actually taking place
plus a period of sixty (60) Days after
such operations are completed;
provided however, that such added
period shall not exceed six (6) Months,
unless extended with the approval of

COMPANY.
Ak
i

Lattakia Contract

ASN Solel!
jacally gall a_i

yglball g AS pil adel! Ia ie ge Aa gSatl aici 173
aati) 9 Aad y Lill ge ult gb "Wwan “Ue
ALT g ty Th codalel Gd Ape yell Abul re
sol al Ay s__Sa L—
waciall Ve (3 inal boy il

zits 415 cist) He ye 23

og —_ ad 5 ule lgine ads) cis sf 1-2-3
35-8) Saal) Va Sa Qa Gye bse! 1oe% (48)
(4am! ail
GaN) Ge sist 6 ad lan Uilbal cy
oe 5 DE 4g Mus JsYI aacill (le 2
jet ose 9 Ret sll scl 5 (44 36)
cl (le “ely 2a IS gy (4 24)
Ag pel Aden y (ghd Und] on ger dtd
adil 58 Ls Ge UA de Lex: (30) 028
2-2-3 sala iy ANI ancl ssl ALY
asl jay (Eg) ob dull) G3 ol a4
Hilal) ¢ fill ge Sill Wa gp

ji Laks i cad 5B ane Al 2-273
fy ld ane Yl Ales gt gh LL util
woh _el 1-2-3 sald) Gaye Ate dal
sal J ob be Gall db Gd gow OS
BG ond Mae Gey Ayatll Adie Gib CIS
gone gall Gla) i ball eles Jo Vs tall
cee gg) HLL WLSS! sf ill sin hd 48
Yl Ady Sy cohen ts SLs) gt Lay (60)
ge le esl (6) B+ UAbey! pad) jlo
gta pis al dle ts AS pil) Ais gor acl

400) Se
=

3.2.3

3.2.4

In the event CONTRACTOR does not
extend the Initial Exploration Period into
any extension period, CONTRACTOR
shall not be obliged to carry out the work
or expenditure obligations set out in
Article 4.1.2 or 4.1.3 but notwithstanding
the expiry of the Initial Exploration
Period, or any extension thereof
CONTRACTOR shall have the right to
proceed with the Development and/or
appraisal of any potential Commercial

Discovery resulting from any
Commercial Well drilled during the
Exploration period which the

CONTRACTOR has entered into and
proceed with its full Development in
accordance with the applicable
provisions of the Contract. In such case,
the Area covered by this Contract shall
be limited to that part or parts of the
Area for which appraisal work is being
conducted and/or which shall be
covered by one or more Development
Areas resulting from any previous
Commercial Discovery, and _ this
Contract shall terminate with respect to
the remainder of the Area.

Subject to Article 3.2.2 above, this
Contract shall be terminated if no
Notice of Commercial Discovery is
given by CONTRACTOR by the end of
One Hundred and Eight Months
(108 Months) after the Effective Date.

After drilling of a Commercial Well,
CONTRACTOR will undertake, as part
of its Exploration Work Program, the
appraisal of the discovery by the drilling
of such additional wells as in the
CONTRACTOR's opinion may be
necessary to determine whether such
discovery is worthy of commercial

Development, taking into
consideration the estimated
Tecoverable reserves, _ production,

pipeline, terminal and other facilities
Tequired, estimated Petroleum prices
and all other relevant technical and
economic factors.

Lattakia Contract

-17-

fh Dall Sait Lejhe Ayla 9S lb Ue) anes
Ball gd Wie Gageaiall BBY) GL yi) asd
Ge hill Gad ySly 3-1-4 sald ff 2-1-4
Ud asd ch of 491 Guat) Ab. ell
Ss At Jed ats of Js Ga
(iy af dias gulet Glas} Gl an
ull 38 DA ds A at oh AF Ge
Veety ash oly edo SF Uthall GS ll
gf FAY Leta Gopal Cue als
OS dull We oe Ab Gy
ia he he a
oe elie! ott fc jell dla (le 5 petide
pul Jlecl telah Ge syed (a ib!
Ayill Ghlis Go YSi J dileis Jets il /s
(Gl 5 gut luis}! ge Aull

-aiell

J “sy
er rs
Abeta!) Sly Gets

{a

Nae cegity odel 2-2-3 salall alSai tle! ye ge 3-2-3

Oe gle) Galas UBS) daa gi oi ol 13) aiell
Deb Ad 4g Ake Gs ce dyliall Us
atl eG Ge (be4 108)

dell ely uw
quia dled i bis ae poh ob ll
Lamee Wiley! OLY) Gs axe piss lly GLiSY!
AS GUS N3f Le suas dal Ge Lys yee Aslitall ol je
ole YL Wal cbylat Ayaitlly Iuae GGLinsy!
le peall gS Gil idl bls!
Body Lally GyLY! Lyhsy ccteyly
ASN dail) 5 jail Glew) y cual Qf 42 Du

Adleidl (g AVI AplioifYl» Apdll ol sell Aals,

a) eresdy

4800 sie

sjaS  Jylhal age 4-2-3
Such additional wells shall count
towards the Exploration Work Program
and expenditures for the relevant
Exploration period set out in Articles
4.4, 4.1.2, and 4.1.3.

CONTRACTOR shall give ("Notice of
Commercial Discovery") to
COMPANY promptly upon deciding that
any discovery is considered by
CONTRACTOR to be _ worthy of
Commercial Development, but in no
event later than sixty (60) Days after the
completion of the third (3rd)
Exploration/appraisal well in respect of
the discovery, or eighteen (18) Months
following the date of discovery of a
Commercial Well, whichever is earlier

Within three (3) Months following such
Notice of Commercial Discovery,
CONTRACTOR | shall provide the
GOVERNMENT and the COMPANY
with a report on the technical and
economic factors considered in
determining that the discovery is worthy
of Commercial Development. The
GOVERNMENT and COMPANY
acknowledge that reports of this nature
contain estimates based on available
data and that CONTRACTOR will not
guarantee the correctness of either its
data or its conclusions.

CONTRACTOR shall also have the right
to give such Notice of Commercial
Discovery with respect to any reservoir
or reservoirs, even if the well or wells
thereon are not Commercial Wells if, in
its opinion, such reservoir or a group of
reservoirs considered collectively, could
be worthy of Commercial Development.

Following the Notice of Commercial
Discovery and the technical and
economic report in connection therewith,
COMPANY and CONTRACTOR shall
meet and review all relevant data with a
view to mutually agreeing upon the
existence of a Commercial Discovery
and the coordinates of the Development

a

Lattakia Contract -18-

Jueall gale Ge Alley) GUY! oba ie Gua’
Le gah le Cantll 5 pid Adel ilaaill » (us
3-1-4 9 2-1-4 5 1-4 bala 4 Ale Yai

Asya 4p ol dylidl Cle
Ghose Lost (igo cilussyty jUbsyl')
ope GLUES! ol 58 3 dylil oS
Osby gf ye pL yes Lt
ay Ley: (60) ste ge dle sh 5Ubsyl Ihe
Lad I Qe) gall Of) JS! At
“oe (18) te Auld ag J GLESYL Gly
os gl Aki Gall LES! a6 ti

«Grol

Yall LN jg A DLS
GG} Np dla) px cg ail) Uildisy
Apel y Ail) Lal gall ge AS paily Ae sal)
"Kops GGLEISY! lS 1) Le auasd (8 52 ciel!
ale idle AS pth y Aa gal) of 5 -Lyyled Ayaitly
MEAS Cl yn Geaet Juill Ihe Ge S28 ob
Aare Jglhall cpares Vy 3 pdgiell Glbecll le

algatts gf baal) wll ye sl

Waa Jie aay cf Laat dyliall Gay LS
che el cl Anal g lei ilaisyy Libs!
Sayin LAN J tll cals ae Gale J
Dads a DS NY Aled pe GalSall alt
Leslie! (Sar ylSall Ae gone gh CaSall Ne

Ag laid) Apatitls 6 y23p leit deci

5 psa GLA, Uy! ans of ues
cag Glee gale Vly (ill pill alas
ALAS "Lins Lin peta slay AS pl) aces
gues cle "aye GUN dae Agta) cull
Gay Ayailll Mais Gillan) gle y gyled Ciltis!

anaemia

Area in accordance with the technical
practices applicable in the petroleum
industry and in accordance with this
Contract. The Date of Commercial
Discovery shall be the date as defined
Article 1.18 hereof.

if COMPANY does not agree to the
existence of a Commercial Discovery
CONTRACTOR is entitled to refer this
issue to arbitration in accordance with
Article 23.1.2 hereof.

If Petroleum is discovered but is not
deemed by CONTRACTOR to be a
Commercial Discovery under the
above provisions of this Article 3, then if
after eighteen (18) Months following
completion of the well not considered a
Commercial Well, COMPANY notifies
CONTRACTOR in writing that
COMPANY proposes to develop an
area surrounding that well (the co-
ordinates of which shall be agreed
between COMPANY and
CONTRACTOR) at its sole cost, risk
and expense, CONTRACTOR shall
within sixty (60) Days of receipt of such
notice, either relinquish the specific area
covering the geological structure in
which Petroleum has been discovered
but not considered a Commercial
Discovery or agree to commence
Development operations according to
this Contract, in both cases delineating
such structure as agreed upon by
COMPANY and CONTRACTOR.

3.2.5 Subject to the approval of the Minister

to the coordinates of the area capable of
commercial production, such area shall
be automatically converted into a
Development Area without the issuance
of any additional legal instrument or
permission. Development operations,
thereafter, shall be started promptly by
the Operating Company (defined in
Article 6 hereinafter) on behalf of
COMPANY and CONTRACTOR.
Subject to the Development Work
Program for any Commercial
Discovery, in the event that

Lattakia Contract

-19-

bi dcliie badd! Ail) Gla jledl
CHLELASYN fos 3S Ss 5 ball Vn Gch Apallell
ce 18-1 Bald (fd all ti ge geal

- Adal! Jas,

gg shad ALIS! a yay cle AS pal) Gil sl 15)
23 solid) Gay aad Me salll Uli Ge
MD g Dy fall GALES! 5 13) abel) Se Ge 27]
gp Ld By Lgl Ukaist J gla » yt
As yoN adel Uy 3 ssa) a Del Ns
os Log (18) ote Asld ay Uubs doled
ele lesje ye ty let It 38 al ot eld
ce dg ay As Ge) 5
Asa) 4G le ull, (Adbia) ts L_Sis5}
Lilly Lily pe ey LE es
(60) cfs DIS dgtall le 2 5
one Ba J Uy thy! Ol Ue ew
8 sil bas (tl bon aall abcd
Jy) 4 GSI og asl
of Ley Lets Litas) «ye od a Sly
4 pail Gl glee by tle le Gil»
Las (ty 2 al Ws G4
eS ds at os ole

ight g AS att GL

ee st itl ys By 5-23

clay! oe 3 pl! Adbid! GL las}
A_Gbaie ol) LAU J ya Mibu ode Gb Gobeil
J pg whee gh ue} EGE ov OS
asc Nia 8 pe sl US
hlee (ay Led 6 baL_—all (gi 4H pall) Mele
wdgtials 4s pai ge "Lbs "ly3—t All
GLASS) GY Ayal Jose quali Slels &
a) gl Gist pre dle igi Ai gobs
Commercial Production of Petroleum
takes place from any Development Area
within four (4) Years from the date of the
Minister's approval of that Development
Area, such area shall be surrendered,
upon demand from COMPANY.

The Development Period of any
Development Area shall be Twenty
Years (20 Years) from the Date of Initial
Commercial Production from such
Development Area. Subject to the
approval of COMPANY (not to be
unreasonably withheld) this period may
be extended for an additional period of
Five Years (5 Years) at the option of
CONTRACTOR upon six (6) Months
written notice by CONTRACTOR to
COMPANY being given prior to the
expiration of the Development Period.
Such extension shall be under the
terms, conditions and provisions of this
Contract.

Lattakia Contract -20-

cee pig td Lith ye GL Gs Ci gis (4)
odie gee Stl oy lt 4_pailll Athi
As ath (yo Cilla gle eis dibaial

fia Yypte Aut dbl GY dail pb oS
GAM! gle clay ALE ve | abel (Ae 20)
cle penal Shel ye gay ode Apaiill dieie ye
Yh cde) sf so 06 Sony AS Bd Al

(Sse Gis Gy) Lill pall ode Cat

Chyie Qed Lad saialy Ale} sad
can ge: AS Gay cdl JLsah (cl 5)

istitall 4ee Gh Jk
(6) % da 4s}
viel Gao cL el ee I

Uageaiy by) 8] adil Ie eed
vaall las lSal,

1a) de
ARTICLE 4

WORK PROGRAM AND EXPENDITURES

4.1

DURING EXPLORATION PERIOD

CONTRACTOR shall be bound during
the Initial Exploration Period of Forty-
Eight Months (48 Months) from the
Effective Date to carry out all Exploration
operations in the Area, which shall
include geological and geophysical work,
comprising of the acquisition of a
minimum of Six hundred kilometers (600
km) of 2D seismic or equivalent of 3D
seismic in US$, and the drilling of Two
(2) Exploration Wells.

4.1.1 CONTRACTOR shall spend during such

period on Exploration operations and
other activities related thereto a minimum
of Seven and a Half (7.5) million U.S.
Dollars.

4.1.2 During the first extension of the Initial

Exploration Period, which shall be Thirty-
Six (36) Months, CONTRACTOR shall
complete the drilling of at Two (2)
Exploration wells and acquire a minimum
of Two Hundred kilometers (200
Kilometers) of 2D seismic or 3D seismic
equivalent in US$. CONTRACTOR shall
spend during this first extension on
Exploration operations and other
activities related to such operations, a
minimum of Seven million U.S. Dollars
(7 million USD).

4.1.3 During the second extension of the Initial

Exploration Period, which shall be
Twenty-Four Months (24 Months),
CONTRACTOR shall complete the
drilling of One (1) Exploration well and
acquire a minimum of One Hundred
Kilometers (100 Kilometers) of 2 D
seismic or 3D seismic equivalent in U.S.

Dollars. CONTRACTOR shall spend
during this second extension on
Exploration operations and other

activities related to such operations a
minimum of Two and a Half million U.$4

Dollars (2.5 USD).
fl

Lattakia Contract -21-

4M Salat!
asl) 5b DA CAA y andl Gali

Agile AadLM NV) Cuetl 3 sd JUS lial aj 1.4

cab) QE Os (eed 48) Set ml 5
adi (ill Aabaiall 64 Guat Gblee ails, sLall
be GM Aldo) ually Ga sleell cull
oo LHI ole Las 4S (600) Hla
Aaah Ua sissy Le J aL MY ALR (ANI th ql
PM MN can Ge AS IY gall

celia (2) afl ne pia y cal!

coe 5 sill oka DS Gay Gf Ayla Glo ue 1-1-4

GAY ALA! ge ty Gls) Clk.
(7.5) Caeai dese 0) cae "Lele (gy dle
«Sod V5) gale

Bal SgV! apacill 58 DS cdl! le Get) 2-1-4

wes OSD 5 He Uglae Soanall AVI Cusill
cet (2) oath sxe jis a ob «("aet 36)
(200) Gite gue psi oly JAI Gle Guns
Aaah gil Le J) aA sts Lagls Lee 5s
PN AN eed oe ASS GLY all
acl DUS Gis of dole Gle Giyey aL
ALY! Ge lat 9 Cull Ghke Ge bia U,V!
Ve Osis Fane GAY can Lele Lg iletal

(Sesd Ns ste 7) Svs

3 GW yaall DA Juli le Ga 41-4

we Ost dar} [ge saad 49) Casal
co ot (1) sal sis oi ob «("Lyet 24)
Lasse (25100) se LS he caus sis of 5 de!
I GY galls Aas Ua gil Le sf LY 88 U5
Cy a 28 GSN cull ye AS pI
ce Ne it yu DS Ging) lial te

Aleta Aes) ye Lad» Gut Gee
Ftp yale Gas y ltl SV) os “Lalas ys

(Sd Ye Use 2.5) Ser

AB2DU) aie
—

414 Should CONTRACTOR drill more

Exploration wells and spend more than
the mininum amount required to be

drilled and spent during the Initial
Exploration Period or during any
extension thereof, the excess

expenditures (not more than Two million
U.S. Dollars and one (1) Exploration Well
per period may be credited against or
subtracted from the minimum number of
wells to be drilled or amount of money
required to be spent, by CONTRACTOR
during the succeeding Exploration
Period.

4.1.5 All wells committed by CONTRACTOR

42

under this Article 4.1 to 4.1.3 will be
designed to achieve a bonafide objective
as determined by CONTRACTOR and
drilled in a workmanlike manner in
accordance with good oil field practice.

In case CONTRACTOR surrenders its
Exploration obligations under _ this
Contract, as set forth above, during or
upon the termination of the Initial
Exploration Period or any extension
thereof, having spent on Exploration
operations amounts less than his
minimum expenditure obligations until
the end of the period in which he
surrendered his obligations,
CONTRACTOR shall pay to COMPANY
an amount equal to the difference
between the amount actually spent on
Exploration activities and his minimum
expenditure obligations, for such period.
CONTRACTOR shall be entitied to
recover any payments as may be made
under this Article 4.2 as Exploration
Expenditure in the manner provided for

under Article 7 in the event of
commencement of production of
Petroleum. In case no Commercial

Discovery is established by the end of
One Hundred and Eight Months (108
Months) from the Effective Date of this
Contract plus such additional time ag
may be added under Article 3.2.2 o
case CONTRACTOR surrenders 4

Lattakia Contract -22-

Riga LY Ge hase glad is 1) 4-1-4

Whig 6 opis Goa gall (OY) Sell axe Qle aj
oe Sa) ae Ge a ale Gal
SAA) Caattl 558 DS ls] Gon gal
eal Calls oka Gh gd aad Gl
(Sod SY 53 Gage 2 Gl ge AY Ly)
388 I jye2 6d SSI (1) saaly Qu Ob ,
YI se Ge I Se Gobi of sf lua
Gest) a) a ale sf legis Gs cull
Ai) Coil 5 pall DS Uiglball DS cys alla)

craig A gla) Uys pS (ill GUY! Quen para 4-1-4

puis hae Gis I-14 N14 Gye lp
Sali JS Go sandy Uigial ale je gill Aa
CHeljaYly gil LDL tie tiyky iat,

bail) gis (6 Aasiall Aeghal

Agi 4a jal ge Ula (Si Jl 3 2-4

55) fell codel die pe LS cael! 1a Can ges
Lig aad th UF of ag) Catia 5d esl
He ii gle itll Glke le Gal Bo Ss
Bi ks ae Leila) le CS all GY al
oe I Sl Ge Led (ts all
Ce Grill Lglne Liles As yah ads Gf gla
ally is) dha le Shed aaa (gall iad
ALB Ge ail] ate Gi gs GIS gill dual a!
9G beds 4) a fy ol glball Gay iil
lis La lites 2-4 sala ode Gulul (le Cd pe
7 olin (4 tele Ge petal di hl hy uit
pre dle gd dy stl cl} ca dla (4 thy
Agile 5 Abell Ayled we ole Gilaas| Guia
sil) a SL Qa Oe (Ie 108) Jet
Calas Bg Ley! Ca gl ot} ddl!
La 13 Lin Sle gd ff 2-2-3 Balall Gr ges
Ayyit GLa 5 ge (ASL J ylhall
pad Gla «gq tll Ike JS ade) Na
4.3

44

Exploration obligations under this
Contract prior to that date, COMPANY
will not bear any of the aforesaid
expenses spent by CONTRACTOR.

CONTRACTOR shall pay all the costs
and expenses required in carrying out all
the operations under this Contract. Such
costs and expenses shall be recoverable
as provided in Article 7 of this Contract,
but shall not include financing fees,
charges or interest on investment. During
the term of this Contract and its
extensions, the volume of Petroleum
produced and saved after the deduction
of the Royalty and Cost Recovery
Petroleum shall be shared between
COMPANY and CONTRACTOR in
accordance with the provisions of Article
7-8 while any Petroleum produced in
testing operations before the Date of
Commercial Discovery shall be wholly
owned by GOVERNMENT.

As soon as practicable after the Effective
Date, CONTRACTOR shall prepare an
Exploration Work Program and Budget
for the Area setting forth the Exploration
which CONTRACTOR proposes to carry
out during the remainder of the then
current Calendar Year. At least three (3)
Months prior to the beginning of each
Calendar Year thereafter or at such
times as otherwise mutually agreed to by
COMPANY and CONTRACTOR,
CONTRACTOR | shall prepare an
Exploration Work Program and Budget
for the Area setting forth the Exploration
operations which CONTRACTOR
proposes to carry out during the ensuing
Calendar Year. The Exploration Work
Program and Budget shall be reviewed
by a joint committee to be established by
COMPANY and CONTRACTOR after
the Effective Date of this Contract. This
committee, hereinafter referred to as the
“Exploration Advisory Committee",
shall consist of six (6) members, three
(3) of whom shall be appointed by
COMPANY and three (3) by
CONTRACTOR. The Chairman of the
Exploration Advisory Committee shall be
designated by COMPANY from among

Lattakia Contract

LF gS A SM Aa Olay pecaall Gye UI
adglhall Sb ye cual

galley (a dl» GNSS! area Uyball gins
voll be Gd 5 Sdall Cubbeall Ques alll
rgeaiall saith gle ldaill » Cals ode 2 lady
Ada I cso GSLs cabal Ie ge 7 Sala aul
ele thd Jebel A J pall Gly pee Les
siel! » LAY
Giallo fall nS pul py 4 Sagas
stay A0sSall Ga pun cies cd; btinalls
Jyliallg As, ua gs Z__alSatsta_ jul
Ss fall ques Gy Lay 8-7 salud! ala ly
G5 di Sulell SAY! che DE gt

Aa gSall JalStLs 1S glee yg slat) iLdzsy!

Wa ol bas Abby

Bee ry ¢ poly dubia le ay
Gly alae} SL 6 ay glad ual Gye
48 "Lite Aitbil) is Al juny De
DE le Lull a sip a asl lel
Co Ayla) diya gil Ata Ge le
Ai US Ul ge JN le yl (3) LD
GEN os Ag AV wel gall a sf AMG deg
slacls digliball » pi «J glitally As pail Go ule
abi 4 util Jlecy Lisl juny dee Gali»
Le eli) psp Gal qudtl Glbe Led Ce
Rial poy iy Adil) Aya git) Aa) Da
SM Gy sey glial g AS pi gigas AS pide
Oaileiall AI jually Gaal) eal cael Nha
Vea} Sle (gill inl oda Gy Sy Cust Jlecl,
(6) He Ge AL sl
eee ele (3) DE elec
eis Gy SV! (3) RDU As,
Baad Gah AS) Ly shall
elas Gur Ge AL ts casi

aU wie

4-4
/ the members appointed by it. The

“Exploration Advisory Committee shall

f review and give such advice as it deems
appropriate with respect to the proposed
Work Program and Budget. Following
review by the Exploration Advisory
Committee, CONTRACTOR shall make
such revisions as CONTRACTOR
deems appropriate and submit the
Exploration Work Program and Budget to
COMPANY for its approval which shall
be given within thirty (30) days. Following
such approval it is further agreed that:

4.4.1 CONTRACTOR may revise or modify
said Work Program and Budget after
consultation with COMPANY as may be
required for operational reasons or as a
result of Exploration activities, it being
understood that the approved budgeted
expenditure will not be reduced without
the approval of COMPANY.

4.4.2 In the event of emergencies involving
danger to, or potential or actual loss of,
lives or property, CONTRACTOR may
expend such additional unbudgeted
amounts as may be required to prevent
or alleviate such danger or loss. Such
expenditures shall be considered in all
respects as deemed approved
Exploration expenditures and shall be
recovered pursuant to the provisions of
Article 7 hereof,it must be presented to
the first possible advisory exploration
committee.

4.5 CONTRACTOR | shall advance all
necessary funds for all materials,
equipment, supplies, personnel and
operations as required for Exploration
and related operations pursuant to the
Exploration Work Program and Budget.

4.6 CONTRACTOR shall be responsible for
the preparation and performance of the
Exploration Work Program, which shall
be implemented in an efficient mann
consistent with internationally recogni

Lattakia Contract -24-

quis Ail psy cage | GA ADU
dell @ ais daly QoL YI
olf ill ol yp—_ I) paitiy on sibel! Al jul
elgBY) aes gp Legh ty "li
asty QUAY) Cuaiill Aint Ub Ge Lal pall Ge
poiy Ayala Lal jy al Chall el yal d_slball
co) cuttl, ogileiall Ani july deal @aly
De ghey ol Ga Gilly Laslacy Asal)
ae al Lead ade Gill ges "Les: (30) ADS

valaicY! 1

I oz) AS AN eo 5 sLitl) oy Jha byes 1-4-4
Lapem oy sSdall Ah jaall ys eal! geliye od Jae
ac pi Ld dat gf Glad! Glusii. adh
cgi Bade laaall of asgiell Gey al Abad
AS pl) Adil go oy 59 Leni 5 yas Ail jul

Al Bb Gb da 8 2-4-4

gh daiae glaih ~ bs cle sh

Sone dibed Ugiladt fF calstadl of chy SU Gl

gh Fae De Lila) alle ape of) Joliet

3 ed A on Ss ll

lial) oka jaieiy . hes! Ida die sl, asd

Leste jad Cans basins Gaudi Cid o ga gll AS Gye

Cl Gaay cakell Ike ye 7 salall Go guail lity
Soe 4g ybitel cuit dial Ug} le Vast

Shyall HD ADU) allel Quen Uylid pa 5-4
Saban y 5 Ja) gd Cubelally Sistas Canal y
filed) Ghia, Gis!) bbe 4 jad Laas.

gl jualls Quill Gllec Geli yl Ules le

eal) geal ys Sadly alae} ge Yypuue dull a 6-4
cotta Lazy Aled Ady play obs Gana gill gill

4A sie
NN _” WLI,

shall entrust the management of
Exploration operations in the S.A.R. to a
General Manager and one or two Deputy
General Managers, at least one of either
the General Manager or the Deputy
General Managers, shall be competent
technically, and shall, upon appointment,
notify GOVERNMENT and COMPANY of
the names of the General Manager and
his Deputy or Deputies. The General
Manager and, in his absence, a Deputy
General Manager shall be entrusted by
CONTRACTOR with sufficient powers to
be subject to all lawful written directions
of local application given to them by the
GOVERNMENT or its representative
under the terms of this Contract or any
lawful regulations issued or hereafter to
be issued which are applicable
hereunder and not inconsistent with the
provisions of this Contract.

4.7 CONTRACTOR shall supply COMPANY
within thirty (30) Days from the end of
each Calendar Quarter a statement of
Exploration activity showing costs
incurred by CONTRACTOR during such
quarter. CONTRACTOR's records and
necessary supporting documents shall
be available for inspection by COMPANY
at any time during regular working hours
for three (3) Months from the date of
receiving each statement.

Subject to the Pre-auditing and Approval
Requirements contained in Article 6 of
Annex E, COMPANY shall within three
(3) Months from the date of receiving
such statement, advise CONTRACTOR
in writing with necessary supporting
reasons, if it considers that one or more
of the following may apply to a cost item
in the above-mentioned statement:

4.7.1 Record of costs is not correct;

4.7.2 costs of goods or services supplied are
not in line with the international marl
Prices for goods or services of si
quality supplied on similar tefm:
Prevailing at the time such good

é

Lattakia Contract -25-

Sty ple pou Co Ge Et A
Se oS of le Lal oud gts
SY! Gunilll Ge JA gle Qatt ash J lal

Aaa} of ak,

eed ot 4th a Als
wea ays ol dott le Gas
va at be aie 4 ty Let
ME Ge Lyd 485 AgIS Glbbe lL. I}
Tks degli ok sgl Las
So Ge Legal) 3 psleally Ly tao Hi Lal!
4) shall tae alsal Con ger Lette gf Lays
te ed jae BJ Gye Sg SS Au gl Lai!
Ainilie yes shell Ihe dh (8 Gubill AL 9 Sy

w4alSay

“Less (30) os DE yb ogi ASG stil pais 7-4
Alay bly Ayy sti Ais ayy JS Aled Aull
DS shill Uyaeh call uN Gace gs Cas
Qhey ADlaws ole auery 5 Saal dial ayy
Ct ywad nd AM bargall Ay y wel) Glau!
deal lela cll cds ld add As pis)
Al A Ge yeah (3) AS sad ulldy Gab!
-oly JS
Ai gall GLUbsie y Gusall Gat lSal slel ys es
asta" Galall Gye 6 sala! Gf ule Go paiall
Waa dal Qo Ge sett (3) SDB De As pit!
Basal) lal [SS ge abs dyliall Gla Glull
oe Go SI gf laaly gf Godel 1 gu
oh Ae pad) AMISH ogy ye abs le jolay Atal
ty sSdel chal!

flageee Gad AMIS oly of 1-7-4

y Baile CulS (All dyallell Gpull slau
ge gill Agia Glas gf ghull ult

AGU) aie
services were ordered, (provided,
however, that purchases made and
services performed within the S.A.R.
shall be subject to Article 17 hereof),
other than those in respect of a contract
entered into in accordance with
Article 4.4.2 hereof; or

4.7.3 condition of the materials furnished by

4.7.4 costs

CONTRACTOR does not tally with their
prices; or

incurred are not reasonably
required for operations and other
activities related thereto (other than
those in respect of a contract entered
into in accordance with Article 4.4.2
hereof); or

4.7.5 Invoices issued to CONTRACTOR and

48

supporting documents are incomplete, or
unavailable, or, with respect to invoices
tendered by subcontractors, are not
original.

CONTRACTOR shall confer with
COMPANY in connection with any audit
problems thus presented, and these two
parties shall attempt to reach a
settlement which is mutually satisfactory.
If CONTRACTOR and COMPANY fail to
reach such a settlement the issue shall
be referred to an expert appointed by
mutual consent, such expert being an
internationally recognized firm of
accountants/auditors, whose opinion
shall be binding upon both Parties.
Should those Parties fail to agree on the
choice of such expert, the appointment
shall be made on request of either Party
by the President of the Institute of
Chartered Accountants in England and
Wales. if within the time limit of a three
(3) Month period provided for in this
Article, COMPANY has not advised
CONTRACTOR of its objection on the
above grounds to any cost item of any
Statement; such statement shall be
Considered as approved.

/
VE

Lattakia Contract -26-

J chal te G8 ely of cle) Alles by ptr,
“ome.” dSlo Gags Gal) basally by stall
ab Nac e(aiell as Ge 17 Salall alsa ganas
2-4-4 Salad) alSaY Lis aad yy ob shes Gle (ll

: ol

ee EY ula Lea yy Gall al gall ala gl 3-7-4
ol cla lal

U gine dines de SY cual cash a GIS gy} 4-7-4
AG ye Jac) gy Aibeball og 3) AY 5 cLleall
2-4-4 sala) Ss Uiiy aay) oi ade daleial

Sh (aia Iba

FG gfl Slatuwally Lylbal QI 3 parece) 2 gill 5-7-4
Fadl col J apie ge J GLis ye
Cul sibel LE Cpe Anadall 524 sill cl} Auaills ul,

-oR fll
As Lt a Asay ae olte of Uyliad Ge 8-4
es sail Ie Ge Ga ei Gaull Gs Sle
Qs—3 pes Yule ol ga bil
Agia) (Sats al 15) Lagat) 4__ue ys
Arguill oda gl Sguasll Ge A__s pill g
Fil yo) dined py jus Gle Usted Ga pd
oa os Ss bl
N53) eb gD Le jhe Lely sSay "Lele Aig jee
Vis die Ls! le GUBYL Gti bl ata
oe Gok ol Gib gle cL Quill fib ust!
cot Cais Gp alae! diuege Gat dil
DS cdyliiall Asa) oles a 15 -Shys las)
ilede Ga geaialy sgl (3) 2K) aosall 3_sall
Sud Gl falta) geal ely

call] oka

sc gh ged GNIS ay gh Qle del 5) Saal!

SOU Ge
4.9 CONTRACTOR shall supply all funds

necessary for its operations in the S.A.R.
under this Contract during and after the
Exploration Period, in freely convertible
currency from abroad. CONTRACTOR
may buy Syrian currency whenever
required for its operations in the S.A.R.
and the conversion shall be made at the
public banks in the S.A.R. according to
the most favorable rate of exchange
available for any commercial activity as
published by the Commercial Bank of
Syria on the date of conversion. Within
sixty (60) Days after the end of each
Financial Year, CONTRACTOR shall
submit to the appropriate exchange
control authorities in the S.A.R. a
statement, duly certified by a recognized
firm of independent auditors, agreed by
COMPANY and CONTRACTOR,
showing the funds credited to its account
opened with the Commercial Bank of
Syria, the disbursements made out of the
account and the balance outstanding at
the end of such Financial Year.

4.10 Within thirty (30) Days after the Effective

Date COMPANY sshall provide to
CONTRACTOR copies of all geological,
geophysical or other data, including well
and seismic data, within the Area and
well reports and well logs in respect of
other adjacent wells outside the Area
belonging to the COMPANY, according
to a list agreed between COMPANY and
CONTRACTOR, and shall give
CONTRACTOR access to rock and other
samples in its possession.

Lattakia Contract -27-

Abed LDU Ald gue duets dull ass 9-4

catall 5 i UA dell 1s Gage ong Gi
dusail 2S Aish diay Gylall Ge loans
CIS LS Ay gull Abell cg sts gf glial al
dasa3ll cay HEE ot hla Loy pe All
ck 5 MES fe Aalell Cb yluecll Grok ge
gales BUG GY cle Ge pe dail UL
ost) goleill G prod) JS Ge jstie ya LS
Gh all DS ty sail GU GA
Hale us US Hag Slat "Ley (60)
oB) AG, clk sg} dsl ps
Yyral syle ee Lly SGme.g” gd Auaidal
ii ue Gla!) = Gi Ke
Uglbay As, ate Gil gi 4) LG tna
7 sill lust gilall Gilat) (i sada!) ML) Gan
Ade Ay eral lll cg seill Goteil chil ee

ALAN Aiall AG ulgs (gd giall ae lly

ae Sa avb Lb by» (30) gdh De 10-4

Ap slyall GuLS Gee ge Lut dyliall Asc
Kesie Goal Ghee Ai, Athjdpally
UY! ply Adbeiall pf A piny Aye jas Gla ghee
UG Gay Led Bul Gluball (i alls
Aad Gay AS pa Gost Adbidl cls syste
eat exe oly Aalaly AS pil Gu Lgl Gila
lized ye Laut y Ay pdne lie df slball Cd shiva

Lied gil

4G00U) sie
ARTICLE 5
RELINQUISHMENT

5.1 Mandatory Relinquishment

if CONTRACTOR elects to enter into the
first extension of the Initial Exploration
Period, he shall relinquish to
GOVERNMENT on the effective date of
such extension twenty-five percent (25%)
of the original Area less that converted to
a Development Area or Areas.

If CONTRACTOR elects to enter into the
second extension of the Initial
Exploration Period, it shall relinquish to
GOVERNMENT on the effective date of
such extension an additional twenty-five
percent (25%) of the original Area less
that converted to a Development Area or
Areas.

Unless otherwise agreed by COMPANY,
each such mandatory relinquishment
shall consist of not more than two
parcels and shall not include any areas
converted into Development Areas.

Subject to Article 3.2.2, at the end of the
Initial Exploration Period plus any
extensions thereof CONTRACTOR shall
felinquish the remainder of the Area not
then converted to a Development Area
or Areas.

5.2 Voluntary Relinquishments

CONTRACTOR may voluntarily at any
time relinquish all or any part of the Area
provided that at the time of such
voluntary relinquishment its financial
obligations for Exploration under Article
4.1.1 have been satisfied. Any
relinquishments hereunder shall be
credited toward the mandatory provisions
of the above Articles.

AE

Lattakia Contract

-28-

Anal) Saal

OLS

Alay) olla

BAM TeV) aocill 5 i Yao fiylhal tial 13)
gt Angsa Gls of tule Gi GY) Cuil)
Auwed (%25) Ye 3ill od sda dl ab
A Ladls bel! ibid ye Ail Gi Gy pty

wAyeii Ghalie sf Aiki I) ca ga il

coil acl 3h Gd UgSall yl Ua! ily
Aagsoll Jey of ule Gis ALY Cull ual
Aawed (%25) Ge jill ods ghd ME ALU QA
Ae! dabidl Ge Gila) ddl Qi ples

Ay Gblic sf dbs oY) Gl gat (all vll Lali

ce “bi old calls da Cte As yt) Gig al
oe SS oe GY of Gey auley oliaal
Bali oo) ye labs Uf aun oly gitehi

Ge Giga (2-2-3 sala pSal slel ye ar
oi ol ABN) Cull 3d clin) ue J sli
ab AY dibidl 4 ge Qa of Id Ghas

Agatt Gals 5 dais (I) oe J at

Ay UGBY) Ltaa)

Cy cal gb oa Gass lds of Jglball jpas
O98 Sb Uap clgie je ol ge sf Mibidll oe
askl jal LAY! isl Le at Gi Gil
Ajy 1-1-4 balall plsah Ge ge: Gudtllly dota!
las Ge JSS Gail Ibe Gaye a Gbiss
AGL ol gall Goi Queall goby) lal

4300) see

1.5

2.5
ARTICLE 6

OPERATIONS AFTER COMMERCIAL
DISCOVERY

6.1 Following the first Date of Commercial
Discovery, COMPANY and
CONTRACTOR shall form in the S.A.R.
an operating company, which shall be
called LATAKIA petroleum company
(referred to herein as "Operating
Company") which shall conduct the
operations necessary of Development
and Production under this Contract also
the operating company shall execute on
behalf of the contractor, the expoloration
operations that the contractor has
charged them with in accordance with
approved Work Programs and Budgets.
Operating Company shall be subject to
the laws and regulations in force in the
S.A.R. to the extent that such laws and
tegulations are not inconsistent with the
provisions of this Contract or the Charter
of the Operating Company; however,
Operating Company shall for the
purposes of this Contract, be exempted
from the following laws and regulations
as now or hereafter amended or
substituted:

Presidential Decree No. 11 of 1961
embodying Exchange Control and its
executive regulations, as amended;

Law No. 149 of 1949 embodying the law
of Commerce in respect of certain

provisions related to Joint Stock
Companies, Limited Liabilities and its
amendments;

Law No. 114 of 1961 embodying the
formation of Boards of Directors in
Companies and Establishments and its
amendments;

Legislative Decree Law No 2 of 20

related to Public Compani
Establishments and __ Institutions,
amended.

-29-

Lattakia Contract

5

Anitloal! S.tLel!

glad) GLUES) sey cilyLeall

As yi ues UNI gulet GALE) GG a 1-6
Vale Gly Able AS 4 UM E.g" gt dylhally
Lag Gea) QL) «bill Abu asd au!
see le blyy (Abeled Asa at
cae ells Ae Ge ADU hla
ce UL as ol Sy LS ie}
do oe le AS SI cadisl Glick lial
Badia Css jrall y Gaal! gal yl Lady dylial
aL ctl gill A__Lele 45, al gues
gh ja aly "ng.g" gt AL
ee Aes Gail sill ha 4d Gk
oe aie J a te Ge pe
ola Jl af gles .A_ Lola) 46, al
cet ial) Ve Gal Y Able 45) ah
Bb y (al ll pL Sal pubs Gye
shi_aall go Uda J Asc yall Ltt
t Uglae daa be i

1961 ll 11 py dysqeeat Guy Jf
Aghaiiill Aatl gly Gill le AUN pli Gewaiall
-ADLel s

sti Gail 1949 plat 149 Ab) cyilill
Hoole alsa) Gan: cl} Auuill) elds slau
AM ypc! GIS lS tly Aeslud! cls tll
ADI 5 52 grocll

S85 AAS Gail 1961 pled 114 aby cil

ADL sei y GLELall y GAS pl (4 BJSYl Gallas

Be BOOS lel 2ehy rr dill pg al
Ltaally delall IS pally Aalel) ola pall
LADIgaedy

480 sie
6.2

6.3

6.4

The Charter of the Operating Company
is hereto attached as Annex D and within
thirty (30) Days after the first Date of
Commercial Discovery, the Charter
shall take effect,
Company shall automatically come into
existence, without any further procedure
or act hereunder for and on behalf of
COMPANY and CONTRACTOR.

Not later than the twentieth (20th) Day of
each Calendar Month, Operating
Company shall furnish CONTRACTOR
with a written estimate of its total cash
requirements for the succeeding
Calendar Month expressed in US.
Dollars, in accordance with the approved
Budget. Such estimate shall take into
consideration any cash expected to be
on hand at Calendar Month's end.
Payment for the appropriate period of
each Calendar Month shall be made to
the correspondent bank designated
pursuant to Article 6.4 below on the first
(ist) day and fifteenth (15th) day
respectively or the next following
Working Day, if such day is not a
Working Day.

Operating Company is authorized to
keep at its own disposal abroad, in an
account opened with a correspondent
bank to a Syrian public bank, the foreign
funds advanced by CONTRACTOR.
Interest or similar income generated by
the account shall be credited to the
account. Withdrawals from said account
shall be used for payment of goods and
services abroad and for transferring to a
local public bank in the S.A.R. the
Tequired amounts to meet expenditures
in Syrian Pounds for Operating
Company in connection with its activities
under this Contract, converted at the
most favorable rate of exchange
available for any commercial activity as
published by the Commercial Bank of
Syria on the date of conversion.

qe

Lattakia Contract

and Operating |

gi abl gp Gaye Ababa! As cl Usal aie
gg Leg (30) G8 DS gis Gall
Vie Gaull wie GS gue lass! J) aU
Bogue: Mad Ge ALLM 4S pall QsSiy lads
eal lela! U Gl} do op 4st
Asi cllal siall laa Can yas Vgllecd Gayl

Lagi: AsLaille 5 glial y

Captall asl) Gab 20 gd Abba) AS 6 yi
co BS oS pty Gash Ted US ve (20)
cf Cat Asal Zaha) Wyle g¢ genes still
Bis Sab SY gay bya ¢ gILEll cag sill jg dal
etl We Glan i JSS Gf Gacieall Ap! juall
ee les a hse Gas GI dy pt lle 4
(yo Batnall 5 jiilly nol allaall adsi y -< pay sil
coxa) asl pall a perall ol) rans opt dS
asaly SsY! esall ccd alld otis! 4-6 salall lity
aol GIS Ny sgl gill le tie he Galil
a ch ee gall GE ibe py gill sonal

4g gal desl

2-6

cab Net ynei Goi bli yl Ald) asl ds35 4-6

as¥ ul ye a ras Gl ¢ sibs Giles of ig LI
Yee call lad Aula yp gull Gyleadll
Le JS Gibsall Win Gc adage VI atl dL glball
wdaall Gye UgSt tls alld Ge die cy
oll gdh Glee be ge Gaull OSs
geaall iy cil) cileaslly gL
co} RADU Ata chsatly i ot tele
cltis Abd oe G qd ple hs yee
Gls ayy gull Gala Abel) 4s 4)
asaill czy ail Ia JB GA (ga
ggolet LL GY cle ape ae deal Cae

4ADUI Se
J win sixty (60) Days after the end of
Financial Year, Operating

6.5

6.6

each

Company shall submit to the appropriate
exchange control authorities in the
S.A.R. a statement, duly certified by a
recognized firm of independent auditors,

agreed by COMPANY and
CONTRACTOR, showing the funds
credited to that account, the

disbursements made out of the account
and the balance outstanding at the end
of such Financial Year.

Operating Company shall prepare a
Development Work Program and Budget
for the remainder of the Calendar Year
in which the Commercial Discovery is
made and not later than sixty (60) Days
after the Commercial Discovery, unless
otherwise agreed. On the fifteenth (15th)
day of October in each Calendar Year
thereafter, Operating Company shall
prepare an annual Production schedule
and a Development Work Program and
Budget for the next Calendar Year to be
submitted to COMPANY and
CONTRACTOR for their comments.

Operating Company shall then make
such revisions as it deems appropriate in
the light of any such comments, and no
later than the fifteenth (15th) November
of each Calendar Year shall submit the
said Production schedule, and said Work
Program and Budget, to the Board of
Directors of Operating Company for its
approval which shall be given within
thirty (30) days. Following such approval,
Operating Company shall carry out the
Work Program, and observe the
schedules, in accordance with the
agreed Budget and with this Contract.

Operating Company shall implement its
work and conduct its activities, in an
efficient manner consistent with
internationally recognized good oil field
practices.

Lattakia Contract

-31-

KS AYA Ae Lege (60) Giall DE GS 5
Ah) Slabs (ol) Meld AS yt padi Le di
age lores Lily OEE re Aroticl! sail
fees Siines Chbaall G81 LES Gye Y pl
Baskall Meal Guy A slhall As pall ale 581 gi ay
Bay reall leas Glsol US gihall Gaal (3

Agel Adal LS Ags (gb pial aye ll cade

Aue Anljny deo qaliy Abell AS al aol
Weed Gis A yay ght) Ada ge atall 6 jal
JY te ge Gi ally yylail cilaisy)
al be cg slat CaLaiSy! (5 Ley: (60) gsi
ic cedall ayll Giy ol DE le Git
Fuel Ate US oe SS Ged ce (15)
TEL ysis Lael y Abel 4S yh Qn ails
AM Ay gi Lin dua Al jue y Lee Gaby
of Ag jadlly Auetlll weliny clBY! Gulp pany
sLagilaa de clay glial s As ci)

5-6

Wifi (ll Distt Abul 4S 20) cg jai A ae 6-6

chs Dull Whe Gye Ade Al epee gd dele
A G55 Ge (15) phe Gadall sary ae 50
osSbal GLY! Geli: pati Anyi At US Ye
Ba} alae ol} 55 ySrell Ash juall's Deel Gali ay
Vas Gay Gilly Legale iil pall ALL 4S
lala) AS jl) p gb ull any Legs (30) G88 DS
gale agiy ooldel ae Gaal) galiy Lith
Vee Gite Anijedl ge SL pe: clay

voball Va gay

VSL 5 sha)'y Leber clasts ALcLall AS stil git

Aagla  Cibs Loa!) go (Siti diy phy UILd s6liS

4000 ae
i After Operating Company comes into
existence, CONTRACTOR shall
continue to prepare, and obtain
COMPANY's approval to, an annual
Exploration Work Program and Budget in
accordance with Article 4 of this
Contract.

6.8 The Operating Company shall within ten

(10) Days after the end of each
Calendar Month after the Date of Initial
Commercial Production prepare and
submit to the Parties a detailed
statement for the prior Calendar
Month, setting forth the quantity of
Average . Daily Production. The
Operating Company will deliver to each
Party and each Party will take
possession of its share of Petroleum, in
accordance with Article 7 - 8 hereof at
the Delivery Point, from which point
each Party will bear the costs, risks and
expenses pertaining to their Petroleum.
The Royalty, Cost Recovery Petroleum
and the shares of Production Sharing
Petroleum, shall be composed of equal
grades and quality of Petroleum
produced from operations hereunder.

cob Nebel AS patll La) ay cf glial potas
Tal juelly stl Sec og gis geal y alec]
4 bold lid, dyle AS pill AG8) po cle any

saad 1S Gye

es all (10) 322 DUS AbaLall 45 y.tll 9 ods
ZED avi It oa coast gd dS ls
(ALS Spl Ge deeds Oly shack. gbeill
Ay Sl 48 Gea gs abel GIGLI (1) anni, Gill
ALeLl AS 2 ose gll CLD Aa gl
G+ Muean Cay JS ply pb JS pili
all Jas Ge 8 — 7 balall pSV ly Jy All
Cay JS Gent Cus caslaill Abi sic ull,
hlaalls Cais Qbi) ode ye "Ili
OS Gs 5 all Gye Aiken) Ailatell Citak ,
AMS ho sal Sy tay Aa sSoll Ga dah Oe
Stay 53 Assit Ge clBYl pluil Us sry
Ay lal bball Ge pep qitall y Ap slate Ase gi

vial! Iba db (8

Lattakia Contract

-32-

4000) sie

7-6

8-6
a ARTICLE 7

ROYALTY, RECOVERY OF COSTS AND
EXPENSES AND PRODUCTION
SHARING

7-1 Royalty

The GOVERNMENT shall own and be
entitled as hereinafter provided, to a
Royalty in cash or in kind of twelve and
one-half percent (12.5%) of all Petroleum
produced and saved from the Area during
the Development Period including any
extension period (the "Royalty"). The
remaining eighty-seven and _ one-half
percent (87.5%) shall be divided between
the COMPANY and the CONTRACTOR as
provided in Article 7.2. through 7.7 (in the
case of Petroleum) or Article 8 (in the case
of Gas). The Royalty when taken in kind
shall be delivered by Operating Company to
the GOVERNMENT, which shall take
possession thereof at the Delivery Point or
any other point mutually agreed upon.

In the case of crude oil the GOVERNMENT
may give written notice to the Operating
Company at least three (3) Months prior to
either the first day of January or the first day
of July in each Calendar Year that it wishes
to take the Royalty in cash, during the next
succeeding six (6) Calendar Months. In such
case the Operating Company shall forthwith
advise CONTRACTOR, which shall take in
kind the full quantity of the Royalty and pay
in cash the value of this Royalty which shall
be determined as far as Petroleum is
concerned pursuant to Article 8.6 Marketing,
Sales, transportation and related costs in
connection with the disposal of said Royalty
Petroleum shall be Operating Expenses
hereunder.

7-2 Cost Recovery Petroleum

Subject to the auditing provisions
under this Contract, CONTRACTOR
shall recover all costs and expenses in
Tespect of all the Exploration,
Development and related operatietS
under this Contract to the ext

Lattakia Contract

AasLiall 5sbell
Cid y penal y CAILSG! ha ual y Aa gSal} ga
TUG plu
AagSall ga 1-7
ete Lad dale Gra guaie gh LS «gaits Aa gSall ulti
sig 5 be (8 4 i ae gf laa stil

Cs Ay Tidinall y Gite Ladill US Gye (%12«50) Ald) a
aes sy gl oll Gi Ly Aull se lil Aili!
ct Geailly (yyililly Gen) auiiy .(AesSall Ga)
Le god cle Ayhitally As pdt ou ASL (%87,50) Attell
THT g@=—} 2-7 bald gi Atle Gopal gt
(5) Ata gi) 8 Bald Gage GF (Uy sil Ale |i)
Abdali 4S yl le CG jy cle Le gSall Ga Ay Late g
cei Via Leis leis gli (gall Aa gall (ot) dasha di gf

Arg Yale GUY! oa sal db Af yf alucll Abs

Lele!) 4S yl) Ais Gf AagSa jay plat bail J a
OS Ge SY asa seal (3) 2B ge db Y le dé Lbs
ce Apel Ain IS Gd 55h Ge Us pall Ge sf gt
(6) Sud pA! DS Iai da ySall Ge pL Gi We,
4S pall le Gi yy MMe oda tha (iy AML Aye, gil
FS JalS Ustad) aliens alld | gt Ula Ql gf Abdel
Aagill bas 003 Gf Qe lati Lgiad say Lise gS) Ga
6-8 Salall Uidy slat) Alla (5a 5 SaLall By Jy sid! Alla
Aralall aS) adel Ae Can ges Uetll CE ye pint
MSA Ss Ali 5 dan 5 AesSall Ge Ss Grp
Jbiiall Ae Sal) Gal Garadall ds sith Grail dibeiall

all

AGIA) ayia Sg 2-7
Naa gd Gaal) Gass Lol Gapaill sel ye gs

Halal) Cbg pacoally Cass) geen lial 2 fey cabal!
Vas case: lee deal: Las Azaiilly Call Glke gies

4a0U) sie
out of, Forty Percent (40%) per annum
of all Petroleum produced and saved
from the Area after deducting the
Royalty due to the GOVERNMENT.
Such Petroleum is hereinafter referred
to as "Cost Recovery Petroleum"
and CONTRACTOR shall take Cost
Recovery Petroleum in kind as
provided in Article 7.3 below. Any and
all such costs and expenses shall be
recovered from Cost Recovery
Petroleum in the following manner :

Exploration Expenditures, including
those accumulated prior to the first
Date of Initial Commercial Production
shall be recoverable in _ full,
commencing in the Calendar Year in
which such expenditures are incurred.

7.24

7.2.2Development Expenditures, including
those accumulated prior to the first
Date of Initial Commercial Production
shall be recoverable at the rate of
twenty-five percent (25%) per annum
based on amortization at that rate
starting from the Calendar Year in
which such expenditures are incurred,
except that for Development
Expenditures made during the last four
(4) Calendar Years of the last
Development Period under _ this
Contract the rate of recovery shall be
increased to allow for 100%
amortization of such costs by the end
of the Contract.

Therefore the applicable amortization
rate for the first Calendar Year of that
four (4) Calendar Year period shall be
(25%), for the second Calendar Year
(33%) 1/3%, for the third Calendar
Year (50%) and for the last Calendar
Year (100%). It is understood and
agreed that solely with regard to the
Tecovery of those costs and
expenditures which may be amortized

at the rates specified in this Article

7.2.2, such costs and expenditures
may only be recovered pro rata

Calendar Quarterly basis in| any
Calendar Year. Any costs \an

~_Lattakia Contract

aun oe lly dibudl Gye 4) Lainally tial! Js sill JS
ch Led sill Ge gol Le tl lta Aaya Ga
Ss full glial Seley Aas ta joel Jost! syle
Atle Gagiais gt LS Lie ASH oto UY Garodull
Calis jana) 5 CaMlSal) 4alS 2 yaad y ols! 3-7 salall 8

2M goal) gle “AMISH wha soul Dg Ge kee ly

GU a Lge aI ple ld Goi Ley equ tai 1-2-7

day aia AM Guleall cD 5¥I

Cb es A gh dial ye ell
Culsaill oda Lai

Vghe SI putle alld cf Ly A uaiil) GL 4d 2-2-7
aj gle cis) di a wt Jes
ch Ospie 9 Lad (%25) rey 2 i 5
Voge WSR nl al le "Lyi ie Atal
Che A Any ght Ata Gs ola) Jana!
daee 3ab5) amy Af ye Lal obs kai
DOS SA Aull lis oka
A yeitll 5 sll 381 (4) Qa) Aaey git cil gh al
%100 sDigiad oy is adel) de Gye 38!

vail Aulgis GMS oka Gye

4 Aya g die Soh ale ED gi! Jace Gli Lely
(Ci gine 4) Ageg ght AY Sl pie tlt be
Aes itt Att %3/1 (%33) Anan (%25)
ALAN pay git At (% 50) dads ALD
Ome Bg) Apey ght) Att (7100) Aaniry
SCAMS lo aly Gla Lad ail Ale Giiall cp geil
Barend) GYaeall Giy Oeil GSe All class
© 2-2-7 balall ode (8

os lds

hg casa, Calaiil oke ola fal GS

AS30U sie

-34-
expenditures not recovered pro rata as
aforesaid in a Calendar Year shall be
carried forward and recovered in the
first Calendar Quarter of the next
Calendar Year.

7.2.3 All Intangible Drilling Costs including

those accumulated prior to the first
Date of Initial Commercial Production
and all Operating Expenses, incurred
after the first Date of Initial
Commercial Production shall be
recoverable in the Calendar Quarter
in which such expenses are incurred.

7.2.4 Costs incurred in the purchase of land

shall be recoverable in the Calendar
Quarter in which such expenses are
incurred.

7.2.5 To the extent that in a Calendar

7.3

74

quarter, costs, expenses and
expenditures recoverable per Article
7.2.1 to 7.2.4 inclusive above exceed
the value of all Cost Recovery
Petroleum for such Calendar Quarter,
the excess shall be carried forward for
recovery in the next succeeding
Calendar Quarter or Calendar
Quarters until fully recovered, but in
no case after the termination of the
Contract as to CONTRACTOR.

CONTRACTOR | shall for each
Calendar Quarter take in kind and
separately, at its own expense,
dispose of all Cost Recovery
Petroleum produced, and its share of
production sharing Petroleum as
Stipulated in Article 7.5 & 8-4-2 below.

The amount by which the value of
Cost Recovery Petroleum in any
Calendar Year exceeds the sum of all
tecoverable costs and expenditures
under Article 7.2 (including any costs

and expenditures carried forward

under Article 7.2.5) shall be conv
into a volume in Barrels (all val
taking place in accordance wit
7.6 and / or 8-4-3 shall be
"Excess Cost Recovery Petro

Lattakia Contract

EI EISSSSSSSSSS Ss

Teall Gulttlly 2 yaad pl culls Calls Al gl,
Fh ey ol da Mgt de is
SAMA Ae ght Ait ye YI Aney git

ADLS 2 yin

Le Ald (gb Ley by ghaiall Ge
AY gated! cU Iy¥I eu Oi lade (SI
S06 Jol ae cath a det) Gales qian
GN Cal gd Lbsta al a YI gyleall et

sy jlredll ods led caiish a) yay ght) Lay

é ial Ci greg 3-2-7

di cd eel VI ol py Abetall GadlSall 9 fas 4-2-7

GY Led iy Goll Gey gtll Qa!

Cassa cals of pay sii Qu Ul Qi Gas 13) 5-2-7

Gage laste ful fila coli, Clay peenall y
ba y\s Wate 4-2-7 in1-2-7 gall alsal
so fsY Garadall Jy siall JS dad le ay ji ode!
tesla fed as «ge sil) ll al 8 Calls
OF col) A Ay gia GULY) ) a stl uM Gi
Ge dla gh lh syle YI le OSs dll a ins

-Astiball (ol) Auaills adel) plist GU I yo

US tue Ayes Ai aay US (gd dyad aly
MS la Geweadall ital Jy sil
TLS ye alll Aslan (gle y Lal jill 4) 4 watts
gale gad cle GIB! pul Uy) Ge dian

wolisl 2-4-8 5 5-7 Salall gi Ale Gyo pais

3-7

geen halle AMIS sla shal Jy jis Aad Coy yled 1 4-7

Ais cl Qa slo aud ALL cali, Catlcat}
af ald ga Ly) 2-7 sal Gl) lotta Aaay git
aid (5-2-7 bala Jake A ps clits Calls

Dak jake ana ql} duailill dail ods Gaya

5 SaMLG layed Jaye Gal aus 3-4-8
alld poe ys (750) ULaly Guwed AS pill Gas

4800! Sie
Wan percent (50%) of the volume of
Excess Cost Recovery Petroleum shall

75

be due to the COMPANY. The
remaining fifty percent (50%) of the
volume of Excess Cost Recovery
Petroleum shall be shared between
COMPANY and CONTRACTOR in
accordance with the provisions set out
in Articles 7.5.1. to 7.56 & 8-4-2
inclusive, it being agreed that such
volume shall be allocated to apply last
tranche.

Production sharing
With respect to each Calendar
Quarter the remaining Petroleum

produced and saved from the Area,
after deduction of Royalty and the
volume of Cost Recovery Petroleum
taken by CONTRACTOR and any
Excess Cost Recovery Petroleum
taken by COMPANY shall be taken in
kind and disposed of separately and at
their respective expenses by
COMPANY and CONTRACTOR
F.O.B. at the Delivery Point as follows:

7.5.1 That amount of annual Average Daily

Production from one up to and
including Fifteen Thousand (15,000)
BPD shall be shared in the following
proportion:

COMPANY 'Share CONTRACTOR's
(includes taxes) (Share)
71% 29%

7.5.2 That amount of annual Average Daily

Production in excess of Fifteen
Thousand (15,000) BPD up to and
including Twenty-Five Thousand
(25,000) BPD shall be shared in the
following proportion:

COMPANY's Share CONTRACTOR's

(Includes Taxes) Share
72% 28%

fe

Lattakia Contract

Hiadly Gyeedll aLusil og yarg AUS sa sil Dy sh
Le alsa ho gual Uy gh Gad Ge Asal (%50)
A Bg Ly al lab Yolhal'y 45d
dims 2-4-8 5 6-5-7 cll 1-5-7 coe gall
aes Cig Aull ode Gf tule Git) Ges

aig) 5 S's ly

Lay) alucil 5-7

Asal Ge stttle OU pers Gy JS Go} Anal
Ga Abe puny (if sey Aibaiall (ye 4p Ledinall y qcitall
Bs (ye g8LaN alsa lo gal Jig fh Jake y Le ga
slo faal Jyh Gall Ge lake cl ullisy J slat
JS ge lye My AS ya Dd Ge dala Adsl
(leg la ytle 4p LAS Ce pwetiny Ulitally As dh

2g ANN gail gle pdludll ALS Coy Goole) asia

cs Lysine conga CLUY! aes Slade 9S) Laie 1-5-7

etry dear cto psll ot Ss dee (1) sal
plat) oy cles: diay (15000) Gal) te dines
rosallll Gaull Gi y YI

das 4s pil) dan
iglatt (A jaa!) diate)
29% N%

Ce Nagin ga gall CUBY! aes Slaile 45) Leste 5 2-5-7

daa is psall ot Use dren call poe dud
(25000) ll gs pte 5 Ack Lore dats
CHaaill Gay CY) par casa Gd dst den

> gal

4S) aie
gE

7.5.3 That amount of annual Average Daily
Production in excess of Twenty-Five
Thousand (25,000) BPD up to and
including Fifty Thousand
(50,000) BPD shall be

shared in the following proportion

COMPANY's Share CONTRACTOR's

(Includes Taxes) Share
74% 26%

7.5.4 That amount of annual Average Daily
Production in excess of Fifty Thousand
(50,000) BPD Up to and including One
Hundred Thousand (100,000) BPD

shall be shared in the following
proportion:
COMPANY's Share CONTRACTOR's
(Includes Taxes) Share
76% 24%

7.5.5 That amount of annual Average Daily
Production in excess of One Hundred
Thousand (100,000) BPD shall be
shared in the following proportion:

COMPANY's Share CONTRACTOR's
(Includes Taxes) Share
80% 20%

In implementation of the foregoing, it is
understood that Royalty and the Forty
Percent (%40) which represents Cost
Recovery Petroleum shall be deducted
proportionately from each tranche of
the respective annual Average Daily
Production.During the Calendar
Quarter

Should Parties agree that calculation
on a Monthly or Quarterly basis be
Tequired or agree that Monthly
determination of Annual Daily
Production tranches should otherwise
be necessary, such calculation

effected for matters of conveniengeY

only and without prejudice to the

/

Lattakia Contract

CH Laginn (go sall CLBY) Save lade a jy Leni y 3-5-7
ot das dary (25000) yy pte 5 Laud
(50000) itl yywed Lore dads dua cia p gill

sesdl A ds den

TOG Qgasdll Gay CLBY! aud

dos 4s yal) does

glial! (Gil yea) Aiwa)
%26 74

Ce Lagie gas CLI! Jaee slabs ay Lasie'y 4-5-7

cm thay dys cies (50000) Gall css

asill i Jae ye (100000) GN tte dats y dees
TOG Ctusill (54 clsy! eas

fas As pil! dos
glia (8 pl! dinate)
%24 %76

Lyginn cco gall GUY Sree Jade a jp Laie 5-5-7
ssl) 4 due: (100000) Gil de Ge
Tew Giuaill ga, Thy pa

does 4s yall des
gla (Spall asia)
%20 %80

B= OF eal) BLY ciduas La Na cp spall Gey
eI (40%) ASL 8 oy gas) Asay Ze gS
Ygelbail a) AUS ola al dy sy Gs
ps 0s Fo 4 Ss "lis
Qe DS aed) Ga all ety

we gi

gle Gbhlustl ela! Gray gle GIEY) Cas 15)
Bose le | sii 1) I deny ol Set Gall
ge SSE og shall a gil ELLY) eco aes

4g3DU sie
principle that the Royalty, Cost
Recovery and Production sharing is to
be determined on the basis of a
Calendar Quarter only

7.6 The value of the Petroleum produced
and saved from the Area and disposed
of by CONTRACTOR shall for the
purpose of determining the value of its
portion of Cost Recovery Petroleum,
the value of the Royalty Petroleum, the
value of Excess Cost Recovery
Petroleum, and for the calculation of
CONTRACTOR's income and the
payment of CONTRACTOR's income
tax, always reflect the market value of
such Petroleum.

For the purpose of determining the
market value of such Petroleum the
following shall apply:

7.6.1 The value of the Petroleum lifted and
sold to non-Affiliated Companies shall
be determined at the weighted
average price(s) actually received in

any Calendar Month in freely
convertible currency on F.O.B.
Delivery Point sales under _ this

Contract by COMPANY and
CONTRACTOR which ever is the
higher under arm's length conditions,
provided that these sales shall not
include any special arrangement such
as barter or involving or related to
barter (such sales hereinafter referred
to as "Qualifying Sales").

In the case of C.I.F. or C.& F. sales
or other sales not made on F.O.B.
basis, appropriate deductions shall
be made for _ transportation,
insurance and further charges, actual
or declared, whichever are the
lowest, if any, to calculate the"
Delivery Point  price".It _ is
understood that this paragraph 7.6.1.
In no way prevents the

CONTRACTOR to sell its Petroleum #2

to an Affiliated Company.

___ Lattakia Contract -38-

aS sla yaad Gy jiny LesSall Go aged fay
ba etl qt oalal de gtuyl aul Jsshy

Ma sasl Ds th Ge dglhall doa Ao8 ara Au, 6-7
alle dads An sSal Ga Us dads dust)
ghey dgldtall ds caleal 5 Aalsill ala yusl Js shy
Gill Uy sll Aad Gl «J ylball Gd2 Ay pre
cJiglieall 4s a rots (silly Adlaiall Gyo 4) Ladin all y
Waa Sid Goyal) dad pila JS: Se of Gy

wJs sill

Gay Uysill AD Gall Ugh was Gal 2
igh

Gage gladly Gaal) dy jill Agi au05 1-6-7

Spel) ue Aa ue GIS Gl) adel) Nhe

cet gl gd bed Lie gadall AM hag LAY

Chessell Galad gle ayaill Jit) jal) ail, (pa sii

Asya ge dS lat a pall abe “Og!

cg Assad) Lay pill Gin ger del Legsl distill s

Be Lola hss Af Gland! ole da Yi

Geet sf Aaliell De led Go J Lelia

ch led Glad oe Ql) Letidl
(Aba gal Claguall!”

Na ates PCa LE le eal oS dle of
Oo ak lal le 6 el (gil pA Clagell |
GAM GMA Gualall y Gall yal 2s pbb L
dal ge ccna y gf dil Legh Alea) Ashe
OF aseiall ce “pall Alas cagh aus" Glan
GUY! cle slat aid 1-6-7 3 yall ode asal
Aah Dy lal 4b j

180U Se
74-3 If

: 76-2 In the event CONTRACTOR and

COMPANY have no Qualifying Sales
of Petroleum, the value of
CONTRACTOR's _ entitlement to
Petroleum shall be determined by
applying a _ Petroleum valuation
method acknowledged’ in the
international oil market. This valuation
method shall mutually be agreed upon
by COMPANY and CONTRACTOR.

This valuation method shall be
mutually agreed upon by COMPANY
and CONTRACTOR prior to the
commencement of Initial Commercial
Production of each Petroleum grade,
and shall be used for at least one (1)
Calendar Year. Thereafter it shall be
reviewed upon the written request of
COMPANY or CONTRACTOR, when
in the opinion of either of them,
changes in the international oil market
so require. Any revised valuation
method shall be used for at least one
(1) Calendar Year. Prices of reference
for Petroleum and/or hydrocarbon
products used in a valuation method
shall be the arithmetic average of the
daily quotations as published in any
agreed upon publication of
international standard in the oil market
for Petroleum similar in quality to the
Petroleum to be valued hereunder, or
as published for the hydrocarbon
products included in the valuation
method.

Should Qualifying Salesto either party
(COMPANY or CONTRACTOR), then
the Qualifying Sales of such party shall
be adopted in determining the price of
Petroleum of this Contract.

either COMPANY or
CONTRACTOR do not accept that the
prices realized for Qualifying Sales
teflect the market value and/or the
amount of deduction applied for
transportation, insurance and further
charges, all as referred to under Artic!
7.6.1 above, and/or fail to agree

ae

Lattakia Contract -39-

cs Ala po Classe Sf agny pte dla id 2-6-7

sx a3 As att y tially sil
glial} ini ny gill Sy jill dad Matic
Gy» gd 4 Ges la Gust,
a sh 9 ntl Aelia

AS atl g Jgltall Guy Led dle GLY!

ats He glial y AS pith our Sabie Gla! pty
ed AY! goledll cll cad) Ja le anil
cee Sant (1) Apap Ahead pricy Uy sll Oe
aH alc plait! Ide Qf jill aly all} a di!
Goo Lexie edule sf AS pill IE Ge chs Clb
Azalea! Li Gye gd Ges Gist of Legis ol
Fina Saed Uses anid ald gl pads ld (unit
eV oy-Sis LAY (le basis (1) Arar stt
Bg Ss pugll Glatiall jI/y lal) Lisl des yall
oes gee syle pull Us 8 Least
Fusdle 6 2 2) Gi eg Aileall lead ole
Ae si cd Biles Jy fil Littl Spun cof gale ibe
cP US sf caked) Be Gas pe dau ol pall Lat! baal
(gt A petiall 4h 2 9S 9 pasgll lethal Ayailly tiles

Ne auiill Lbs

J dyliad) bi Ga bl oY chy. Gis 13)
calls Ca pba Jag Ale gall Gbegeall a5. 58 (AS)
vole!) 130 ¢ guage Jy fill ed aan (gi

ead cf le glial gf Asya Gils al 13) 3-6-7

ce Ss gull Lad Sei Ale gall Glauall Mind)
cadilly Ji) yal us did) Glen!
1-6-7 Balad gi Leal) GLb qs 9S cay sleenally

fe N cat de GY) gi Wiis 1) fy Del
, dlay Wate code) 2-6-7 solall Gd Ll} SLidll
: -

48000 sic
76.5 Unless otherwise

valuation method as referred to under
Article 7.6.2 above, then the dispute
shall, at the written request of either
COMPANY or CONTRACTOR, be
referred to an expert (the "Expert’)
jointly appointed by COMPANY and
CONTRACTOR, which Expert. shall
act as such and not as arbitrator

The Expert shall be a person having
no interest in the outcome of the
matter. If and CONTRACTOR
COMPANY fail to agree on such
appointment within twenty-one (21)
days, the Expert shall be appointed by
the Director of the International
Petroleum Institute London, Great
Britain. The terms of reference given
to the Expert shall be such as to
require him to determine within twenty-
one (21) days of the date when the
question was referred to him (the
method to apply for the period in
question in accordance with the
provisions and the spirit of this
Contract).

7.6.4 It is understood and agreed that each

lifting and/or sale of CONTRACTOR's
Crude Oil and gas shall for purposes
of Cost Recovery and for tax purposes
be considered as consisting of a share
of Cost Recovery Petroleum, Excess
Cost Recovery Petroleum and
Production Sharing Petroleum
according to CONTRACTOR's shares
under this Contract.

agreed upon
between GOVERNMENT, COMPANY
and CONTRACTOR, the value of
Petroleum subjected to requisition as
provided for in Article 19 hereof or
subject to pre-emption as provided for
in Article 25 hereof, shall be
determined in accordance with Articles
7.6.1 to 7.6.4 inclusive.

=. Lattakia Contract

-40-

Jalal J ASyA9 Gyo ghd Cl gle ely GDI
isa) dd oe oe gil (Ms
Gals oe Ale: ull pyhny Lee Stills

«pha

5g) Lad Al Fobedy Ladd oxdll os of ces
cet digldatly Asya cial 15g pesall a)
Cupless ashy DA Cunill he dis Gle Gle¥!
Aidt) ogee gute db Go gud!) Gud oid «Ley (21)
Os Oh Gay cba Lill Qt cath lll
Ade db fly Guay deg gus) Cals delve
oe Lays (21) cartes aly DS pil Gt Ge
coals sls 5s) all gE gagall dla} aut
cee Sue GM & peta ge 5 pill! dually dels!

«(adall Va C53 a3

ae Sy deed ol ob Atle Giially a seiell Ge 4-6-7

slo jul GaleY yey Jylhall jie, alall bail
ye Laas ye Ue 4 pall Gal ely Aus
sla ful ase Galld ay AMS shail dye
gla arom Gay cy! pLidll Jy jing Ailsa

woke) |e Gas ge

AagSa ge ab GA Gle GUY) Ze alle 5-6-7

ce GS) Uy All Ld ld edly Asay
19 sale) gb Ale Gepeie gt LS tule ke!
US Laka) Ga Ae Gayl J ciel) Le Ge
iy Shas cake Ian Gye 25 all Gd Ale Goapele

lina 4-6-7 gia 1-6-7 (2 al gall

77.

78

79

Operating Company shall prepare, not
less than ninety (90) Days prior to the
first day of January and the first day of
July in each Calendar Year following
the Date of Initial Commercial
Production, and provide in writing to
CONTRACTOR and COMPANY a
forecast setting out the total quantity of
Petroleum that Operating Company
estimates can be produced,
saved and transported hereunder
during the succeeding half of the
Calendar Year in accordance with
good international oil industry practice.

Petroleum shall be run to storage
tanks (if any) constructed, maintained
and operated according to
Government specifications by
Operating Company in which said
Petroleum shall be metered or
otherwise measured according to good
international oil industry practice.

CONTRACTOR shall have the right
and shall be bound to separately take
in kind at the Delivery Point and export
or otherwise dispose of all Petroleum
to which it is entitled in accordance
with the provisions of Articles 7.2 to
7.5. Subject to payment of sums due
to COMPANY under Article 7.4,
CONTRACTOR shall have the right to
remit and retain abroad all funds
acquired.

At a reasonable time, prior to the Date
of Initial Commercial Production, and
from time to time thereafter,
COMPANY and CONTRACTOR shall
meet and agree upon a procedure for
scheduling lifting of Petroleum from
the Delivery Point in accordance with
international petroleum industry
practices.

¢

fé

Lattakia Contract

-41-

Asya od AY! goed clay) AG
3 gill ostS eS Ge ISN! pl US 2 Leb
Ais US gd Spd et Ge USN! asd! dd
Mba "Lust JE te Legs (90) Gach Lag sit
4S 48 gai Jglially 4s ct
Adda aS a gig Gill Jy all Ge GLa!
Vas Gage Lely ly bL——ieYly kali)
AMG Ayay sft) Ae) Ca DS sell

Ayallall Litt) dole (i decal Glu eal! Ly

elds

ch 55 Golly sil lan ye ALeLall 4S tll 6 sig
liiy Ugletdy Leino 5d al (Gras ol)
Gauls Ss sill Led Uniiy AzesSall lira! gall
dada) La jlad! Guu gyal dab) gf Glolaell
wail) cline (f deal sual

ces Le sh ob Asay! Ale y Goll Soldat!
St Ce pects Gf gh jaey Gly aplaill ALS (2 ob
col 2-7 algal) plSs¥ Wildy dis ill Ss ill
As pall gis BOS of Ua, pb Solfiall Gary 5-7
oh 4-7 sald) plsal uate, yt dintueall plall
Al lel) qa Shill cI Gd Bites de

gh glial y sit eins
geal clay! @ 6 Us J see C1 —__—_45
elyay! gle GUDU ul aes aly hy ony A
Gay paladll Abi Gyo Lisl) Yuen dere jal cuslil
vai) dele Gd Asal) La lal

7-7

8-7

9-7

45300) de
ARTICLE 8
GAS
B.A. Commercial Gas Discovery

lf CONTRACTOR makes a discovery of
Gas the provisions of Article 3 shall apply.
However, if after evaluating the Gas
Reserves and other relevant technical and
economic factors, as contemplated by
Article 3.2.4, CONTRACTOR — and
COMPANY agrees (and such agreement
shall not be unreasonably withheld) that
such discovery is worthy to be Developed
commercially, CONTRACTOR will give
| COMPANY a Notice of Commercial
Discovery in accordance with Article
\ 3.2.4. Failing agreement by COMPANY to
| the existence of a Commercial Gas
Discovery, Contractor is entitled to refer
the issue to arbitration in accordance with
Article 23, and the procedures for

establishing the Date of Commercial

Discovery pursuant to Article 3.2.4 shall
apply.

.2 Development Area

Hi

Following the Date of Commercial
Discovery of Gas, the following shall
apply:

.2.1 The Development Area for the Commercial
Discovery shall be established.

.2.2 If additional Commercial Discoveries of
Gas that are not in continuous hydro-
carbon communication with the original
Commercial Discovery are made in a
Development Area and such additional
Commercial Discoveries extend beyond
the boundaries of the Development Area or
the original Commercial Discovery, the
Development Period specified in Article
3.2.5 for only that portion of the

i Development Area that is applicable to

| such additional Commercial Discoveries

of Gas shall be extended by the time
| between the first Date of Commercia,

Discovery of Gas and said date for

additional Commercial Disc!

Discovery is made within the Expl

eriod.
Pp 4k

|

Lo Lattakia Contract -42-

Al} aL!
4 Pt
SUM og slat ili) .1.8

Male Go SU Lyla “Wbass) Jolie Gis 13)
cblseY! pu og Ul de 3 salall alsa Goubs
Assluaiils Anh alge Gye 4p dea Ley JLall Ge
Asya Gils 4-2-3 sald Gohie Gs Gol
Gis 92 Adil gall oda Goes Y oh Gaus) duties
Mie Got GGLESY) fae die ol cle (Jsie
Asya GY day ol dled Gle Gary choles
A-2-3 salad pla Uy glad Laas, | Uas)
HE GUESS! agag cle AS pdt dill ye prc di i
cA) ees dass ol ct Gall dsl cues ug vies
Hustla) Help) Gaby 23 sold Wy pSsil
jal) alSal he geil Glas! yb pad

4-2-3

Ayeitl) Adin 2-8
BIW Gai) ALG Cie 459! el Gubi
:jbd

veg dial) GLAS! Ay Adlai, 22 a 1-2-8

cle Cad lal Ayla Ayia) ciliiis) cise 13] 2-2-8
git GLUES ge eke Gi Sy pas dail
ode Cus, Ay dibie .§ gins Gil hell
age ely be Gl) ad Alay dylad) clildasy)
gad Male chal guleill cilaisy) dui ibis
UY Aull) 5-2-3 salad) 4 Sarnall Aatill 3H
a gle Gua (All Ayal dite Ge Lib « jal
daly Ly dilby gull dalayl Ql) alibi)
ED gg lad GALES UY) Ga UGl on pte Hh GUI
egdle| gulei ULES! US! 5 Sid) ay ltlly
oe gilay! guloil Lilaisy} Vda ie ety of
. sal

SU Se
37.3 The CONTRACTOR must decide within
“~ one year from the first date of commercial
production about the associated gas,
remaining after the internal use for the field
operations, either to develop this gas or to
offer it to COMPANY.

3.3 Gas Markets
3.3.1 Domestic Gas Market :

lf CONTRACTOR gives Notice of a
Commercial Discovery of Gas pursuant
to Article 3.2.4, CONTRACTOR shall at
the same time request GOVERNMENT to
| notify CONTRACTOR, within one hundred
and twenty (120) days after the Date of
| Commercial Discovery of Gas thereafter
whether it wishes to require that all or any
‘ portion of Gas Reserves should be utilized
| within the S.A.R. If GOVERNMENT elects
to require Gas to be utilized within the
S.A. R within the one hundred and twenty
(120) day period, GOVERNMENT,
| COMPANY and CONTRACTOR shall
negotiate a Gas Sales Contract for the
purpose designated by the
GOVERNMENT and on the terms
described in Article 8.3.2 below and
COMPANY and CONTRACTOR shall
i allow their respective percentage shares of
Gas produced and saved to meet the
requirements of S.A.R. The possible uses
for Gas in the S.A.R. shall include all
| economic alternatives as well as
i downstream projects which may be carried
| out by the COMPANY, CONTRACTOR,
i and a third party such as electrical power
| generation facilities, installations for
liquefaction, feed stocks supply facilities,
! facilities for the manufacture of methanol,
\ urea, ammonia, fertilizer and any other
i sales to installations whose operation
/ relies on a supply of Gas.

Any Gas Sales Contract for the sale of Gas
within the S.A.R. shall be subject to the
approval of the GOVERNMENT, and shall

contain provisions generally used in the 4

83.4.1 Gas Sales Contracts
|
{
|

international Petroleum industry, including

le Lattakia Contract -43-

iBy) 8 Ge A DS oe ol dylital Ute 3-2-8
Gill) SU cles Qa oh LE LI Goleill
Agfa Ghbedll lla! plasi_.Y) aa Atal!

AS at Gal es gh

JY a) gud 3-8
Agha GAN jg 1-3-8

Dac SLAW guild cabaisl | Us) J sth 44 5 13
CD Add CBs Uylitall le ca gs 4-2-3 Sally
Legs Qu ptic'y Mie DA aals Gf AagSoll Ge ally
Led lal og sled CALAIS GG aay “Lew (120)
Je) habia! que lec! ob ol Ge f cals 13)
13g Aayguadl Ay yall day ggaatl alo aie e ja cal Jf
Cap te 5 LALd) san DS Ae ght Gis!
gL let pe “Le (120)
Fa gSatly Asad glial op b com -€
vagal) Slat) gal dal dish aie 4 ttlbe
eb Mapes! by tthy AagSal) oo2at gill
Laguancar (Jsliall y AS pill ul yg colssl 2-3-8 sald}
Cilalial Aubl Lyinally gill SUM Ge Anulill
VL gb dds Arpad) Laval Ga sgeall
gn Lage Aya Asgeal gi Sill Usa!
28 AN de pital) gy Lia (i) dlio} AsLaiiy! taal
aul gh Cults She Cus Ca phy fglitall y As pall todas
Dugas Se Gad Gilding Ash SII lb
Losaly dyitizal Acties ddbetcll dlguill » asill
cl ol gon UL, Asi saan, nltall,

SL je Galad Qe gba adiey (al) obi

JUN ay agi 1-1-3-8
dull Lysqeall dala gd SLM) gal aie gl oa
Sia Via cyavtis Gf Gay LagSall Adil yd Ay gull
~ dudlell Lil dclue Gd dle devas Leal

AGDU sie
minimum — agreed daily volume in
accordance with technical constraints (take
or pay provisions) as well as Gas make-up
provisions. The price that shall be paid to
CONTRACTOR for its share of such Gas
to be used in the S.A.R. under the Gas
Sales Contract, shall be paid each
Calendar Month in United States Dollars or
in alternative Petroleum (valued in
accordance with Article 8.5.4) for Gas
delivered at the Metering Point in any
Calendar Quarter.

3.3.1.2 Gas Price

The Gas will be priced as follows :
PG = F x (0.5 x HSFO/39.69 + 0.3 X
LSFO/41.23 + 0.2 X SLCO/43.52)

PG: Is the price of million British thermal units
(‘MMNTU") _ in United States Dollars
(USD/MMBTU).

British thermal unit’, means that the quantity of
heat required to raise the temperature o
one (01) pound to water one degree
Fahrenheit (1°) at the temperature of sixty
degrees Fahrenheit of fourteen and seven
tenths (14.7) pounds per square inch.

ISFO: Average price in a specific Month for
one (01) metric tonne of Fuel with high
sulphur content (3.5%) in Unites States
Dollars according to Platts prices F.O.B for
an Italian port.

(Oil Gram Price Report, European Bulk
Cargos F.O.B Mediterranean Basis Italy).

LSFO: Average price in a specific Month for one
(1) metric tonne of Fuel with low sulphur
content (one percent (1%)) in United
States Dollars according to Platts prices
Italian F.O.B.

(Oil Gram Price Report, European Bulk

: > Lattakia Contract

Cargos F.0.B Mediterranean Basis Italy) Ce

-44-

(gs gi AS bcd Guus) Aa) oS! Cue Late
Fak glial GAG 5 jell Gangs by 5 4) “ALa}
Aupall day sqeall Galo pasting (gill SLM Ge Aven
cents oe SS Sl gy Se Cg Anz gual
dadl da stalls gh AS eV Banta GLY sl OILY 50s
ell (4-5-8 sald) alsa "Lit, Las)

wees Mie 2 Gl gb Lali! Abd te phaall 5h

je) x .1.3.8

5 AM deel Gy Sle) pea oe
PG =F x (0.5 x HSFO/39.69 + 0.3 X
LSFO/41.23 + 0.2 X SLCO/43.52)

Noll Sulhyy Aylye ray ole ly ee = PG
«((USD/MMBTU) Soe

Ay gMaall 5 y)yal) ye Ans ied “Apley ll jipall sas sl!
aloe dass eld Ge sik (1) ls Le
Cas Cale ped (60) cue Biya sie (1) Coded
sigh (1467) sliel demey pe de) Gla! Liuall

“eve ue JS

ashy Ohl Gee ced gt hus seul :HSFO
(% 365) cup gle dail oe (1)
poe ee oC PS

1g Fhy} ele od
(Oil Gram Price Report, European Bulk
Cargos F.O.B Mediterranean Basis Italy)

cx (1) daly Ghd gues ed gd caus! pull: LSFO
Gis gSundll JY Al (% 1) cu pS gabe Jil
egg Ty elie Gd DUI! sul

SiSeam Price Report, European Bulk
Cargos—.0.B Mediterranean Basis Italy)

Ag ale
0: Average sales price in a definite month
for one (01) metric tonne of Syrian Light
Petroleum in United States Dollars
according to the price of the Syrian
Petroleum Marketing Department.

39.69: The gross heating value in millions o
British thermal units for one (01) metric
tonne of HSFO.

4.23: The gross heating value in millions of
British thermal units for one (01) metric
tonne of LSFO.

3.52: The gross heating value in millions of
British thermal units for one (01) metric
tonne of SLCO.

: The reduction factor, and its value shall be
specified according to DTD Brent price as
per Platts FOB Italy (Oil gram price report)
as follow :

ISD / BBL Factor
arrel price < 16 USD F 0.74
arrel price = 16-22 USD F=0.7

arrel price > 22 USD F=0.68

he Gas price shall be limited to :

MAX. 2.5 USD/MMBTU

MIN. 1.25 USD/MMBTU

3-1-3 L.P.G. pricing: L.P.G. price shall be
calculated according to the rates: twenty-
five (25%) weight of propane and seventy-
five (75%) weight of butane in United
States Dollars, according to the average
preferred price to the metric tonne of

‘ic, Lattakia Contract

(1) salg Gh Ghd hus jeall ye :SLCO
AS eV OLY sll adsl! Gopal! dsl oe
Gopal) Lill Bp gud Cie jas Gis Gyre yell

Foal) Glas gl yadle spake Ay jall Aad gs 69-39
SHSFO gy (1) ast gia! Gh ApUas ll

J jlyall Gas ll Gudle spas A) pall Lal go 23-41
SLSFO gj (1) sa} g gall cll 4play I

Ay ypall cas gl) Gudle: 3 yin Ay pall Lal gs 52-43
-SLCO (1) sats g sia! Gh 42s pal

tygh Le Giy ied wast py Gasisil dele ge 2 F
5 Gis) ODL Jeet Gy CoN Lb dey ee
rob LS cut) dad (212 dash en)

dala Noally [das ll ad
F 0.74 S99 16 > deepal ye
F=07 N59 22-16 = day ae
F=0.68 GN 22 < deepal pe

2 jhe) jeu aan

Atos bay Ogle ITY» 2,5 ll gale lel see
apl »
JS GY 1625 Gl) gals GA) See SK ee oon

Ally: Aloe baa9 Use

ssa Sle paw Ghee 2 LPG jd 3.1.3.8
YS Alas yy phoy aed + Guill “Ley paall
"B39 WTS Mull Yseuey Laads Glos! Ue "Ws
eae) dane glad “hy AS eI I gal os Oe
ce US Gbsily Ghyll Ge Guta! Cb call
bog pyle gh LS cpap shill jgebll ct sae
ye Gd Gund Jy stl Sle DRY UU!
: dow gull

4800) ie
4A Condensate pricing: Equal to the
Syrian light Petroleum price. SLCO shall
be priced according to the Syrian
Petroleum Marketing Department prices in
United States Dollars per Barrel.

-3-1-5 Oil pricing: Shall be according to the
Petroleum Marketing Department prices for
that month.

g-3-1-6 Where payment for Gas is to be made
in the form of Petroleum the volume in
Barrels of such Petroleum shall be
calculated by dividing the amount of
payment due to CONTRACTOR in United
States Dollars by the average international
price in United States Dollars per Barrel
received for Qualified Sales of the
Petroleum, to be given in payment during
the Month preceding the Month when
payment is due. Where there are no
Qualified Sales for the Petroleum to be
giving in payment under this Article 8.3.1.6
the Petroleum valuation shall be calculated
in accordance with the provisions of
Articles 7.5.2 and 7.5.3.

|
}
te Gas Export

8.3.2.1 A decision by GOVERNMENT not to
| require Gas to be utilized within S.A.R. as
{ stated under Article 8.3.1 or a failure by

GOVERNMENT to give such notice shall
| constitute its decision not to require such

Gas Reserves to be utilized within the
S.A.R., and CONTRACTOR = and
| COMPANY together shall agree on the
| disposition of the Gas by export sales.

If either COMPANY or CONTRACTOR
Objects, in good faith, to any Gas
export plan, Parties shall take into
consideration and accommodate the
views of the objecting Party and attempt to
put forward an acceptable alternate plan
for the commercial exploitation of th
subject Gas Reserves.

-46-

Lattakia Contract

—

Sos Sg fall jae dole : clitsall yaad 4.1.3.8
Li) Gigd Ss ee Cus SLCO Gis!
wae ll Sel SY salls a sul

AS Laid Gy gcd Se pyead Gy: adil) eu 5.1.3.8
- eal

aaa olf dy USE (de jUl dag oud Lae 6.1.3.8

Glee pup lly Cans Chges rel dy full tae

cle ASpY GIGY sally glial Aisioall dail

ee ye SSI AS: pall GIL gall) clyall_pesall Lea sie

et) haens gill Jy fill ye Ada pall olayall plinee

Jada!) Gatad gil) 4g tll G2 yal

(gl pla! bill Gage Glae AY lates 48

ode Gin ge leds JS (eae

Gaus Jy tll a ns fd «6-1-3-8 alll
135-7 5 2-5-7 salall alSa "iby Gauss

ja pea 2-3-8
get Albee jL Calls pases Aa gSall fd ey 1-2-3-8
Bala coh ayy US Ans gual Ap all Arrsqeall dale
Aig: jUasYi lia did esa gi pre J 1-3-8
SN oe hie y! ob Gib pe bee UH
Mate y Ayygull Ayal Apert dato Aslaaay
SAL Cajal Fig Gly As pally Joldall Go

+ peal] Glue

day Qyldad fh Asya os Gi vale! de Gf
el} GIbY! as jl pail dbs af (te due
cD any WeeDay Sle I oy Ue sina Gb
Gl bled lata (oll Giags Ups Aba ABS pss
wy gled oUt! tell

4g) tte
32.2 Notwithstanding the provisions of Article
"3 3.2.1, GOVERNMENT may exercise its
fight’ under Article 8.3.1 during the period
in which CONTRACTOR and COMPANY
have not reached agreement with a buyer
for the export sale of Gas, and COMPANY
and CONTRACTOR shall have the right to
i; enter into a Gas Sales Contract with a
buyer in S.A.R. subject to ‘the prior
approval of the GOVERNMENT.

4 Cost Recovery and Production Sharing

4.4 Costs and expenses incurred in the
Production, collection, treatment and
transportation of associated and non-
associated Gas shall be recovered in
accordance with Article 7 and the
production sharing and Royalty principles
also contained in Article 7 and Article 8.4.2
shall apply to the Gas produced and saved
and not used in operations, flared or
reinjected.

All costs associated with the installation of
gas pipelines which are required to
transport the gas sold up to the consumer
intake point or up to the tie-in point with
existing gas transportation network, as the
case may be, shall be paid by
CONTRACTOR and recovered as
Development Expenditures.

4.2 Gas that is produced from the Area and
measured at the Metering Point for the
purposes of sales, shall be converted to
BOE in accordance with the provisions of
this Article 8.4.2., and shall be shared in
the following proportions:

Gas Company’s Contractor’s
cumulative share ' ~ share
Production in (including
Million BOE taxes)

0-25 68% 32%

25-50 68% 32%

50-100 69% 31%

>100 72% 28%

bas Lattakia Contract

Jase 1-2-3-8 sald Asal Ge es 2-2-3-8
1-3-8 sold) a ill La Gyles of Ansa
glial y As pil Lat Gea gt Y (all sad) Ds aly
Asal Gass copeaill Gal te a Ul
Gala be ge Gu) gul de aly) dull
Wis Sie qady y Lage Seed Qa spell
Aa Sal Cpe dus Aad gel dell

CUDYI plac y Cialis aha jiu 4-8

ZU} ye Aeplll cilelly Casall ola fal ks 1-4-8
GA pal yx SLM Gil pall GM By Aadlany Quenty
alatily Zileiall (gale Leal Gai 4 7 sald ly
7 sala db lgde Gaguaidl LesSall Gay eltiyl
“peg Ay Liiinally gitall Sled) Gl 2-4-8 salalls
cg Baia she I Goes el gill J heal) (gi panel
ull

cath Les elit Abia GISall queen Gulia! gin
cm fF Mga aeded ALE (ol gla! ju) Jil
a find y Slat) Guus jlall Sid Alle 45a) Jae gl Abii
AME and GMS te jliel aL Ge ANSI ote

Jo fu0U

sic lilly Hilts Ge glial jul Gay 2-4-8

Jail) AIS Juels cal} gal Gal ge Y «usb ALS

2-4-8 soll) ods pL Sa "Ly ("2 os +)
Aa) Canal Gig dclacifl os

Aiwa As pill Jus Sa ely!
Dg be (tl jell Ateweie) de Ole Jia
dail eile
68% 25-0
68% 50-25
69% 100-50
72% > 100

4800) Se
3.Gas (exclusive of LPG) shall be

converted to BOE using the following
formula:
X = Petroleum Price per Barrel

Gas Price per MCF

Where:

"x" means the number of MCF of Gas
equal to one BOE.

"Petroleum Price per Barrel" means the
market value of Petroleum under Qualifying
Sales or, in the event that there are no
Qualifying Sales, as determined under
Article 7.6.2.

“Gas Price per MCF" means the weighted
average of the prices per MCF received by
CONTRACTOR for the sale of Gas
produced from the Area pursuant to this
Contract, including both domestic sales in
the S.A.R. under any Gas Sales Contract
and export sales.

Both the Gas Price per MCF and the
Crude Oil Price per Barrel shall be
expressed in United States Dollars, and if
conversion to such Dollars from another
currency is required to achieve this
purpose, it shall be effected at the
average buying rate of exchange for that
currency as quoted by the bank of
England, at the close of business for each
Working Day of that bank in each
Calendar Month for which X_ is
established. If that bank does not so quote
the other currency then COMPANY and
CONTRACTOR shall agree in writing on
mutually acceptable alternative means of
converting that other currency. In the
event of a failure to agree on a mutually
acceptable alternative, the matter may be
teferred to an Expert in accordance with
the provisions of Article 7.6.3.

In case no Petroleum production is made
under this Contract, the average price of
Gulf of Suez Oil Blend for Spot Sale:
Published in "Platt's European Marketuy#
shall be used for the purpose
determining "X" value. {

-48-

Lattakia Contract

col (qqeall Ay isl Glut lac L) 3 gap 3-4-8

AY) Alea!) Gulbis pile bai Sul

Js fall Ge egal jase = Oe

Ss pal Gl SSI jl) jes

igh Gus

AlsLeall Ca gly Lal Gye ApeSall lag sae (ied "Ga"
stgilSal) adill Gyo aly ue JS

cet Ss idl Lad gins "Us sia Ge sal gl) due sall jae”
Dyas pre Alla (hc sl Ale gall Cilesall Gin gar G pull
-2-6-7 bala) (gi sane gh Le Bis Ale pe Glare

ital) clone gl gin "GRD Ge qs pad Gi ja!
ge oa dsl) data (gill GanSe pa GY! GL
gl NS (ga Lay cael! Ig) Wy AGL Gye eal GL
ges Anz guall Ayal Ay pggantl sls las Glass

spall Glens jal ay aie Gl

meg AaeSall ld GL GUN jew ge oes 4-4-8

Baadall GLY sl GLY 52 Lea Sy cee ll Js sill
AY sa obs Cl dasa p yj] dle ods « GS atl
A ge cya yall Lhe Gia Goal abe os LG yi
eg pxall Abend) eli cl pl peel jase chan y ee
AS ee py: SI DEY! aie IG Gad ly Gd
Vly Noel dal Gye sand geal yp US (i Ge reall
GAY) Adel Ia Ge Gadi dll oS al
Flues cle Ls ylialls 45 ph Mare Gi Aiea!
Beal AMG asad Gly Les Legh Ge Alpe Abu

«ga!
cloglSI A gde Aba Ades le GY pre dle ody
3ald) alSal Gaye ed Gl) oA dls ol Se

3-6-7

3jp coal) Lhe Gye pL all cli) Jags pre da A
pile gh LS Gaz gull ld bid qije pre buss
Jess GDL plea! 3525 gf 4 ysl] Clanall

4g) aie.
5 X shall be established initially at the Date
of Initial Commercial Production of Gas

(excluding LPG) made for a commercial
sale. X shall then be established for each
Calendar Month thereafter utilizing the
Petroleum Price per Barrel, as determined
under Article 8.4.3 above and the Gas
: rice per MCF, as determined under the
Gas Sales Contract entered into under
Article 8.3.1.1 and export sales for that
i Calendar Month.

| The number of BOE shall be determined
i for each Calendar Month by dividing the
: volume in MCF of the Gas (excluding LPG)
: that is produced from the Area and
‘ measured at the Metering Point for such
' Calendar Month, by X for that Calendar
' Month.

| The BOE of Gas and any BOE of LPG
(pursuant to Article 8.5.3) produced from
the Area shall be added to the number of
Barrels of Petroleum produced from the
Area, (in the case of the Petroleum and
Gas (excluding LPG) as measured at the
Metering Point and in the case of LPG as
measured at the outlet of the plant), for
such Calendar Month, and the resulting
total number of Barrels shall be used to
calculate the average Daily Production in
BOE for such Calendar Month for the
purposes of this Contract.

consult together to determine whether to
build an LPG plant for recovering LPG from
a Commercial Discovery of Gas. The
consideration to build an LPG plant shall
be by COMPANY and CONTRACTOR, not
only in respect of an independent LPG
project, but also in regard to meeting the
Pipeline Specifications Gas. Delivery of
LPG for Royalty and other purposes
Tequired by this Contract shall be at outlet
of the LPG plant.

LE

r COMPANY and CONTRACTOR shall

Es Lattakia Contract -49-

et Ul type (And ola! Cagil) "Us saa3 5.4.8

dg fal Ge tae) SEU AY! goleill cy! QUE
ISD uailly "Gat aad as A Gay gall aeall (cued!
ssl Ge Geel jae SLedl GY ees eet
SY jes Serials ode] 3-4-8 balall iy stad)
SEY gy Be Gaye: Bosal GaSe pal aii gsi
eh opacilll Glanes 1-1-3-8 sala) Gia yey ppl

+ gill jell ld

asestly (pay ghi sgt USI AiMlSal} aaill ual y ate 2225
Se Nae) Ga ge AS pla! cag, | aie aaa
dais sic Auliall y Aibaiall (yo Antiell ( guecll Ss il
pet) de "Ul le sitll spel ls UL

«ogi

dls ly Bal dalsal Gl Judy: ste Cilass
(3-5-8 ald lis) quell ly sid jill Utils. bis
ce Gib Dy fill Duel yp sae ol) Aibaial Ge Aatiel
SN Nac) say Dafa alla go Latiay Tabi
BY We dy could Ab ae ( Quad ly il
A Gd deed) G@ phe sie Lule queda tl
AUN sel pil are & game eres crap shill yeti
Lai) (ye aed pal |p gash HY Joes Glee gb

« Sdall Iba GaleY gees spat old (4G iMSall

geal oly sid lal 5-8

Dans Glas LIS gh asoil fylbally As pdt 9 slits 1.5.8

ce goed ly std Su gla al del Ge Jil
GEM Jase lis) Gd lal gy. SLU gle ids!
Foal Gyo Gul dulially Ag pa IS oe Qed) Ly ll
Gish Cue Ge dp cued ie leg phe 48
ere) SHAM pala goa. Sal anh bs Glicel 52"
cell Boa! Gal e5lly deSall Go valeY quel
cy tall SU Jere Gyhe Se abel be \guanilly

1S Ge
|
35.2 The Royalty, Cost Recovery and

Fo

= The cost of any such LPG plant shall be

recoverable by CONTRACTOR _ in
accordance with the provisions of this
Contract unless the Parties agree to
mutually acceptable modifications so as to
result, in the opinion of CONTRACTOR
and COMPANY, in an LPG plant being
economically and commercially viable,
considering the investment required,
markets for the LPG and prices to be
obtained therefore. If COMPANY and
CONTRACTOR agree to accept new third
party Gas and LPG producers to join in an
ongoing export project, such producers
shall be obliged to contribute a fair and
equitable share of investment made, as
agreed by all parties concerned.
Production sharing of LPG _ between
COMPANY and CONTRACTOR shall be
in accordance with article 8.4.2.

Production Sharing shares of LPG
disposed of by CONTRACTOR and/or
COMPANY shall be valued at the weighted
average prices actually received therefore.

The price for LPG sold to the
GOVERNMENT for local SAR.
requirements shall be in United States
Dollars per metric ton as calculated from
the weighted average prices for such
Calendar Month as reported in ‘Platt's
LPGaswire’ for propane and butane, in the
ratio of the actual delivery for LPG in the
S.A.R. under this Contract, F.O.B. Ex.
Ref/Stor. West Mediterranean, less a
deduction of the actual cost per metric
ton for transportation of the LPG from
the Metering Point to the point of sale
in the S.A.R., and of the actual cost per
metric ton for the usual insurance
against casualty loss during such
transportation of the LPG from the
Metering Point to the point of sale in the
S.A.R., or in another manner to be
agreed upon by the CONTRACTOR
and GOVERNMENT and implemented
if and when ‘Platt's LPGaswire’ ceases
to be published or otherwise available. 7

GE

Lattakia Contract

Why qgecll gly sil SEM ane cgi 4a (slitall 2 fies
Dysd gle Giybll Gil |) Y) ad) be alsa
As pill g distal) ccly Gaus gagi Cuny Legal A pile
oe Nyce SE Quedll ly sill SU awe oli ol}
Sie! gas SSVI ge Ay beilly Sale! tell
ssl Sa ba ge Biyuly 4 DU GILL
IM alld die Gia oh Se dl ben quell
EMG yb plasil Spd de filha) As 40 cil 5
sre col) quad ly sll Slelly GLU Gite ape
cust) eV ga gle aie Gok lil ual
Lamu SLE] Ge Chaiey dale Gray desl!
gall Se bale ga GURY! Ageall GILLY! Aue Git
Bal Cane ysSue Jalal 9 AS pa Ge Quail!

2-4-8

aludily AMS sa fal 5 Ae sSoll Go Geran aul 2.5.8
Ay peed ab yy sho Los queall Jy sill Sle Ge ely!
Aaticeall leuSil iia laugh 4s pill 3i/'y Joti!
- ja Va stds Led
aes a yy quell Dy sill SE Ge Aa gSall ll ely les
aay Ayy gall Aaa Arp ggaatl all labia!
gall ghil 4S, ye! sandal OLY gl GY 5 ope
cpus yeh ld ed ited Ln (plauig bene
Ags Ge LAY Aydlll GY! 2553 gb piel
Abana) Anaill Gay GKstly obs Analy " Geadl
Ayal Lagat gb quad) dy ill SU os Libs
F.OB. "csi" Gulal gle siall ae Gan ger App pul
Jaosill GaN! jad) Gye yf -Ex. Ref/Stor
ely fal SA ce g ial bil JBI add) Uulsal Lal
Fayed Gf gull Abo Qld ALB os Gel
cle gale cyalall Abed) 4alsth y Ap pga) daa
GB cla Galsall ge gill) vlad) we ysis Obl!
cet gall Ab he shill ALE Gye Queall Assi jh
weal ting AS aly J aya Laat Qsqeel
geass Anghally Jylitall On tele GUY!
Jgdld) Gad! 350) calls 13) Luis)
Crud J ygteall ye "guedll dy till

4800 sie
“fn the event CONTRACTOR is selling its

LPG to the GOVERNMENT and the
GOVERNMENT is exporting LPG from
Syria, the price to be paid to
CONTRACTOR therefore shall be the
weighted average price of all such export
sales for such Calendar Month, but
excluding barter agreements government-
to-government sales and spot sales not
reasonably consistent with prevailing
market prices for the LPG.

5.3 LPG shall be converted to BOE at the
g outlet of the LPG plant on the direct
volumetric basis in the ratio of twelve
and three-tenths (12.3) Barrels per
metric ton for propane and ten and
nine-tenths (10.9) Barrels per metric ton
for butane, subject to adjustment for the
actual specifications of the LPG.

8.5.4 Ninety (90) days prior to the beginning of

each half Calendar the
GOVERNMENT shall inform
CONTRACTOR whether it wishes to pay
for LPG in United States Dollars or in an
alternative Petroleum on an equivalent
monetary value basis for the next
succeeding half Calendar Year. The
provisions contained in Article 7.6 hereof
concerning the delivery, valuation, pricing,
tecovery of proceeds and obligations of
CONTRACTOR and GOVERNMENT shall
apply mutatis mutandis with respect to
alternative Petroleum.

Year,

Should the price publications referred to in
this Article 8 fail to publish or fail to reflect
the actual market conditions and/or prices
in the opinion of either Party, Petroleum
and product quotations will be taken from
those tables published in another
Publication that continues to be published,
adjusted as the Parties agree, so as to
most nearly approximate to the results
which would have been used if such failure
had not occurred. If such publications
Cease publication, the Parties will agree on
other price reference sources.

/

Lattakia Contract -51-

co) AT ML ceed Cody sill jLall gla an le Ud
Ged Asa Sl jynesiy An gol play da gSa
ile glad) ol) of Ca jiall jauall 9S Ay gee Ge
cet speci Glas Quel clifiall esl! Lau gia ge ull
Arai) GUL MS yo ik y ay gil) gtd ull
Y Al 5 g sally Goal a so aully
UM Baila Gyuall Sleal ge Asie Sy pray ppuati

«aged hy till

Aaaall (ye MHLSe oa yz col] Qed oly sill jh) Spay 3.5.8

ce aed! sill SU dee Ede ae

BD, byde Ml dae tle Gee ul —_al

oe ge ob US 4 ey (12,3) spiel

sey: (10,9) opted: dandy 6p— ate y Gh ll

Cine Geil dewold Obi gill dull ge ob US Gi
sqgedl gly fill Sle Lubedl! Slice gall

Myagght Ais ned US Silas Ge Legs (90) cuead def 4.5.8
gies ae CIS 13) Le Uybitall pels a gSaNh sii
Banda GLY! GIG gp quad! dy ill Sl dad
ated oslul le st Ge Abe An sf AS YI
Gomes AMG Apes gia) Ai Cao) Aste Ala!
diye safely ye ny eutiy al
As sul Wage Glee Led AagSatly Ustad! bel jal,
4 6-7 Gala gi 52,15! Gegeaill Guill dy Jal
whgaN) Guus (aucaiiall uanill el ja) sey adel! Ihe
8 salall ode coi Leal) Slbal Gla) Old calli 1) 6.8
Y led spl SLAY! Gonads sla! ot ue
cae ld y Sle Wg Gyaall Sahel Cay shal) (nS
SSH cid ds ill shel oli cos hl oe ul uly
paid gal GIR Gd by pital Uplaall Gs Mae
A id Guns Geb hI Gls Leb ay jyreall
dees isd) Ge GIS all Gill See we Gl
CS) SSI) ode Call gi NS) y -igall fda Gra al st Leal

LE) Sic
Should any price reference source referred
to either in Article 7 or in this Article 8
publish a retroactive change, either
upwards or downwards, for any Petroleum
or product price that is referred to either in
Article 7 or in this Article 8 the effect of
such change in calculating prices for any
Calendar Quarter will be limited to the
Month prior to the Month of publication of
such retroactive change.

A failure to agree on a suitable alternative
publication under this Article 8.6 may be
referred by either Party to an Expert in
accordance with the provisions of Article
76.3.

‘$8.7The COMPANY and CONTRACTOR agree
9 to take the full stream of Petroleum if any
associated with Gas production and such
stream shall be valued in accordance with
Article 7.3 of this Contract. However,
CONTRACTOR may advise COMPANY that
in its opinion the amount of such Petroleum is
too small to justify the construction of facilities
to lift its share of such Petroleum. The
COMPANY shall make all reasonable, good
faith efforts to take the full stream of
Petroleum for COMPANY’'s sole benefit, but if
it is not practicable for COMPANY to take
such Petroleum, or if the taking of such
Petroleum would unreasonably interfere with
operations for the recovery of Gas,
CONTRACTOR and COMPANY shall co-
operate to establish the best operational and
economic way to dispose of such Petroleum.

B.8. Ninety (90) days prior to the beginning of
each half Calendar Year, the
GOVERNMENT shall inform
CONTRACTOR whether it wishes to pay
for Gas in United States Dollars or in an
alternative Petroleum on an equivalent
Monetary value basis for the next
succeeding half Calendar Year.

The provisions contained in Article 7.6
concerning the delivery, valuation, pricing,
Tecovery of proceeds and obligations of
CONTRACTOR and GOVERNMENT shal)
apply mutatis mutandis with respect
alternative Petroleum.

a
GE

=~ Lattakia Contract -52-

ge Ld Aa) Sue Gln Gane kes gl 5 1)
Van GS elu e Dored 8 sal ode Gi Jf 7 soldll
ge Sygate 13 itl gas gh Ae sa dal
Bal gh Lf al) Ute eget J gst gl shal Ue
hus cof Jyaeill Ida 8) old « 8 sala oda Gd sl 7
ell le waty Gye yagi die ey GY SLAY!
(gd dell ke 2d 4d od gl jell bytlee Gill!
geal Ni

Jay Auslie 3d le GUY! (A Gly! Ue A
ce gl Do Ke dill} Sa 6-8 sala ods Case:
= 3-6-7 fatal! alsal oo ge oe col) Od bl

13) iy sill AS als pDtiad cle lial y As pa Gist
lip AueS ode pig gill) GLU lye aie "UI ols
Ale of dgliall yas ait le cadell laa Gye 3-7 salell
aly Guus lap Aik Uy jill Iba dae ob As pal
AS ye dean Jil Dead cL) Loy Y = Gl
Fay Agiedd elu gun ASG URS jill
As pA) glad ally Ss fll 4nS als asY dis
Je ce Assia) da Ss! OS Ab NY CMs cleans
fin ash GIS 1 gf cAleall Lalit Gye Lies As yall
oe SS ley Cage Uy still Ge Apel! ode
Ose Mac «je slayd Ghee es she
Alec Ziyyb aail yard le Jylialy asc)

+ Ds Sill Vagy Gh rail Apsley

78

Aya gG Lis Cai JS Alay Ge eg (90) Gen dé 8.8

gis CE Cals 13) Lee Ul Debs da gsa »
ALY sl) GIGY yas yey ght Adal alts GDS jell Aas
ill gle dye Ge Abe Seer} AS, VI sal

AQMGN yey gill Ail) Cauesd ay alee!) All) cha

lye ala fiuly ye —ay puiy ald Goes
Jy iidl Wage Gly Lad Lngsaly Jyh bi all,

eu) (gest Qhaeill el ja} sey abel) he

ASU sie
39. COMPANY and GOVERNMENT
“ jprevocably guarantee payment for
Petroleum in United States Dollars or
alternative Petroleum in any circumstances
under this Contract in which such
payments are to be made by COMPANY
and/or GOVERNMENT to CONTRACTOR
hereunder, and GOVERNMENT shall
make sufficient United States Dollars or
alternative Petroleum available to
COMPANY for that purpose as well as for
any purchases by GOVERNMENT of
Petroleum under this Contract.

.10 Gas Suspension

10.1 If there is a discovery of Gas which
COMPANY and CONTRACTOR agree
could be a Commercial Discovery, but
there is a lack of or inadequacy of an
available commercially viable market for
the Gas Reserves, this Contract shall
be suspended insofar as it applies to the
area of such discovery (the " Gas
Suspension Area") for a period of seven
(7) Years. after the date of such above
agreement or until such time as
COMPANY and CONTRACTOR secure a
buyer of the Gas or any portion thereof,
whichever first occurs (" Gas Suspension
Period"). If no Gas Sales Contract is
executed within the seven (7) Year period
as aforesaid, the CONTRACTOR shall
relinquish the Gas Suspension Area.

During the Gas Suspension Period, for
each discovery, the Parties shall use their
teasonable, good faith efforts to investigate
and consider the markets which could be
developed commercially for such Gas
Reserves, either for export from, or for
domestic use in, the S.A.R., and also
consider whether mutually agreeable
Modifications to this Agreement or actions
could be taken to result in it being a
Commercial Discovery, including, but not
limited to, modification of the Gas price
described in Article 8.3.1.2 and thp
Production sharing and cost recovg
Percentages referred to in Article 7 @
Atticle 8.4.2 hereof. a

GE

=. Lattakia Contract -53-

DDE SSIOESSSS@:;:?ZSED=T:~SCO RR CTs

Ese Y AUS Aagsatls ds, st iss 9.8

Basal GLY! GY 5u dy sill dad ais Yue

SVL oe ot dt stl He day sf O81

Aagsot S/y As ui le Ci sy Cus abel] Ihe Jb

LS cakall 1a Cap ger glad) GH ile ial) 28 ayaus

OLY sl IY 52 Ge i Le As pall da gsat ag

Va dal oe chad Syl Gey AS sandal!

Ansa SS Ge dy sill Ge Glyde Ny Ga ll
vaball [Ba Gia. ges

JN Gules 10-8

Attell y AS dM) caaisly Gl GLES! Gas 13) 1-10-8
ah Y) yes WLS GS gf Seal! ge at le
JIA ALE Lyles dat) Gps» i gly
lesie Sl bly dlls yt Gyull oka gh
Ailaie gle Guay gl willy aiall Nhe GubS os jas
ts os ce baad ("5lall Gales Aik’) LESS! Il
co Shel aa Subd BBY! G5 as ge (7) ee
oY gh SM sks Coals Gye A ylibally Asp Sac Gf
SAY G5 58) Vb i oh aie ee
SN she (7) gull dae CDA Gla aud de ayy al 13)
Bilis Ge ly ol Ayla gle Co sy «lil 5) Sal
«SLY Gabe

aS GLE AS) JOSS Aue ly jl Gales 5 sd DS
coe aus pf Mins Ah A geal Lpclce Gal bY!
al os Liles jug Se (All Gli) Lula,
Some pe tl Gok ye Ly lal Ge gblia yl
Ay y gut Ay pl) Ay sgaall Jala tie Slab
Ciel ya} Sat sh Jolie Gls! Ante) (4 shal gy Ls
(958 Ch UALS cya ABLBY! oda le dLaei el yal sf
Y SLA dais le ats ella Laas! 4555 1)

= Bold ogi Anal) GM Glau Gare oa!
Mal) Aalto jal aay CLEY! pul g

RA sic
8.10.2.4

If the CONTRACTOR and COMPANY
identify commercially viable marketing
possibilities for such Gas Reserves during
any Gas Suspension Period, or there are
other mutually agreed modifications to this
Agreement or actions to be taken so as to
result, in the opinion of both
CONTRACTOR and COMPANY, in the
discovery being a Commercial Discovery,
CONTRACTOR will give COMPANY
Notice of Commercial Discovery in
accordance with Article 3.2.4 and 3.2.5.

The Gas Suspension Area shall be
determined in the same manner as a
Development Area, and shall not be
subject to mandatory _ relinquishment
pursuant to Article 5 hereof.

is 10.2 During any Gas Suspension Period, if

COMPANY proposes to CONTRACTOR
as permitted by Article 3.2.4, that
COMPANY will Develop the discovery
which is the subject of the Gas Suspension
Period at COMPANY's sole cost risk and
expense, and provided that the question of
it being a Commercial Discovery has not
been referred to arbitration under Article 23
nor is it under current discussion by
COMPANY and CONTRACTOR,
CONTRACTOR shall either relinquish the
Gas Suspension Area or agree to
commence its Development pursuant to
this Contract, as hereafter provided.

Any such Development proposal by
COMPANY to CONTRACTOR - shall
contain full and complete technical and

economic factors considered by
COMPANY in determining that the
discovery appears worthy of being

commercially Developed. Upon receipt of
such information, CONTRACTOR may,
within ninety (90) days of receipt of such
notice, either

give notice that it does not wish to

Participate in the Development, and
Telinquish the Gas Suspension Area, or

Lattakia Contract

Gage) Wer GY Leia) As pty Jyldall Gui fl,
Bd gl DS danas types Lyled kill Ide bla!
ABBY! 2g) cyAl Cua Gass IY) gh Gell Gals
Vgile Gide Glelya! Gast of GIGLYI gle cally
AS 520 caly caus cegagi Ol ALE Gye AS de 3 ee
cay clylat baa) iLESY! lic! (pl! J slially
(ths) dspam day Gf Male Uglidl Ge
pally 4-2-3 sald) Yee guleill cilaisyy

- 5-2-3

Vigh Azan abies (ghd Ai Ly a) Ges Was as

Balad) Cae gay coal 5!) USS gpa ge OG Vy «ple!
vaball Iba Gye 5

ple AS pdt) can) 13) « SLM ules 58 gl UMS 2-10-8

ce gen lel 4-2-3 sala 4 ean Le hy heal
As yh) lee (cle jell Ged 3 i ¢ page GLESY!
Y) Aly yd rclall Uptiisy Ugilyjue ley leans
Seal quaal of Lyles ladis! Lab ¢ pope Os
Cra ad Atwell Gy 9S YI Lb pdry 23 satel Ga ges
le Mate cd sllallyy As aN UE Os die Gi
Gigs gh SU) Gubs alate Ge lay of Ly] dslial!
gale gas cle adel) Nag) lity Leet cad Qe

oD gtttall i) AS ph) aati Asati cl sil gl db
Uysal all ALAS y Latall Ay slacll y Asal) Ll pall pay
Fuad joe GLESY! gf Gf om olée Yb Asa)
cet Aap Cilegleall ode Jylhal lad aly Apteil

La} « US YI Ida dabad cy (90) Less Cuead Ogun

AS jlbd) a aise) pans 1Ud} day cl 1-2-10-8

JSD Guede ye lay Lal

4S0DU! Me
8.11

cas
3e°

40.2.2 Accept the Development proposal or

recommend additions and/or modifications
to the Development proposed by
COMPANY and, if agreed with COMPANY,
in either case proceed with the
Development pursuant to this Contract.

if CONTRACTOR agrees to proceed with
the Development in any of the previously
mentioned circumstances, the date of this
agreement shall be deemed the Date of
Commercial Discovery for the subject
Gas discovery. If CONTRACTOR does not
elect to participate in the development and
relinquishes the Gas Suspension Area,
COMPANY may then Develop the Gas at
its sole cost, risk and expense.
CONTRACTOR shall not be obligated to
relinquish a Gas Suspension Area as
aforesaid if a Commercial Discovery of
Petroleum has been made therein and
CONTRACTOR has made Development
Expenditure in respect thereof. In such
case, the Development of each may
proceed independently, subject to Article
8.4 hereof.

Relinquishment

If no Development of Gas commences
within seven (7) Years from the Date of
Commercial Gas Discovery the
CONTRACTOR | shall __ relinquish
respective Development Area.

the

Lattakia Contract

-55-

cil ey sf Lat ola) De ol 2-2-10-8

cy AS pl) JS yo Aa sal) Ayal le CDLae l/s

ee gh a AS Qe 4 Hla All atl
wadall lig) Vinh dual Jeet Gallet!

cos gh DB od Auattly 6 bla (le Ustad) Gils 15)
GG 8 Ail ye AU Soy Sl! aay) Yb
wget GLEE ¢ po ye Slall g ule) ildasy
clits Ayatl 4S ball (gb gldall Gey al 1Y Ld
MT 98s Gf AS pall jyad jal) Gale ibis Ge
Acaldll tis Lege Iles cle, lll Atty
Gs Haake ge sl Le jle distil os oly
HLass) Gia5 2 13) dle! Saal! dag le Jill
2B Alita (yh ibaial! uth (8 lal! bil gj
Alla ode iy Aly Gla Led Anal le GLY
Volts) Adie by gaay Legie US Apeiy sySlull oSe

waiell Iba Gye 4-8 Salall

—_40 11-8
ce Chgie (7) dee DA SUD Ayes has 1
glial gle Qo jy Male Gla) gg Leal Libdisy) @b

Asie) Ayal Midis ye 1 oI

4S) wie
; ARTICLE 9
oe :

| OFFICE AND SERVICE OF NOTICE

g.1 Any notice or other communication to be
given or made to any Party hereunder
shall be in writing and in English and
Arabic and delivered personally by hand,
or sent by registered mail, to the office of
such Party located in Damascus as may
be notified by such Party to the other
Parties from time to time for such
purposes.

92 Notwithstanding the provisions of
Article 9.1, notices given or made
under Articles 3.2.4, 7.6.3, 8.3.2, 19.2,
20.2, 20.3, 21.2, 22.4, and 23.1.3, and
under the Letter of Guarantee shall not
be served other than personally by
hand, including registered mail, and
any other purported means of service
shall not be effective.

9.3 The effective date of any communication
under this Article 9 shall be the date
upon which it is received at the address
of the Party to whom it is addressed as
evidenced in the case of hand delivery,
including registered mail, by a signed
receipt or in the case of facsimile.

4é

=. Lattakia Contract -56-

All} 5 aLall

Slag Qe SS} a

ball gy Rib os 8) Coleshally CUS! ga 1.9

cay ill GL oe cl I eet al: Sl
Ay lly GUGY! ggilllss Lhd sypar oS ol
Jie Gg Daal yd dui si Leos ally pus,
deal GLY Sy gill Gio 4d LAS G pbI us
Bid sly Gs Ge GAY! GIEY Qt ey ol

sale) ods

oO 1-9 salad al_eisslh DAY) pre ee 2.9

gall Gage dug sf das Gal cijlasyl
63-20 «2-20 «2-19 «2-3-8 (3-6-7 «4-2-3
HES Gap ge: lls 63-1-235 64-22 «2-21
Lede Crake 1) Y) bee ye Y Cage ALS
4) SY sy auc! a al alld gd Ly bid ull,

"58L3 Qala) Waals (g_l A__aay

old Can ye Gay Gila sled As gl Ma Aryl joe 3.9

Olgie gt PLAY Aud os Gall ALN a 9 salall
aad Ala Gh ee 8 LS 4a} yell Gb!
gage Stead Gage Gael aypalls alla) gf cath

Slit] Aaah gs Sa YI Hla Ga I

1A) ae
ARTICLE 10

SAVING OF PETROLEUM AND
PREVENTION OF LOSS

40.1 Operator shall take all proper measures,
according to generally accepted methods
in use in the international oil industry to
prevent loss or waste of Petroleum
above or under the ground in any form
during drilling, producing, gathering and
distributing or storage operations. The
GOVERNMENT has the right to prevent
any operation on any well that it might
reasonably expect would result in loss or
damage to the well or the Petroleum
field.

;
i
}

|
| 10.2 Upon completion of the drilling of a well
: in which Petroleum is encountered
; Operator shall inform the
i GOVERNMENT or the COMPANY and
: CONTRACTOR, when it is not Operator,
i or their representatives, of the time if and
when the well will be tested and of the
production rate when ascertained.

- 10.3 Except in instances where multiple
producing formations in the same well
can only be produced economically
through a single tubing string, Petroleum
shall not be produced from multiple
Petroleum bearing zones through one
string of tubing at the same time, except
with the prior approval of the COMPANY
or its representative, which approval
shall not be unreasonably withheld.

10.4 Operating Company shall record data
fegarding the quantity of Petroleum and
water produced from each Development
Area. Such data shall be sent to the
GOVERNMENT or its representative on
the special forms provided for that
purpose within (30) Days after it is
obtained. Daily or weekly statistics
Tegarding the production from the
Development Area or Areas shall be
available at all reasonable times for
examination by authorized
Tepresentatives of the GOVERNMENT.

57+

3p tel) 5 Lal
Bjlud! p29 ytd) (le Atala!

Gig AA DU lela! que So cf decal » jh 1-10
Jaitl) Felines cgi Aatally Ale Licey A yiball iL gl
qe Goi doles fo Uy idl laid galitl Aedlall
oil! Ghee cll st gi Gle a3 s} Veli!
Gs J Qistlls Qaatlly ely
28s cals 1) uA) gle Aye 4) ais gf Aa goat
oe FRA Gl gag Ge Nel ghee Gad

Js fal dis 3} ll Gal

Uy sill led ge gh oi JUS) we 2-10
Agliall y 4s pd gf Aa gSall EL be all ps
pein Gf ideal pw dsl oS Al 1
Gal oS Yu) ols) see ge
gues)

Ate Gis] 2 es

sh

cis} Lobel Lai CSeY (al GLI elit 3-10
Stal GIS Gd Bonele Aptis COLES Gey ill
Zit) Gye AG aul gall ye only aye leah:
Slartil Uy jill Adela Saade Gili Ge ds jal
ae YY sels Shy Gh sald Ge anly me
Ugstinn sf AS pa ye Minus diye le pas!

oS gies Cane O52 Leill ge Capa YI le
oolal) GbLY dass gi dbebll asa te 4-10
Babis SS ge Antal cldly dsp td) Cle
Lgatine gf de gSall ool} Clilull ode as jis Aa
May Gaal) Nag) daca!) deolal GILG) le
els le Spaall gt gh Ley (30) 86 DS
Huolal) dc gal gf dyegall Gileleanyl Ld ciblull
os oh Ged Fatt) Gls sf dibs o ¢lbYb
As .

AgDUI ie
i ¢:  Lattakia Contract

4.5 Daily drilling records and the graphic logs

of wells must show the quantity and type
of cement, and the amount of any other
materials used in the well for the
purposes of protecting Petroleum
bearing, or fresh water strata. Any
substantial change of mechanical
conditions of the completed condition of
a well should be subject to COMPANY
authorization, which shall not be
unreasonably withheld.

40.6 In the performance of the operations

hereunder Operator shall be subject to
the laws, decrees and regulations on
health and safety of the personnel
involved in operations or exposed to it
and on environmental _ protection
prevalent in the S.A.R. Operator shall
give due regard to the protection of the
environment which may be affected by
the development of its activities and aim
at progressive reduction over time of
emissions, effluents and discharges of
waste materials from its operations which
are known to have a negative impact on
the environment.

ial) ge “bey Aled CLL G9 of oxy 5-10

2yS gle Wa LLY) died Aslull Gly sll
Marinas 68h alge Uf AuS ples che sig cca
Abdel) gf cg sill Abel Glad! Qyleat OLY! 4
clad Gf Goase 2et hy dell cll
qeass of coy ot GY abil qa gl USulscl

wOsies oe Causd ann ob sll y 4S pill 4a pal

Sadall 9S abel Ide Cap gay Cilanll elaf eat 6-10

Habel Vel! g pp_—_$<assl pally «oul gill Lenco
ode gh Galalell AY) daney 4
OEE coi Ul) Uylealy Ue) Cereal! oh Colbedll
Atal) ulead Gaaligll alicia) Uebel be
Gilat) i} Gays thhe ppb dass fhe a ly
aati of) pall ye all
LL ol ge 3
coke tule LB Ud gly Gy peal atlibec Ge Zeal

All

aclig cA ___dstiall g

-58-

40D ie
44.1

11.2 Each

gE ‘<- Lattakia Contract

ARTICLE 11
CUSTOMS EXEMPTIONS

CONTRACTOR, Operating Company
and their contractors and their non-

Syrian subcontractors engaged in
carrying out operations under this
Contract shall be exempted from

Customs Duties and import license fees
with respect to the importation of such
machinery and equipment of whatsoever
nature as may be required to be used by
CONTRACTOR or its subcontractors
and the Operating Company, including
but not limited to, radio equipment,
computers and accessories and
software, air conditioners for offices and
houses and field facilities and electrical
equipments, vehicles of all kinds and
number including but not limited to buses
and cars using petroleum or diesel,
necessary aircraft and _ helicopters,
materials, supplies of food and drink
items for expatriates and their families
use, consumable items, movable
property, and spare parts for any of the
above, when certified by a responsible
representative of COMPANY to be used
solely in carrying out or supporting
operations under this Contract. With
respect to such items CONTRACTOR,
Operating Company and their
contractors and non-Syrian
subcontractors shall have the right of
"Direct Withdrawal" from customs.
CONTRACTOR, Operating Company,
and their contractors and their non-
Syrian subcontractors shall be exempt
from the provisions of the Foreign Trade
Regulations, concerning __ prohibition,
limitation, and restriction of import, and
country of origin.

expatriate employee of
CONTRACTOR and Operating Company
and the said contractors and
subcontractors shall be permitted to
import and shall be exempted from all
Customs Duties with respect to the
feasonable importation of household
goods, items and personal effects

a

-59-

pic Ayala) bala
Fs et lp Le

Ligdsling ALL 45 pill, dyliall coe I-11
oss C2 On sell Se Gu silill L—edjliey
Ge SOBA abel) Weg geege Cbell Aatiy
Oe3 AS path ppl ‘et
Gey yb tell sae Gijl} assy
ably Les Upieube Cals Lage Gaels OLN al als
Cus ag glie J) dolball UE Ge plaai__3)
SEiall ae gle ¢ ALS a Ly; Adal 45, all y
Copulall sjgaly USLOU sjeaY) spas) ¥
(Slauall y CaS ays 8 jgaly Lena! yy Wgileciay
Ge Cl olualls Bl yeSll ojealy dial! cline s
Y Gia dane cle eed Le shay gl Quen
I Cpa dead (Al) Ol gladly Gholi peal
da gall GILL, LU GIL iUbIy «J jal
Caley pehally ANd Awa gaill Glaus al galls
alully pelle ys el, 8) lain
JS ell ahs Algiiall Al yeVly 493 1
Ties Ud (ye Geteaill sey elds odbel 0 Sd Gusle
Bay sisal) LAY) ode ol le AS pill (i Ss sue
called Aw Galley laas lglledisl jastine
gall og) Auaill 9 .lgacal s) sell Ide ¢ puage
Ugalsliny Legal sling ALcell As attl y lial! eicis
Ce" plead) Casall Gar Gary gall Ge Ge Gs silll
pd sistas Alaa! As ills ule irs el jleall
Habel sal ye Gar suell xe Ge Cuysilill pa glyliny
jw 4g qially peoatly diletall dp Lal 5 Leal
-Lishall aby otziti y orsaais

oF Osten

glia pilage Oe tal bye JS gee 2-11
coal stall gash slid» Lele 4S atl y
aoeall quae Ye Atlic] ge cay sir Ob cy Sell
Ad jiadl lg geen Ge A sieall alll AS peal
Boob Lay Apesatll Ackelly al galls

ox stl

SON sae
fe Lattakia Contract

including one automobile which can be
imported directly by the expatriate
employee himself or imported by
CONTRACTOR for his benefit; provided,
however, that such properties are
imported for the personal use of the
employee and his family and provided
that no such property imported by the
employee shall be resold by him in the
§.A.R. except subject to GOVERNMENT
regulations and if resold to another entity
which is also — enjoying similar
exemptions.

41.3 The exemption provided in Article 41.1

shall not apply to any imported items,
when COMPANY and CONTRACTOR
agree that items of substantially the
same kind and quality are manufactured
locally and are available for purchase
and timely delivery in the S.A.R. under
substantially the same terms and
conditions and at a price not higher than
fifteen percent (15%) more than the cost
of the imported items before Customs
Duties, but after transportation and
insurance costs have been added.

11.4 Any of the items imported into the S.A.R.

either exempts or non-exempt from
Customs Duties, taxes or imposts under
this Article may be exported by the
importing party at any time without the
payment of any export duty, taxes, fees
or impost.

11.5 New or used, but serviceable, material,

equipment and goods imported for, in
support of or resulting from operations
hereunder may be sold within the
S.A.R. provided that the purchasers
pay the applicable Customs Duties,
taxes or imposts, if any.

-60-

J Audi gySl) JS Ge Byles ay sist ol Se gills
OSs Of Akg pd cyydll alleal distal) tea sine
ab yall peekitll Slee elutil ode ol pil
Cabby oo ygwle gf Lad ely LS ai ply
et Von E-e Eb tee ol soe db oe
213) sh Age gst Gas) ey cand ill anal
cy Lah gets Gosh dee AI ot lee

wile lic VI

1-1] sala 2 4de Gopatall clic! g pe 3-1]
As yA ye US GHB Leste Bay sie tye A) Ge
Agile fllas Ugh 52 shae alge UI of ke duldally
shes Line gy lee Bagay like 52S > Gl)
cgi Vogue Gunlidl Cag Gd Dts lags
BY pass 5 oy pills ash Cai ese HEE
4a cys (15%) Ula Ga spe ded oe BSL
My AS peal pga dla} JS say shell alyall

sual y Jil) Galli ilo} ae

cals lg GHEE el} Coosa gile, al 4-11
Ff gasll gf AS peal ppl ge Cad al ol cute!
Us posed j gps Balall ode guste days pall Cagis
Sop chy gl gt Ways) gill Gob ds oe
aus af J le J ped ae a gx

cess J pe

Bacincall gf sare gilually Glaeally alge! Sv11
ce Ailsa J lgecal s) GibLenll al ye 3a) sasell
Halla i jile (lly siell he g page Chile!
gd: i "Hard Onegai leew Jee diel
AS yan ages Ce elas ode gle Co ule Uy fatal

dena Gf uae Gals J tl pe J

4ADU) ie
6 Material, equipment and goods
imported under the Contract and sold
-- within the S.A.R. shall be exempted from
Customs Duties, taxes or imposts if :

41.6.1 Sold to COMPANY or companies
affiliated with the Ministry of Petroleum
and Mineral Resources,

41.6.2 CONTRACTOR assigns such material,
equipment and goods to COMPANY,

44.6.3 Sold to any entity which is enjoying
similar exemption.

11.7 Material, equipment and goods so
damaged or used as to be unserviceable
and which are classified by Operating
Company and/or CONTRACTOR as
scrap or as junk (any assessment of this
kind if made by CONTRACTOR shall be
subject to the agreement of COMPANY
and shall be subject to the agreement of
COMPANY and CONTRACTOR if made
by Operating Company without the need
to the approval of any other direction )
may be sold as scrap or junked without
payment of Customs Duties, taxes or
imposts by CONTRACTOR, Operating
Company, their contractors or
subcontractors.

11.8 In the event of a sale under Article 11.5
to 11.7 inclusive above, the proceeds
from such sales shall be divided in the
following manner:

CONTRACTOR shall be entitled to
receive the proceeds, which proceeds
when received shall reduce the
unrecovered cost, if any, which
CONTRACTOR is entitled to recover
pursuant to Article 7.2 and 8.4.1hereof. If
no costs remain to be recovered by
CONTRACTOR, then the — entire
proceeds of such sale, if any, shall be
paid to COMPANY.

Te

ge Lattakia Contract -61-

ge Bo ygheeall ctlaully Glaeally alyall ie 6-11
aoe aus Gs -UnE.g dale cen 13) adel be
2S) Agus jacall RSLS 9 Ctl pecall y 1S peal

alsa) gf 4s, at ces 1-67-11
Agidedll 8 9 fly aaill 3155 Ql) dest

laealls algal! che Ge glial Jjli 2-6-11
AS idl i) giles

Waa She gia gyal dee 4) Gl} Gay IY 3-6-1]
velic J}

Jo ca a Lely Glandly sigh 7-11
Jalla aS al & wp Glee
Sy glia Wgiteey lexi —__.u
eb gf ays Ieb 2 Lb as al

4: Ald WY gill he Ge adi ol ol Lee)
Nay Aspddh Ad pad Leals Og Jue
4__itle) gees Abb As pil a) cull
AD cys Ail ge Ug) dala ayo dglhaly Ast
Op A alis si 2588 leew Soe (woal dee
alls of Gt pe sf AS jee pp ey
4s, a gf Ugl-_—tell JE Ge Ape

scan gill) Lagal pba gh Lagu lie g) Alelell

ois 5-11 Asal Gaga ae Slay} DLs (4 8-11
ce quill [he Ales gg Del Lee 7-1] sald!
iS) gall

ys Al Abas!) Gas of dsl) Got
Uno fay al ell GST Quasi Gl} Lead gas
gall Gay ly corey of oe
1-4-8 5 2-7 Sala) al__Sa¥ "Liab Laata jul
Gag Like GMS ages pte le iy abl 1 Oe
ode Alnes «Mae cys clasp ch Sylhet

4g0DU aie
Pid Lattakia Contract

“Customs Duties” as used herein,
shall include all duties, taxes, tax fees or
any other financial imposts of
whatsoever nature, which may be due as
a result-of the importation of the above
mentioned item or items, except charges
to be paid to GOVERNMENT for actual
services rendered.

44.10 CONTRACTOR and COMPANY shall

not require any license or other consent
whatsoever and shall be exempted from
any duty, tax, fee or any other financial
impost in respect of the export of
Petroleum from the S.A.R. hereunder.

-62-

ats Ua Adecieall "AS pall age” syle of 9-11
Ale NS AF sf eles ape lly Colac) que
Jsoldl alsa) da Cat Bb dank od Ge Goal
Ganga gill CAulSGI) Littl, odlel 2; sSkall al yall
had api 6 (Al Glass lds Ae goal pads

lee sl sjle) AF col As ails dislitall clisy Y 10-11
aon Al ce cbsiaay GS g 98 cel Go Cll pall Ge
Als dye Gals a) J clel J ie J
RI OEE Ce Us tall tact Hilede sal
ol) Waa

AGU) sie
ARTICLE 12

BOOKS OF ACCOUNT:
ACCOUNTING AND PAYMENT

2.4 COMPANY, CONTRACTOR and
Operating Company shall each maintain
at their business offices in the S.A.R.
books of account, in accordance with the
Accounting Procedure in Annex E and
accepted accounting practices generally
used in the international petroleum
industry, and such other books and
records as may be necessary to show
the work performed under this Contract,
including the amount, and value of all
Petroleum produced and = saved
hereunder. CONTRACTOR and
Operating Company shall keep their
books of account and accounting records
in United States Dollars. Operating
Company shall_— furnish —to the
GOVERNMENT or its representative
Monthly returns showing the amount of
estimated Average Daily Production of
Petroleum produced and _— saved
hereunder. Such returns shall be
prepared in the forms required by the
GOVERNMENT or its representative and
shall be signed by the Chairman and
General Manager or by a Deputy
General Manager or their duly authorized
representatives and delivered to the
GOVERNMENT or its representative
within thirty (30) days after the end of the
Month covered in the returns.

12.2The aforesaid books of account and

other books and records referred to
above shall be kept in the English
language and shall be available at all
reasonable times and upon notice for
inspection by duly authorized

ods A) ball
reblual) aids
Cle ghaall 5 Lp uteall

ALAN 4S ply ytally AS pill ye JS ash 1-12

ch Ake GilSe gd GhL oll ile chug
Gala gb Gus) (plana pUbill By WHE.
les Dgarall y Apia! Apolo alll Gull Sls "a"
hush SUS 5 cAyallall Ledill dclie (8 dale die)
Mile que gl de DU CDlaully Goal! Silda)
AuS Ald Gd Ly cil La Qaethey dle!
Via (geisidey 4; Jaiinall y qitall Jy sall US dads
“plas ALLL 4S tll y glball clogs csiall
Guy sll Lagi as
cel) Aakall 4S 8 pathy AS yy} basta!
led ees Lye Gly Whee sf days
ail Sy sll Sabah agell LY! chess
oly avy -cdall Ne aati 4) tinal,
(als a iS Ll
plas ty bole bas Lelies sf dag
Jl adh tb J lal Gaadlly a obY!
gh Angst Lats Yel cul pkal tales
Agi Gob "ky (30) ods DE Like

CsiLull ois 4gbes gill jell

DY 54 a)

SM Gye Wa jat yg eel 3 sSSal) GbLaall pls 2-12

Bally Osi oh Gay WT Legal) [Lda Deadly
A giedl GUS) gue gi Gisill sjalas A SY
Opie giall AngSa) Mas dB Ge let) aie

representatives of the GOVERNMENT LADD "Y gual
i Aa sie

85. Lattakia Contract ~63-
—

shall submit to

Fp scowrmactor
COMPANY a profit and loss statement

for each Calendar Year not later than
March 15 of the following Calendar Year
to show its net profit or loss from the
Petroleum operations under this Contract
for such Calendar Year

CONTRACTOR shall at the same time
submit a Calendar Year end balance
sheet for the same Calendar Year to the
COMPANY.

iE

Lattakia Contract

-64-

Silay CLUY Galas "bly As pAtt Jslhall pai: 3-12

alata gill Garb sey ol Ayes Aw JS!
Qyay AMY Aya sath Ahad Ge 15) Ge (15) ote
ef Abia) Cael Ge Solas J Aa gihe 48

coiell Je Can ge; Ayay git) Adud) alls

Gly ad idl (A As pid) cl} dyliall pai) LS
Ajay ght Ada) GIS Apatiall 41 jell

SDD ade
i?

ARTICLE 13
RECORDS, REPORTS AND
INSPECTION

43.4 Operator shall prepare and, at all times

while this Contract is in force, maintain
accurate and current records of its
operations in the Area hereunder.
Operator shall furnish the
GOVERNMENT or its representative,
subject to applicable regulations of local
application or such as the
GOVERNMENT or its representative
may reasonably require information and
data concerning its operations in the
S.A.R. under this Contract.

143.2 Operator shall save and keep for a

13,

‘a

reasonable period of time a
representative portion of each sample of
cores and cuttings taken from drilling
wells, to be disposed of with the
GOVERNMENT's knowledge or
forwarded to the GOVERNMENT or its
representative in the manner directed by

the GOVERNMENT. All samples
acquired by Operator for its own purpose
shall be considered available for

inspection at any reasonable time by the
GOVERNMENT or its representative.
Any such samples which Operator has
kept for a period of twelve (12) Months
without receipt of instructions to forward
them to the GOVERNMENT or its
representative or elsewhere may be
disposed of by Operator at its discretion.
Operator shall submit to GOVERNMENT
or its representative accurate copies of

test results of samples whenever
available.
3 Unless otherwise agreed to by

COMPANY, in case of exporting any rock
samples outside ‘S.A.R. samples
equivalent in size and quality, shall before

such exportation be delivered to
COMPANY as__ representative — of
GOVERNMENT.

(jE
Lattakia Contract

-65-

tc FAN Sol at)
hail» platy cdg sl

gi Bilin, Sata) ay Sieh [a SW bas Ugh 1-13

Wis by pe Ga ost Daw OEY gn

Vas Cap ge: Malaiall (§ Aplall GbLeall 5 pcioes

Why Lefer gf Aa gsal i} Sesdell anny <atell

f AsgSot) Lele (a) alts J blae saslll Labs

Mileial) bball y Cibagledl) Al giee By pea lies
vodall Wa (abies Qu.g-@ ci Ala thle

Dyes 4aej tad Lins, Geil) (aii 2-13
Cie ges Adiga Gli) Ge Ake US Sig ejay
aaa aly GLY) ia Ge Aa piel) isl
Laall leapt J Lethon sh Aa sSall 4b jee Les pail
All Glin Quen y -AagSo bal fa Ai bl
Os Tsalal aol eY add Lule easy
Jd go uo sill 4
dass) Jd GQ» 2 ule a_i
Guill We ge gall Gt isl Go} LpBee 3
geil 52a lp Bitte Ball G9 ly
Chak Qi gp “Le (12) >A
den Ay Sf Uetee J An gsall Ln anit
cos det Wy Ga Se el
Uglies J Aagsall pais of detalles tie
wade y LAS Calizall alles gilis ye Adda "Las

oe Gl Adee Slee aj yu Je. 3-13

Ugh "she aby Gf pesuaill DH Gp gin lb HEE

alle alld, An gSall Sess AS pill ipl} "esis "Lene
spite GDA (gle As pall Gils

48000 Se
& Lattakia Contract

Originals of technical data records can
only be exported with the permission of
the COMPANY, provided, however, that
magnetic tapes and any other data which
must be processed or analyzed outside
the S.A.R. may be exported if a monitor
or a comparable record is maintained in
the S.A.R. and provided that such
exports shall be repatriated to the S.A.R.
on the understanding that they belong to
COMPANY.

43.5 Operator shall permit COMPANY at

COMPANY's sole risk —_ through
COMPANY's duly authorized
representatives or employees to have full
and complete access to the whole Area
at all reasonable time with the right to
observe the operations being conducted
and to inspect all assets, records and
data kept by Operator. COMPANY's
representative in exercising this right
under this Article 13.5 shall take care
that the operations are not hindered or
delayed. Operator shall formally advise
COMPANY representatives about safety
rules and regulations applicable in the
field, and also shall advise them of any
dangerous or hazardous conditions that
are not apparent, and which are known
to Operator. The COMPANY
representatives shall acknowledge in
writing that they have been advised as
aforesaid, as a condition to admittance to
the field operations. Operator shall offer
such representatives all privileges and
facilities accorded to its own employees
in the field and shall provide them, free of
charge, the use of reasonable office
space and of adequately furnished
housing while they are in the field for the
purpose of facilitating the objectives of
this Article 13.

“4

}

-66-

Y) Ag) Gp dl Jgel jue be Y 4-13

Ab AY) jysuet jar al ue AS Ge G2 pail
fh lgalle Qa Goal Gly Uy degbledl
Sadia 13) La paced j say A OES ZI teliss
gh dee Ble dp ate} eat
cd Gabel) ots sl oO) May BET

AS 2M 4S gles La slick OH-€-€

gly Asya de ad ee es 513

gail se sh Ugatine DDS ys Loans Leiely—++
ce Miata ol jal tals QJ sall Yigual yal ydell
daly ga Gall V5) Uses Asda! CHa YI dS
Jp al gee bly Aula! cbleall
Gay Seball gal gy bitin) Gilbey Daal s
asi isan Gee
poldleds Gage: Gall (gd les
cle 5g le yals gf Stell Aije pie le 5-13
Voeel As, dd Ties je ol dt il
dake y «lial! i Migheel LOL) sel pdy HL
ae gp bs J spk Gb Ub Lal els
JH ye Aaghes Gps Bp AE Ge LAS! Ulead
Lite 1yhsh pgil: Ash glee ~— ny «till
4d yp SE pale dye phd She] cage: ly
Wahid pglyad bas (Sd ly Vol agil
cghied Geta pa yy ia Gd Sibel
(pais (all Dugas GILL cee St
Vogies UIs "Ulas ag pak LS dial A tbs
GIS USta Uige LS ey pel GSS alae
haat Gil dae Gast diall od pases dish
213 salud! ods

ASO sie
ro.)

13.7

> Lattakia Contract

E Operator shall supply COMPANY with

copies of all technical data (including, but
not limited to, geological and geophysical
reports, logs and well surveys, sample
tests, and all information and
interpretation related thereto) obtained
from the Area. When Operating
Company is Operator, CONTRACTOR
-shall have the same rights as
COMPANY under this Article.

All such data and information shall be
deemed to be strictly confidential and
shall not be divulged by COMPANY
without the consent of CONTRACTOR,
except to Affiliated Companies
administered by the Ministry of
Petroleum and Mineral Resources, nor
by the Ministry of Petroleum and Mineral
Resources, without the consent of
CONTRACTOR, nor by CONTRACTOR
except to Affiliated Companies or an

intended _assignee(s), professional
consultants, banks or financial
institutions from whom the

CONTRACTOR is seeking or obtaining
finance (provided always that such
Affiliated Companies, intended
assignee(s), consultants, banks and
financial institutions are bound by a strict
undertaking of confidentiality), or to the
extent required by any stock exchange
on which the shares of any company
comprising CONTRACTOR or an
Affiliated Company of any company
comprising CONTRACTOR, are, or are
intended to be quoted, without the
consent of GOVERNMENT, while this
Contract remains in force.

-67-

Sila gaan Ge Las AS ytd) gl) akall pay 6-13

Gane gle Ue Ly) Hibial ye Leaked! Ail
Asidgally Ue slyell Ul jealY ll
le Antal GIG SY) Gdhauds Glalds
Beil) CH jail Clagleal yep li Sila
ital) ga lel) AS pall GG Lusie'y (83 Le
ode Can gar AS pall all Gséall Quid Jstball cura

-BaLall

co Ay Le gleal'y GLa! obs Gea yd 7-13

cg) AS gat Vy can geal
Ue) Rell cls YY glial ail go
Farad) 55 filly b __isll sl jy Wt (all
bs Ally sj) Sse dlls;
Vg 5 gltall Ail go G52 Ls jL_—_——ts}
IS NY] Aa gal) Ail ge 59 Jyliall
S coe) fh 4d data ste ce Gy fal Aut
J gl fo cunts Gules Gy
J Aycan col) sla ces Alle La _aatpe
ao gf Lala Lady) Ube dagcd Gle dees) al
ely A Ae IS th Se
Oy ey pe) JP jal
Mailed pole age Ald Glaus 'pally ul galls
cA agantl Ga J (Glagkal GbLI Aha le
"sane gh lest Cbd Alla GSU Gye A) eet
SF glia Wis 9S A A peel Leb cob!
sls dati Gee Gils isa LY ab a5 )8
vill Ihe Si JI sb

Aiea) dis

2g Ge
g Notwithstanding the foregoing, for the
purposes of obtaining new offers for
exploration rights from third parties in
respect of areas adjoining, but wholly
outside the Area, GOVERNMENT may
show any other party geophysical and
geological data (but well logs and other
well data only by mutual agreement) with
respect to the Area adjacent to the area
of such new offer. Should this Contract
be terminated in the Initial Exploration
Period or any extension thereof,
CONTRACTOR shall be bound not to
divulge, except to Affiliated Companies,
the data and information obtained by him
and not to disclose them in any manner
whatsoever during at least five (5) Years
from the termination of the Contract.

dss Aagiall jyp: ld Ge Lee shill Gates 8-13

Gsm cle Spall tare Vase Ge paall
US By sles Ghali Gods Lead yell Oe culttll
call gle G pb) ld ths gf débid) cls ls
Aabidl Gods Led dlldy An slpalls Atha yell
ED! jsas¥ GSly) avell yo pel Adbidl sy sloall
YW GAY GNI Gila y SLY cdlead le pl
ast 3h Gd adel ba cell Wy (ee GL
eLdd] pany glial ogi cle ard gi J Ay
AIS AY) Ugde dean gill cle sleally Sbbul
ooeall Ge Bygue UL Lgie Cat) pasyy cAl Aen
eleabil G20 ce JA gle Gil site (5) Usd DS

aie)

E Lattakia Contract

-68-

180 Se
ARTICLE 14

: RESPONSIBILITY FOR DAMAGES

44.4

14.2

14.3

14.4

AND INSURANCE

CONTRACTOR shall be entirely and
solely responsible in law towards third
parties for any damage caused solely by
Exploration operations performed by
CONTRACTOR and shall indemnify the
GOVERNMENT against all damages for
which it may be held liable on account of
any such operations.

CONTRACTOR shall exercise
reasonable skill, care and diligence in the
discharge of its obligations under this
Contract, but its liability to COMPANY or
Operating Company for any damage or
loss of whatsoever nature sustained by
COMPANY or Operating Company
arising out of the performance or non-
performance by CONTRACTOR shall be
limited to cases of dead by mistake on
the part of CONTRACTOR and shall

extend solely to the proper re-
performance of the obligation in
question.

For the avoidance of doubt,

CONTRACTOR shall in no event be
liable for indirect or consequential
damages, including loss of production or
loss of profits.

Operator shall establish an insurance
plan for its operations hereunder and
obtain the insurance contracts in
accordance therewith. Such insurances
shall cover the types of exposure that are
normally covered in the international oil
industry, including but not limited to
damages to equipment, installations,
third party liabilities, costs of blow outs
and removal of debris and the like.
Operator shall endeavour to ensure that
its subcontractors adequately insure their
risks under the relevant subcontracts.

Lattakia Contract

-69-

pis Aa pt 5 ll
CE Ag sll
Cali! g J —_ nn!

gi MAS Ag glall Af yyull oony dubia des 1-14

hla “agi pak oye gl ve oll deals
dole y cqucad yliad Ud ge La a) ual
BAS ge Logie gi sh AS pty AegSat Gard
Be ye gl Cy Syne Lae wi SS Se)

soled!

(ajay aay Shell Ge yey ailel jill J slitall gry 2-14

J AS pad oles aidysaue Sly Alyie Bylens
wl ge Bk Sb ne wl ge Abdel) a5 yi
Loe ALslell 45 y8l sf As pdtly Gali culls daub
axe ge J Gla sy) alls) yléall Aan Ge ety
oe ame thd ge dy CYL (A peat bias
pale] cl} Lab AD ypuuall ode icky Jyliall Gyb

qe Sa (deal al jay! Sas

Ay Vague alia os Gl untall GY "tebay 3-14

Bytldl oy anil sl desl le) oe Je
CLA Gig J ctu! plait alld A Ly

Sal) Ua Ga ga: Ailsbed Qui dbs Jad) aay 4-14

ie bts old; Ailetall Gudill ase (le Jeeaay
ged Ley Aalell Ladi!) dele loo ¢ 1 si cali lao
Gab GA yey! peal Y dial daw le
Ca Gob oles Gly gully Cl jagailly Sloe
AS ge Aaplll Gale! gi ys idl jleiil Calls
oglglic asis Gl laale cabal Ga -teblales
IS Sty RAY) ae Gucilly cy 2 tt

a sebr sic Os

4a30U) Se
EF

45.

Fe
Ee Lattakia Contract

ARTICLE 15

PRIVILEGES OF OFFICIAL
REPRESENTATIVES

4 Duly authorized representatives of the
GOVERNMENT shall have access to the
Area covered by this Contract and to the
operations conducted therein. Such
representatives may examine the books,
registers and records of COMPANY,
CONTRACTOR and Operating Company
and make a reasonable number of
surveys, drawings and tests for the
purpose of enforcing this Contract. They
shall for such purposes, be entitled to
make reasonable use of the machinery
and instruments of CONTRACTOR and
Operating Company on the condition that
no danger or impediment to the operations
hereunder shall arise directly or indirectly
from such use. The GOVERNMENT
indemnifies and shall reimburse
CONTRACTOR or Operating Company for
any loss or damage which may in fact
result from any such use of said machinery
and instruments. Such representatives
shall be given reasonable assistance by
the agents and employees of
CONTRACTOR or Operating Company so
that none of their activities shall endanger
or hinder the safety or efficiency of the
operations. Operator shall formally advise
Tepresentatives of the GOVERNMENT
about safety rules and regulations
applicable in the field, and also shall

advise them of any dangerous oF
hazardous conditions that are not
apparent, and which are known to

CONTRACTOR or Operating Company,
as the case may be.

“a

-10-

pts Flt) 5 Lal
Aa gS) tie Gl La

G——all Vural Gye gill An gSal) heal 1-15
a ial) Ne ¢ pegs Adbiall Qo} Usdal 3
Gass led goad gl Seal ile ls
Da sy tla Gash Gy} tall oY 5a]
aac el pal y AUaball AS plll g dislitall s AS pill lily 5
Cla g an lly @_ anal
Vigety a_i] Nhe SS Go ey GIL
gly ENV Nylon gf add Gas val ped! ode
ginal ayaall i Alda As, uly dytiall
SS ts lad! Ne ge aa VI "Ad
Cibleall ABe ) hs gi Goths ye J} pte
ylhall cea geiy An gSoll psy caiell Ie g pase
Gib fsa Af ge Mba as al
le gots dad Wei Ge B YS
cgtia ley cll GYM le 1
jocl_ooall asad ALelell AS pally dslitall ili sey
Ge PAN Cus Ooliedl oY gq) 42st
wcilglaal) GUS) LOL Lad aliye sf bbs pebls
dala, scl aly ol deal le Giusy
estas cl} D__—is_(i Sidhe 4]
ga a sy is de __4) dyes
ce ght GY Ul ge GQ athadll oY ga ale
USNs Cgutag: Bl OsSY (gill AE jlaal of ball
Lap ann Adalell AS yal] gl glad Ae ghee
sla ys

Shc ye Dyin

ADDU aie
ti Lattakia Contract

Fe te GOVERNMENT representatives

shall acknowledge in writing that they
have been advised as aforesaid, as a
condition to admittance to the field
operations. Operator shall offer such
representatives all privileges and
facilities accorded to its own employees
in the field and shall provide them, free of
charge, the use of reasonable office
space and of adequately furnished
housing while they are in the field for the
purpose of facilitating the objectives of
this Article. Any and all information
obtained by the GOVERNMENT or its
representatives hereunder shall be kept
confidential with respect to the Area and
shall not be disclosed during the term of
this Contract without the prior written
consent of COMPANY and

CONTRACTOR.

Si pel Las AngSatl glee Yh of Gays 2-15

Jays alld tly Gaul gai Ge Lule | ypbssl
iiall padyy -Ayliall Glleall eds ol} pel dal
Dull y GIGLGY grew Gullaall eV 5 cl
atl Ces LS inl (8 apib se (| dn sed!
Lg jis (Slog CSSA! laid Ga clas
dal go olds iat 48 peilis igh WY LAs’
cle ily toll ods Glaual Gast ign
Aa gSall tgile east ill Gla sleall aren 4 pe
Gley Lad salad) obs alSal Gage Lager JJ
dial] Ida tae igh Weglidl jyasYy dabidh

adglall g AS pith (yo Aine Abd Ais) 50 C59

-71-

RDU ie
rc

¥

ARTICLE 16

EMPLOYMENT RIGHTS AND

“TRAINING OF SYRIAN PERSONNEL

46.1

16.1

16.1

>

It is the desire of the Parties that
operations hereunder be conducted in a
businesslike and efficient manner,
therefore, GOVERNMENT agrees that:

1 Expatriate administrative professional

and technical personnel employed by
CONTRACTOR and employed by or
assigned to Operating Company in
accordance with Article 16.2 below and
the expatriate personnel of _ its
contractors and subcontractors for the
conduct of the operations hereunder, on
application shall be granted residency in
accordance with rules and amendments
of Law No. 29 of 1970 and shall be
granted the work permit for aliens the
Ministry of Interior's Decision No. 159 of
1970 in accordance with the rules and
amendments of the Ministry COMPANY
shall use its best endeavours to cause
such work permits and/or residency to be
granted within three (3) Months from the
date of application and shall continue
throughout the period of each
expatriate's employment or assignment
in the S.A.R.

2 Aminimum of twenty-five percent (25%)

of the combined gross salaries and
wages of the expatriate administrative,
professional and_ technical personnel
employed by CONTRACTOR or
Operating Company shall be paid in
Syrian currency. On final repatriation
such personnel shall have the right to
remit abroad in US. Dollars or other
freely convertible currencies the unused
portion of such Syrian currency payment
in excess of twenty-five percent (25%) of
such personne''s salary.

Lattakia Contract

-72-

oo

pis Atl! Baby
Oa Galalel) cu pty pla ayy og
Fay g atl All Atel 5 ge

gonaye Gbbeall god ol le GLY Vo os 1-16
cud gh Aelall Spell Giyy BUS ay ay
rol gle dagsall Gils aly, «Stee

Casey Cusll Ca¥! Oe HEY aus 11-16
Asya ob uertiudly dali) Gas 4,
2-16 sole) Gases tel ceive of arty
Cups Lagdglia J Legaslie GAR til
sie abel) |e (peatias Gibbeall S80) Gc ay
ll pga yall alsde Gal UY Go Gun
aly ADUrady AclSaY "Hy 1970 lat 29 w
Blog sla gb Ale Gapetdl css qian
aalSaY "ly 1970 lel 159 98) ayes
wis aga Vaayes: deal A580 SSS aes,
aed y lll A536 oe sett (3) oe gs
Sa sf elastin Be igh deal od G/, cay!

Aas gu oll isl Us

dass ge GEV Aa Hop Del is 21-16

gels GU ys Egeme Ge (%25) BLL 5 reg
peers Quill Gutills Galeals Gaby) Ca¥)
ogo allyl oV5e! Gay Abell 45520) fy gay
qos oy Ibs dh adh ol Uy ase
Caged AL os 8) CDLeally 3 Sod Youll

4G aie
46.2 CONTRACTOR and Operating Company
shall each, for their respective
operations, select the employees and
determine the number thereof, to be
used for all operations hereunder,
including operations during and after the
Exploration Periods for CONTRACTOR

16.3 CONTRACTOR shall, after consultation
with COMPANY, prepare and carry out
specialized training programs for all of its
S.A.R. employees engaged in operations
hereunder with respect to applicable
aspects of the petroleum industry.
CONTRACTOR and Operating Company
shall undertake to replace gradually their
expatriate personnel, particularly
administrative staff and technicians by
qualified S.A.R. citizens whenever
available.

46.4 The CONTRACTOR shall dedicate an
amount of Fifty Thousand U.S. Dollars
(50,000 USD) as "Training Budget" for
the purpose of internal and external
training of COMPANY's employees and
to support the specialized training
centers in the field of gas and oil during
the contract period , commencing from
the first Calendar Year after the Effective
Date. To expend the Training Budget,
CONTRACTOR shall cooperate with
COMPANY in giving qualified
COMPANY employees an opportunity to
attend and participate in training
programs in Exploration, Development,
and technical, financial and legal fields
Telated to petroleum offered by
CONTRACTOR or Affiliated Companies
of CONTRACTOR or third parties, which
are acceptable to both CONTRACTOR
and COMPANY. Except as otherwise
provided herein, Training Budget costs
and expenditures shall not be cost
tecoverable.

The COMPANY has the right to request
paying this sum specified for training
directly for this purpose and the
mentioned sum will not considered from
the recoverable expenditures.

é

k &  Lattakia Contract -73-

Ail ge ALelal) 4S ill'y glial Ge US ty 2-16

pladiDU p SU sacl) oaazy 42 Aneldll CalLeall

Calbeall Lg Ley caiell ba g gua ye Gbledll JS
_Ssthall Qui OI YB any oll Ayla

Agi, slacks AS pill ao y sLitll sey Jl!) o sd: 3-16
oe Athy qual deed Gr ely
cial! Noe g page Gblell Gyesh Cell OH E-T
wait) delical Aabill cal yl paid, Led ulldy
Lays Yasieg cy Abelall 45 lly glad) aes
spgie Cuiilly Ca loy! Leas ule Leth y<
LaS yale gall Angell Appell Apaiall sib yes

sts

DY 58 Gl Oped opal lee yl Yarads 4-16
gad "Gut Agige" ( 50,000) Sox!
peas AS pa) iad Qa klls lal Gall
jbl, Led igs Gd Leeicall Gy atll JS
cA Suey sill Gaull Ge eli! ball Ida S20 dl yb
ilje GU & Sly Mal aoe Al
As pill go Oslts ol dala Gle Gaye yall
Fuad AS pa Gib ye Ge cubase) ph ab
les gd Aas edly gd BULA a peal
Alay Agi GYlad Gay Ant, Gill
J glial ead) ll bale
gl Usd Goal Ske Jal duth cls al
age Gapais gale lac Leds AS pills J slball
Cy GMS fc old) ode Qf oll fas
who fad ALL) CaS! Gye Gy pall Ag jae

dabei 4 silly

jesadal) fludll ia gis Gl Asal Gans
spuasies Vy Ge Hl Hoe Said § tle Ud coal
Oe cya in yall VSg! Leal g¢ haall ghaal
alo ud

Ta) Se
t.

&  Lattakia Contract

CONTRACTOR shall not be obliged to
expend more than the Training Budget
on such programs, but in the event of
any according expenditure in any
Calendar Year the Training Budget for
the next Calendar Year only shall be
added with the amount of the under
expenditure. Any under expenditure
carried forward to the succeeding
Calendar Year as provided for herein
shall not be cost recoverable, however,
any Training Budget expenditures in
excess of Fifty thousand US Dollars
(50,000 USD) shall be cost recoverable
by CONTRACTOR under the provisions
of Article 7.

-74-

ce Yamade gt Lee 3S) Gi ob dylita bY 5-16

BY pre le gh OSs apa eal ye le Atl jul
fie GY Cy pall Aahjue Gh Genedall alu duls
Aalje gb Li Garedal Und) Glad Led
+ GRAN ye Gaal) Gaby Syl ye gill Lia Coat
Ayepsiill dial Ga yydey Gila yt dhe gl ode ol
(2 Bala! Jaa (gi Ale Yapaie gh LS ASLAM
cea ale 2) gf je col kU AL Gulls)
sl tale gh Sd BY al cas
ASal cand glial Jub ye 32 fiaue Cli) pei

«7 bala)

430 sie
17.1.2 Give

ARTICLE 17

LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED
MATERIAL

q71 CONTRACTOR or Operating Company,
as the case may be and their contractors
shall:

47.1.1 Give priority to local contractors as

long as their prices and performances
are comparable with international prices
and performances for the type of work to
be performed.

preference to locally
manufactured materials, equipment,
machinery and consumables so long as
their technical specifications, quality and
time of delivery and service facilities
(including service and spare parts
supply) are comparable to internationally
available materials, equipment,
machinery and consumables. However,
such materials, equipment, machinery
and consumables may in any event be
imported for operations conducted
hereunder if the local price of such items
at CONTRACTOR's or Operating
Company's operating base in the S.A.R.
is more than fifteen percent (15%) higher
than the price of such imported items
before Customs Duties, but after
transportation and insurance costs have
been added.

x
74

Lattakia Contract -75-

hg ——all.g Crp —ptaall cg glial
Ly ts ds yell

Logal lie Alla! 45 pall sf Qylall Gle Gey 1717

5 ghls lel ye «all gil Guus

Caabsle Cyyloall Cyulglil Aggh ll cle} 1-1-17

Fa yry AS) gs Alas pgilal da yay ad olesl
woXd ol yall Lenll g gil Ausilly Lyalle Saha elt

USS 5 Lae de gincaall al yall Abed) elec} 2-1-17

Blas Calale GO! elully GY, Sloe!
aga acl yey Asc sill y Anil Wgilbel se Cue Oe
gdaby Lesdt} yells (gb Ly) esd COL
BOgia ghay GAT, Glaeey yd (shell
ct See AF oe Aull GA! (d tyiste
CYY 5 Glaedly aga a ytd Iga) Gilles
Ve cpecten og yeh gill Cilleall Agu chal 5
aad cola (te Saal! ta glaal cals 1) Gell
ch Ada ASA) J Uylall ole jhe
Ud gb dyke dead Ge Sb we OOHE-E
apeyll dala! J elit! che jeu le (15%)

acygelill y Siall CaglSS 4d} aey OSI 5 AS peal

G00) sie
48.1

48.2.

ree

FO

ARTICLE 18

LAWS AND REGULATIONS

CONTRACTOR and Operating Company
shall be subject to all laws and
regulations of local application in force in
the S.A.R. provided that CONTRACTOR
and Operating Company shall not be
subject to any laws, regulations or
modifications thereof which are contrary
to or inconsistent with the provisions of
this Contract.

4 CONTRACTOR shall be subject to the
laws in force in the S.A.R. and the
administrative  sub-divisions thereof
which impose taxes, duties, levies and
other financial charges on or measured
by income or profits (hereinafter referred
to as S.A.R. Income Taxes). Except as
otherwise provided in the Contract,
CONTRACTOR shall comply with the
requirements of such laws with respect
to the filing of returns, the assessment of
taxes and the keeping for review by
authorized persons of books of account
and records. For these purposes, any
S.A.R. Income Taxes shall be assessed
at the rates applicable on the Effective
Date of this Contract.

Notwithstanding any provision of this
Contract to the contrary CONTRACTOR
shall be entitled to deduct for the
purposes of S.A.R Income Taxes all its
costs and expenses with respect to the
Area and without regard to Forty Percent
(40%) per annum Petroleum limitation
specified in Article 7.2. Hereof. To the
extent that in a Tax Year costs and
expenses described in Article 7.2.1 to
7.2.4 inclusive exceed the value of all
Petroleum accruing to CONTRACTOR
for such Tax Year, the excess shall be
carried forward for recovery in the next
succeeding Tax Year or Years until fully
recovered, but in no case after the
termination of the Contract as to
CONTRACTOR. COMPANY's share ©

Lattakia Contract

-16-

pis AAG 5 aLall
AY 9 Gy} al sll

gel Udall Asal y gla) quads 1718
gt BR LaLa "Lalas Midhall Aa 5 gal sill
AY Adalat) 45 pally Jgthal ads WI le HEE
gape GIG Y) had JI bil fo ald

wAges Gayl} adel! 1a

OEE a SLM gl all Ayla Gad, 1-27-18
GH paaly Gkb Led ALY! de lil LSlaaiiy
Boal) Ub clisiuudlly Ghbally psells
J all 835 Gall J CLV; daall le ans piel
syle: ch Lab Ue) kts) Ud Lee cl
CNL cll 4 (OnE Gd ddall Gila
peeks ciel) Ihe Gd I ES dle Ga pall!
ayy Gl Led algal) oda Glial olde!
fgudad) pla) less Ap poll Gisds Gb!
Nowa Galydal Gals! Yule alld Diaull,
ga dbo Gil we ad gl aleYl ode dal ces
Ne Ma ey Gull aedly Gini spe OH E-€
sail

Han lSal ce ills Se gl ge sh Gi pne 5
gt Daal Cte val eY Jgthall joy adel!
gil cially GMS Que pas cl HET
ged duudl Site! 9 Maid Gai, Lab Ld we
paguaiall Uy sll ce Lindl 4 ( %40) Ald
Wg) ad jy shell Wa Ge 2-7 ball Gi Lele
cos Algal Ga Ainall Lal» CaS sj gled
fy pe Ga af Gi Gee 4-2-7 Ge 1-2-7
Silay Aiatuwall 41S ola jul Dot quae ded
sag vib gle Ayppall dual ah DS stall
Jel Aa cl gia gf Anal) 8 a fad YS da 8
HG

4g20U) sie
18.2.4

&
é Lattakia Contract

18.2.2

Petroleum determined under Article
7 & 8 includes an amount equal in value
to all of CONTRACTOR's S.A.R. Income
Taxes. And will be discounted from the
CONTRACTOR's share.

CONTRACTOR shall deliver to
COMPANY a copy of its tax returns at
least thirty (30) Days prior to the official
date of filing with the tax authorities, for
COMPANY's review. COMPANY will

have twenty (20) Days to give
comments to CONTRACTOR.

48.2.3 COMPANY shall pay on behalf of

CONTRACTOR and shall indemnify
CONTRACTOR against the imposition of
all S.A.R. Income Taxes and any
additional amount payable under S.A.R.
law (including penalties for reasons not
caused by CONTRACTOR), out of the
sums received by COMPANY from the
sale or other disposition of its share of
the Petroleum as determined under
Article 7 — 8.

COMPANY — shall deliver to
CONTRACTOR the proper official
receipts evidencing the payment of
CONTRACTOR's S.A.R. Income Taxes,
within thirty (30) Days of payment of
taxes. Such receipts shall be issued by
the proper Tax Authorities and shall state
the amount and other particulars
customary for them. A copy of either the
Collection Order or such other
document(s) that will officially evidence
the basis for payment shall be provided
to CONTRACTOR by COMPANY when
available to COMPANY.

18.2.5 In calculating its S.A.R. Income Taxes,

COMPANY shall be entitled to deduct
the S.A.R. Income Taxes of
CONTRACTOR paid by COMPANY on
CONTRACTOR's behalf from its taxable

Oe

-77-

Saal) Loa (gi 52g By 7 Salall 8 anal J jl
Uglial U2 Gil ee Qual [ead qd Lashes Less
idiglial) Ziae (ye "Lass lds Cee i

(30) ced8 dé Asp JgLdat) ploy 2-2-18
Clb Ge Akad at Ge a Atl Ge Ley
Joaidall day pall bball QM esti Jal dy wall
(gine Age As yall cls AS pAM Js Ga lginal jal

J sMbal ol} Ulla Le pala Lays (20) os rte

Hl wa quae Sylal Ge Abd As pil} aau3 3-2-18
suse gh ae Aust Cages OEE Gi daa
Adla) dle Uy Hed idl vest ue
Ayal Asqead ald case ail
oe a ey pill Cbd pall gab Le) Agua
As yi Lgiatial (a) alleall ye (Uyliall Ge deals
ASS hy es pail fs till Oe Ieee GH Ge
© 8 — 7 balall Cin ge: dane go LS 53]

Ayan gM GY Leg! Uylhall plats As pill» és 4-2-18
HEE gi daall Gils gh ots ol aay)
"Lee (30) oda Dis Jyl—iel Ce
ce GV! ode te jaeeiy cgdall AI
Led "Lae Lei) Ay call GL ll Us
id giana (all ps AY Gblully g siaall Gli!
gta ol Asal path LS cYLayl one
wal (Gis) Lads AI sl Lal od oe ts
Jada) gulul le ad Gal Ga YI ew Ot
AS phil 50) ba she 09S Les

i es Cte Glee Gl Asya) ga, 5-2-18
ca Ayla) Uda tle pus OO UH ee
os gta ge LG AS ph Leeds Silly HET
vy pall qealstl [edo

ASU ade
#

2.6 Each of the companies comprising

CONTRACTOR shall be separately
subject to S.A.R. Income Taxes with
respect to the income derived by such
company from Petroleum operations in
the S.A.R.

48.3.1 Non-Syrian subcontractors, with whom

48.3.2 COMPANY

|: aaa

CONTRACTOR entered into Contracts,
with the approval of COMPANY, shall be
exempted from S.A.R. income taxes,
duties, and Stamp Duty during the
Exploration period(s) of this Contract.
This exemption shall also apply to non-
Syrian subcontractors of Operating
Company in respect of Exploration
activities. CONTRACTOR | shall, in
addition to the exemptions contained in
Article 18.3.2 below, be exempted from
duties and Stamp Duty during the
Exploration periods of this Contract.

and each company
comprising CONTRACTOR shall be
exempted from ail taxes, except as
provided in Article 18.2.1 for S.A.R.
income taxes, with respect to the
extracting, producing, exporting or
transporting of Petroleum hereunder.
Each company comprising
CONTRACTOR shall also be exempted
from any tax on capital, if any.
CONTRACTOR and the shareholders of
CONTRACTOR shall also be exempted
from all taxes, fees and charges with
respect to interest, dividends and other
distributions paid to them in connection
with activities under this Contract.
Moreover, no tax, fee or charge shall be
payable by any company comprising
CONTRACTOR with respect to interest,
fees, charges or other payments made in
connection with borrowings, services
performed or _ property sold to
CONTRACTOR outside the S.A.R., or
for purposes of registration taxes, fees or
charges, documents executed outside of
the $.A.R. in connection with activities
covered by this Contract.

fe

Lattakia Contract -78-

call, (all Gis tll Gye 45d IS Guess 6-27-18
OME i DSA Gt wal Gan cle distal Lee
Naa cye As adit) lls Alon’ (sill Jaall Gat: Les

HOME-E ot Udy sy Ghbee Ge dull

cxzeall oe Ge Ca stl Gslslial Gp 1-3-18
Sadall yy guall AS pol) 485) yey glball go sail!
cA Gl mos psy dail Ge
Waa ¢ guia ye Cull Gl fa gf 38 ctl weg
calslil Gle clic! Ide Gaby LS cséell
ed Osler GA Gar sall oe Ge Copii
cdgthall gieyy call Atal 3 ALL) AS
Ball gd Ue Gepeaiall CilplicD dial
DIA alall pus pnull o sus 2-3-18
soba] 13a g pu ye Gull Gy

(pe Dslitall gis calls, 4S 48 US, AS i x5 2-3-18
ch tle Geopaie ge Le olitials cailwall gue
ct DS Ay pee Gapedx 172-18 salall
Gieiy Lad allay Ay gall Aye Arsqeal
case dy uidll dB} mals cls clatel
coe Dla Ugie Gly, 45 2 US (ciety ell [ae
citzy Cay of dll cols ule Ay pe af
CA yall 4S ye Jyliall pgul Abeay Julia
eel clily ctlsis vats Led eles pails
CaUbALEAlLy leis Lad gl de shoal! pSV! atl galls
af le GiSY dis) sill Nag) Wy Anal
Samy J Ape 4) dull ee OS AS 4
clei fo tga gf atl a) dealt ebel
Sha J pessily Gh Ld 6S A esl
Zoe dyltall Aetall cistedl! sh alagall
Spgs duputll Gil ames sl HET
Lad eg GIR Ae yuall Slats ele

480 Se
=
pA

18.5

18.6

The rights and obligations of COMPANY
and CONTRACTOR under, and for the
duration of this Contract, shall be
governed by and in accordance with the
provisions of this Contract, and can only
be altered or amended by the mutual
agreement of the Parties.

The contractors and subcontractors of
CONTRACTOR and Operating Company
shall be subject to the provisions of this
Contract applicable to them, and they
shall be also subject to all laws and
regulations of local application and their
amendments but without prejudice to the
provisions of this Contract.

The principles of national sovereignty
and security of the S.A.R. as established
by laws, rules and regulations of local
application shall apply to the
performance of the CONTRACTOR's
operations in the.

Gsis sill Mba Gd B2)gl Gopal pas 4-18
CN slay stall Vda g gen ye glial As yd) cilel jail,
Le Ayia) GL GY! y Gsdall oda ccagig odléi 50
Ugbaed gf Us used Say Gell Ie plSal as pout

» ALBYI Oy dl jibe GEL Y]

shall sal csp sitll ysl stall y Cy slsliall arady 5-18
Va ch gale Mighell ductal) alSa5u Abdel! 45 5),
Aa y oul slll guar Las ose jthy bell
Vapel es VaJkLY Ly bls dba) Duds
eabell 1s

esl Ay Athy salud! Gale Gis 6-18

ct lade Geapenial Appa Aye) Arsgeatl

glia elf Gde Lins Aided) LY! 5 Cuil sill
OEE Gave Glbeall

-79-

Lattakia Contract

AGU) aie
ARTICLE 19
RIGHT OF REQUISITION

49.1 In case of national emergency due to war
or imminent expectation of war or
internal causes, the GOVERNMENT may
requisition all or parts of Petroleum
produced hereunder in the Area and
require COMPANY and CONTRACTOR
to increase such production to the
maximum possible. The GOVERNMENT
may also requisition the oil field itself
and, if necessary, related facilities.

49.2 In all cases, such requisition shall not be
effected except after inviting COMPANY
and CONTRACTOR or their
representatives by registered letter, with
acknowledgment of receipt, to express
their view with respect to such
requisition.

19.3 The requisition of the production shall be
effected by Ministerial order. Any
requisition of the oil field itself, or any
related facilities, shall be effected by a
Presidential Decree duly notified to
COMPANY and CONTRACTOR.

19.4In the event of any requisition as
provided above, the GOVERNMENT
shall indemnify © COMPANY and
CONTRACTOR in full, for the period
during which the requisition is
maintained, including :

19.4.1 All damages which result from such
requisition though any damage resulting
from enemy attack are not within the
meaning of this Article 19.4.

19.4.2 Full payment each Calendar Month for
all Petroleum extracted by the
GOVERNMENT less the Royalty share
of such Petroleum.

Lattakia Contract -80-

~~

pts de at Bo
Sy) Ge

came gf ual Cue dab gh ts jlphll Ulf 1-19
45a dala GLY fg dsl Abs om old GH
ce Gaal bill JS ule Aga of Lago Soe
Oly elie e 5a cle sh ciel) Iba tie dibidll
coal Gl} ctuyl baby Satta AS pad Ge Gills
ole Asis of Leas Lays jy LS oS
Aileia) GDugudll le eLsidy! icy aiid bail) fia

“a

Byes dey VY} eA) Va pL Isa! que gt 2719

gerne CS; Legale gh glhall y 4s,———a

lt Lak Glas Ge ouaill OAL kad) es
eI 1a

Ul agsloy soe clay) Ge ae a 3-19
alo gf ik bal de Qe a1
age aut a0 Mae Og
Lipid Leaks Jylitaly 45 40) 4) LS pose
vlagane

Lae fy duit gi A Th 4-19
ce pj 2 AagSel ols 2 SS ial
“Largi Jgtaly 4s,—dd Gk vast
pi Le A HY Bs "ls
nL

Lega Va Ge eSB Gl Sle Que 14-19
cod) papel da Ga yee gl cl dd es

(4-19 salall oba a geite Gli ot JSMY

Ladi "clay garg pe dS oo Abs cis 274-19

ADU sie
_Lattakia Contract

49.5 Payment hereunder shall be made to
CONTRACTOR in US. Dollars remitted
abroad, to a bank account nominated by
CONTRACTOR (which shall be with a
correspondent bank to a Syrian bank),
not later than twenty (20) Days after
delivery of CONTRACTOR's invoice.
The price paid to CONTRACTOR for
such Petroleum taken shall be calculated
in accordance with Article 7.6 in
paragraph (8-3-1-2) as the case requires.

cet Leal) bial Alla Go Jglba) Guat eins 5719

ck has lly ZIM A) Sal JY guy Salad od
ose ch ee gall) dtl SB Oe Gay Ae
Ge8N Qe (go Ged Sale hee
Jab Ge 3s) paid Qa yE Gh Lew (20) cy Aell
Gilly de Agieall Sy fll jeu Cannas -Jshiall
sya 6-7 sald Gail li glial ain

-dlall Ques (2-1-3-8)

-81-

4800) Me
20.1

20.2

ARTICLE 20

ASSIGNMENT

Neither COMPANY nor any company
comprising CONTRACTOR = may
assign to a person, firm or corporation
which is not a Party hereto, in whole or
in part, any of its rights, privileges,
duties or obligations under this
Contract without the written consent of
the GOVERNMENT. However, either
COMPANY or _— any company
comprising CONTRACTOR shall be
free without the written consent of the
GOVERNMENT to assign its rights,
privileges, duties and obligations under
this Contract to each other or to an
Affiliated Company which shall be as
qualified as the assignor with respect to
its technical and financial competence.
In the case of assignment to any of the
affiliated companies the assigner
remains continually responsible in
association with the assignee.

In the event that COMPANY or any
company comprising CONTRACTOR
wishes to assign in whole or in part,
any of its rights, privileges, duties or
obligations hereunder as aforesaid, the
written consent thereto of the
GOVERNMENT, if required under this
Article, shall not be unreasonably
withheld. To enable consideration to be
given to any request for such consent,
the following conditions must be
fulfilled:

20.2.1 CONTRACTOR must not be in breach

20.2

—

of any of its material obligations
deriving from this Contract as of the
date such request is made.

.2 The proposed assignee or assignees

must produce reasonable evidence to
the GOVERNMENT of its or of their
financial and technical competence.

Lattakia Contract

-82-

gpd! 5L_all
ens)

3 pads GY JjUill J glial gi As yd j 50, 1-20
GS ge aball Va G3 yb Cad Lage J ASS
sh legals ff Lagiglid gl Legdsia uae I
BBB) ye Gg Gall Ve Cap gay By phall Legilel sill
JAS pad Gye JS callld Gey Aa sSall ye Abs
Agyall Jglbal JSAs (all Gls 20) Go As pt a
Ce AS A Aghsll AagSall Ul go O99 Ue
Va Cap yey Ugilel filly Leila yy ledl sled s Le sia
ely Au 4548 J) aed pees Goll Se
Al Ug yaks Gly Leh C] jlitell fle Ale po 3S
Hast GS pall gash ll J jl dls Gy Adu
jbl) ge Galuzilly "Less “Y sjune J5tiall ce
val

call als pa ge 455 gh gl Asa) ue, 13) 2-20
fi ledsia Gases sh dS ge Stall doled Lee OSs
Vba Cen gap 5p tall Ugilal jal sf Udlals si igi) gla
HagSal dal ye Gl 2 SS Cala gai Ge sil
cbalall oka alSal Lgilbs 13 d5Uall Ide fe Aphat!
cat SEH Clady I gkee Ge Op Coal Joy
cas alll Is ge diilys le Jpaall ulb gl
AML) dog pl plas

A5Ld 5a) Ga gl Dae Jytitall 998 ¥ co} Gey 1-2-20
SS gh Sal Nha Gd dle Ga pail Lael
ball 1s pai

Galall 5a jell pel gl a Jjtsiall pas oh Ge: 2-2-20
-Agually AlLall pei lS gle Aa gSall J sina

S00) Ge
20.2.

20.3

20.4.

E

3 The document of assignment must
include provisions stating precisely that
the assignee is bound by all covenants
contained in this Contract and any
modifications or additions in writing that
up to such time may have been made.
A draft of such document of
assignment shall be submitted to the

GOVERNMENT, for review and
approval before being _ formally
executed.

Every executed, authenticated and
delivered document of assignment
assigning any of the rights, privileges,
duties or obligations hereunder of
COMPANY or CONTRACTOR shall be
submitted to the GOVERNMENT,
within thirty (30) Days after the
GOVERNMENT approves the
assignment, or should said approval
not be required, within thirty (30) Days
after execution of the instrument of
assignment.

Any assignment made pursuant to the
provisions of this Article shall be free of
any transfer or other taxes, duties,
charges or fees of any kind.

Lattakia Contract

-83-

oH Le gest Jj) che dati gl Ga: 3-2-20
Cagetll aan p jth al J jltal gf Mall aay gle
GSA BOs Ley adell Lae Lede shy gill
AIS fa lila) J Da Ge Lbs le
Aa gSol Gl Jjtull dhe g 5 pte pay cdl

WV igeal Alp) Jeb oleic! s thu! pal

4d Jj piley Gigs puis Siti dhe dS 3-20
Legil lial Ji Lagiigia Ge asl ge dubia gi Asa
Goa aia Na anid Laglel jl I Lalaly I
@8 4b Ly (30) ob DS Aa gSall (gant
Jalal) pre Sl iy Ajit! le Aa ySall Ail y0
alo} Gh "lew: (30) GED DDS id Ail pall oe!

oS jue) che

A cya (cing SaLall ods lSa lly spas ULE sl 4-20
esl mw pay sf essl he J AS py
“lS

4a) sie
ARTICLE 21

BREACH OF AGREEMENT AND
POWER TO CANCEL

Subject to Article 21.2 hereof,
GOVERNMENT shall have the right to
abrogate this Contract by a Presidential
Decree with respect to CONTRACTOR
in the following instances. If
CONTRACTOR :

4.1

91.1.1 has knowingly submitted any false
statements to the GOVERNMENT which
were a material consideration for the
execution of this Contract;

21.1.2 assigns any interest hereunder contrary
to the provisions of Article 20;

24.1.3 is adjudicated bankrupt by a court of
competent jurisdiction,

21.1.4 Does not comply with any final decision

reached as the result of court
proceedings conducted under Article
23.1.1.

21.1.5 intentionally extracts any mineral other
than Petroleum not authorized by this
Contract or without the authority of the
GOVERNMENT except such extraction
as may be unavoidable as the result of
operations conducted hereunder in
accordance with accepted Petroleum
industry practice and which shall be
notified to the GOVERNMENT or its
representative as soon aS possible; and

21.1.6 Commits any material breach of this
Contract or of the provisions of Law No.
7 of 1953 which do not expressly
contradict the provisions of this
Contract.

-84-

fz Lattakia Contract

C1gp alg Basal gl Bola)

platy) Alo y atell, DLSY!

cael Ve Gye 2-21 sald) Gaus Aa gSall Gay 1-21
cl} Amal Goseee ass Gage ciel Ihe slil]
rai glad IS 13) 2891 sa Vl cd Ashita

ct Gly Af Aa gSatl Gl} ple ge aa hi} 1-121
Ald gt Gorse alee! blah aig) UISs Aare
sadal) Va

aa ge ABU dallas Ge gl ge Jj 1) 2-1-2]
Abe 20 Bald) (gi 52) l alSaSU Milles 46 pla skal!

Fucide ISas Ye pile Sa dud] oe 13) 3-1-21
oMeSY! Ie

Apts jue Ai glad Ss gl My dy 4-1-2]
s1-1-23 solall alsa Udy cued Asha’ Glel jay

4) Aa gSal ye Gard § Os2 “ase pais! 1) 5-121
cabal) Via 4p ee Lee Ss ill ye Asse ol ye
das dl siul Gigs Sey Le eltiul il,
ged ley abel] Ue Cin ges Aplell Ghleall
cle Sg MILA oka Gay bill delie § pial
goul gh ily [tee Sh Aa gSal) Uns) J slhall
woSes Cis

asa 3} siall Nql 42a yo dalle aj Gs) 13) 6-1-21
ge dale Ve Zl 1953 Aud 7 ad) ysilill
wail Iba yaa geal

4800) ale
sy

W2

Such cancellation shall take place
without prejudice to any rights which
may have accrued to the
GOVERNMENTagainst CONTRACTOR
in accordance with the provisions of this
Contract, and in the event of such
cancellation, CONTRACTOR shall have
the right to remove from the Area all its
personal property after settling all claims
due to GOVERNMENTagainst
CONTRACTOR, including any damages
resulting therefrom.

If the GOVERNMENT deems that a
cause (other than a force majeure cause
referred to in Article 22 hereunder)

exists to cancel this Contract, the
GOVERNMENT shall give_—tthe
CONTRACTOR written notice,

personally served on CONTRACTOR's
General Manager in the legally official
manner and receipt of which is
acknowledged by him or by his
representatives to remedy and remove
such cause within ninety days but, if for
any reason such service is impossible
due to unnotified change of address,
publication in the Official Gazette for the
GOVERNMENT shall be considered as
validly served upon CONTRACTOR at
the date of publication.

21.3 If at the end of said ninety (90) Days

{ _Lattakia Contract

notice period, such cause has not been
avoided or the situation remedied, this
Contract may be abrogated forthwith by
Presidential Decree as stated above.
However, if this cause or failure to
remedy the situation, ensues from
carrying out any work or withholding
from carrying out any work by
CONTRACTOR or any company
comprising CONTRACTOR, abrogation
of this Contract shall be applicable to
that party only and not to the other
parties to the Contract.

éE

-85-

Bs Gee GL DEY yo clay! Ie My
da (ya guail lds Jythal) le AagSall cs 5
Gag ell) [as The Gagan le Gh 5 cada!
ailStiee gyn Mdbidl Ge diy of Soli
La glal Gaal gl) lineal quon Appa ae droll
Wa ge ait Slee Af ab Qa Ly Aagsalt

vole!

Vas clay LA Lae alla gf Aa gSatl ob J 13) 2-21

cA ted} Sed 3a gill Gaus GL) abel
conn AagSal) agit (adel Ie Ge 22 sald)
Least ald} yoell day phd tase dylial
asl fo ge al ks peel eit Gehl
Qeasl cuneatly Gull Lhe GY aati FADS,
Gaus GY sas 13) GSLs clays (90) Comet wae gt
Jpg Donte Gill 1de cual LAY Ge
op Od cous Whee SUSY! pres cl siell just
Aa sSoll Apaills pfes drow yl sujal! (fils yl

«Mal @ Uy J stall Gare Gs Aly

cb esd eet J ell AIS A al Wy 3-21
asl USI 38 Gay cles: (90) Comndll Als
gases esse oul cle bal Ie oll) yas
Waa GIS 13 ail de soDdel » 83 Cale Le gas le
Lab Gag gecti pre JJ A} pe I pall
Gila ge dee Ge ELEY J} dew alll ve
Nae elall G8 dylbal Gi Aspe gi sh dytie
of Gols his GOI as gle yw Gel

whl gts 3! CI EYI Agal ye

4800) sie
ARTICLE 22

FORCE MAJEURE

The non-performance or delay in
performance by COMPANY = and
CONTRACTOR or either of them, of
any obligation under this Contract shall
be excused if and to the extent that
such non-performance or delay is
caused by force majeure. The period of
any such non-performance or delay,
together with such period as may be
necessary for the restoration of any
damage done during such delay, shall
be added to the time given in this
Contract for the performance of such
obligations dependent thereon and to
the term of this Contract but only with
respect to the part or parts of the Area
affected.

“Force Majeure" within the meaning of
this Article 22 shall be any order,
regulation or direction of the
GOVERNMENT whether promulgated
in the form of a law or otherwise or any
act of God, insurrection, riot, war
(whether declared or undeclared) strike
and other labor disturbances, fires,
floods, or any other cause not due to
the fault or negligence of COMPANY
and CONTRACTOR or either of them,
whether or not similar to the foregoing,
provided that any such cause is beyond
the reasonable control of COMPANY
and CONTRACTOR or either of them.

Without prejudice to the above and
except as may be otherwise provided
for herein, the GOVERNMENT shall
incur no responsibility whatsoever to
COMPANY and CONTRACTOR or
either of them for any damages,
restrictions or loss arising in
consequence of such case of force
majeure, except a force majeure
caused by any order regulation or
direction of the GOVERNMENT
whether promulgated in the form of a

law or otherwise.

Lattakia Contract -86-

gp eal) g 431) 5 Lal
bl] 5 5

elas Cpe Lenanl gf Laas As ply J sldall tes 1-22

eet SEW Aly pne Geog shall Ide Gd she al ill gl
a8 ge GAL st J lig prc GIS 19 42 eligll
5S yaldll 5 ,lll ody Aue pile agan (8 uly 3 ald
es esl of clés pac a petal (all sad) Gilet
Las ype gh ey dye os 8 A sad!
eld gll aGell Lae (28 5) pdall Saal! cal! 3 yuill oda DIS
Bae Gly Aele Cite al jill ol eligllly al at! lags
Sejall de Gs pats of aby yh abll Le Si

AMM odgs 5 tliel) dabei! of jal

Balall ode p ggie GUbi (8 "5 ALD 8 gi" 5 ley wads 2-22

ue el ye Legal ye dang gh plas sf yal gl 22
Neluad Guay Le gf cal dS of sf oli USE LA
ely) Gua J cat J oleae slapd gl sl doats
CU jlaaly Gla! sf (Ades eg} dile calsl
AT Ge i sf ctthad, Gis J qs al lle
cl sh dgliatly Asya Gla} si ba Ge gil we
co 8d Cale Ld Isles gf Wiles GIS el pur clegbe
oe Wek GaN obs Ge Ge gh os of dba

cLagie cgi sh Jylhall.y As pill 41 gieall 5 jlaull

allay « adel ayy Ly DAY pre e+ 3-22

ci) Me 8 db DE ge pa
Lge gh GUS Lage Aly pune Ay) Ae gSal) J __aactty
Af ye Lagie cl sf Sslhally AS AN dgalye GA
Bglll VLA Gye MILD da ag sf spl st Sl eal
Bgill AMLa Nac Lad Lyall (Lita 6 all
Nel gus Ae gSall cya dun. si gh yal gh syaluall 3 alll

wg al dame gh sf os demas "Iyabe alld ols

430 sie
If the force majeure event occurs during
the Initial Exploration Period or any
extension thereof and continues in
effect for a period of one (1) Year,
CONTRACTOR shall have the option
upon ninety (90) Days prior written
notice to COMPANY to terminate its
obligations hereunder, without further
liability of any kind, and if the Guarantee
contained in Annex C hereto is still in
force, it shall be automatically cancelled
as of the date of receipt of the notice by
COMPANY and COMPANY shall notify
the Bank to release said Guarantee as
of that date.

Subject to Article 22.4 above if notice of
an event of Force Majeure is given
under this Article 22, the Letter of
Guarantee contained in Annex C hereto
shall not be called during such period of
Force Majeure and CONTRACTOR
shall extend the term of the Letter of
Guarantee to cover the additional time.

qe

T attakia Contract -87-

cuit of cll Qa sala) ogi) WL cies 1 4-22

banks dies aed Aaild Co patal’y Ll are och si Al V1
cp ga: Aikal sll elt oF gd SUSI Ugldall Gls (1)
oes di Ast 5s AS ytll bs has of le sill Lhe
chy atl jal eles oaany sill Ga Ul Gye Le: (90)
oh Gs Mala) Alypne AF Uygla) Gesu Ullal ode
Ajo "et Gately ay) AUS GES GIS Ny gs!
pad GE Ge LEE LEY ne ald gall gle
sLbsh aspill pis Asya Je oe lbsyl
ca Nobel bya! AS) jad ay all

aot ls

aaa. $ pi Ja) codbel ba)s 4-22 salall slel ye ae 6-22

salall plsal cnze Sali od Alla asay: lbs!
ANUS US ed gas Alla j yar Y 4s coln22
AMa psi! B20 I gle abel) lage "¢" Galell Ga ois)
edie ae of uli le Co fy 2 alll 3 all

AgLSYI sad) dgasi dy AILS! Gis

4AM sie
ARTICLE 23

DISPUTES AND ARBITRATION

3.1 The Parties base their relations with
respect to this Contract on the
principles of goodwill and good faith
and good oil business practice.

93.1.1 Any dispute, controversy or claim
arising between GOVERNMENT and
CONTRACTOR or Operating Company
with respect to the interpretation or
application of or performance under
this Contract, if not resolved amicably,
shall be referred to the jurisdiction of
the appropriate S.A.R. Courts under
the jurisdiction of Syrian law.

Any other dispute between
CONTRACTOR and COMPANY (other
than with the GOVERNMENT) shall be
resolved, if not resolved amicably, in
accordance with the Swiss law and
referred to the international arbitration.

23.1.2 Except to those matters which are

expressly agreed hereunder to be
settled by an expert, any dispute,
controversy or claim arising between
CONTRACTOR and COMPANY in
connection with this Contract shall be
finally settled by arbitration by three
arbitrators. The arbitration shall be held
at Geneva, Switzerland and conducted
in accordance with UNCITRAL RULES
The language of the arbitration shall be
English.

23.1.3 The arbitration shall be initiated by

either Party giving notice to the other
Party that it elects to refer the dispute
to arbitration and that such Party
(hereinafter referred to as the First
Party) has appointed an arbitrator who
shall be identified in said notice. The
other Party (hereinafter referred to as
the Second Party), within thirty (30)
Days from receiving notice, shall notify
the First Party in writing, identifying the
arbitrator that it has selected.

Lattakia Contract -88-
>

gyal) 5 AML) aL _al}

_—— el jg Gls jal}

Vags Qasidy Lad [glide saileidl GIGLY) pti 1-23
"ii yy Anal LdLey Aull Gur Cpa Gulud le séall
will yg ad gt eal egald

oy Lis Luts ff degen Sf glgd yl 1-1-23
jes A Del 4S) all gf Jyt-dall yg Ae ysat
ok gf Aas gf a eel Va yp ly
plas oy) dla ff diy Lik: oy
"Lithad A etdall Ay gull Ay all Aa geal
gL bat cy Lis pal gai gl Ae deal
(AosSally Lileiall Gat fac Lad) As dy
colgall aSadtl cd) dls sf day Ze yks ip y—te
Aya ll Gl sill "its

Cap ge Mal jue gle gitall yyeKll eltial 2-1-23
cos Gob ce leapt (fe skll |
Alas sf depres sf clas gl fd Liles deals
ial) [gp Gey Lad AS pag Joli ow bas
(3) 408 Abul Goa gill eSatl Gok:
pgSad sol gil iby cl purge gb cision (fd OusSoe

Ay ASY! Aalll pSadl goer de

Gob Ge pSoilly Gly gh Gx bl gs GY 3-1-23
A ela Ue) fo ey AV) Gobi tbs!
ably (chy Lad 4) bts) GBI He oly Saal
colaay) Iba Gd dant 3S) LSoa Cue (du!
ybly gh Lad aa) JU) SAY! GbI cles
obs DS US JVI Gohl oh of (tl
gill Sed Uhsy) abs GG ce Lew (30)
wluajl ga 0 js!

4aQU sie
93.1.4 If the Second Party does not appoint its
arbitrator as aforesaid, the First Party
shall have the right to apply to the
secretary of the Permanent Court of
Arbitration in The Hague, Netherlands,
to appoint a second arbitrator.

93.1.5 The two arbitrators shall, within thirty
(30) Days, elect a third arbitrator.
Failing this, the third arbitrator shall be
appointed by the Secretary of the
Permanent Court of Arbitration in The
Hague, Netherlands, at the request of
either party.

93.1.6 The third arbitrator must be a citizen of
a country, other than the SYRIAN
ARAB REPUBLIC, or Canada, or the
country of incorporation of any
company comprising CONTRACTOR
but must be a citizen of a country which
has diplomatic relations with the
SYRIAN ARAB REPUBLIC, and
Canada and the countries of
incorporation of each company
comprising CONTRACTOR, and shall
have no economic interest in the
petroleum business of either the
SYRIAN ARAB REPUBLIC, or
Canada or the Parties hereto their
successors or their assigns.

23.1.7 The Parties shall extend to the
arbitration panel all facilities (including
access to the Petroleum operations), to
obtain any information requested for
the proper determination of the dispute.
The absence or default of any Party to
the arbitration shall not be permitted to
prevent or hinder the arbitration
procedure in any or all of its stages.

23.1.8 During the arbitration period and
pending the decision, determination or
award, the operations or activities
which have given rise to the arbitration
need not be discontinued. In the event
the decision or award recognizes that
the complaint was justified, provision
may be made therein for sucl
reparation as may appropriately
made in favor of the complainant.

Fa Lattakia Contract -89-

—

gt gle Saal quel: stl Gobi! obs al IY 41-23
oe Gils gf JY) Gobll Gay ald eS GL
Nadya gd Gl (gb Latha Sal Sea pe Gnd

sls LSae gue ol

OS DIS WE Sas ght) GlSeaall tis 5-1-23

Sod) cad Gos db Gi lids! 1b clay (30)

eet Ail pSail USoe pe cud Bo ge CI
coat gba! a gl Gb (le "ely hails Ud GRY

call ye pb Ge CL Soll OS oh Gas 6-1-23
ys Gob dp gi J las J coHe-g
Sy dylial tbe Cally AI GIS pall Ge AS
Auulaghs Ole UI Ay Lblye ox of ae
Casals cl Ayal 5 IAS 5 OME-T O8 Ke
cose Vi be juts LS cd gldall cals 4S>t dS GS
Ja sall dlecl Gt Apluoiil alles Cultilh Soll
che Aad gall GLY! al 5 12S COMET ot
veel SjLall sf agile Gye gi ball 1a

quem pail did Leah ol asi bIl le Gath 7-1-23

chee glSs gl} dssall eb (8 La) Shen!

i Gl lglby Gl she aS le Jpeall (ball

eh ass gb LE some Ys cached Anal le Elsa

pSeill lel yal dias sh aie Gl psSeill ce Gob
sighs Aa je Ul i J Alle Gee Gl

cusly Soil ed goss cell sail DA 81-23
CBN Gh Gay Se gh Ib ype st deal
chy -pSodl od} Geo (Al clbtasl gf olla!
SI Saal J Soll sh oal oye de

y a ch jyey 2 geal Glbed
Nea. ;
Gea tated sill pall Ge cule Gane

2a) aie
Q

93.1.9 The Parties agree that for matters
submitted to arbitration, the decision,
determination or award of the tribunal
will be the sole and exclusive remedy
between them regarding any and all
claims and counterclaims presented to
the tribunal. Judgment on the award
rendered may be entered in any court
having jurisdiction or application may
be made to such court for a judicial
acceptance of the award and an order
of enforcement, as the case may be.

3.1.10 The Parties desire that, wherever
appropriate, decisions and awards
shall specify a time for compliance
therewith.

23.1.11. The provisions of this Contract
relating to arbitration shall continue in
force notwithstanding the Termination
of this Contract.

aSall i Lal oh GILEY oy le GHall Ge 9-1-23
Gis Lad ApeSaill Ugh Ge pall -aSsill
ceigilall jysill Sty pSaill le dues paall ron
J Glelest AY Auaill Login Lad gwaall an sll
jyeey ApeSall Utagll (gle Go yed Abbie cielea!
BSae cl cl) pail dial ge jehell Jill pa
gil USa0 4) Gl) cil pai jy LS Lice
cus Matt yd Slaaly Uihad peal Ut

lal) agus,
Oo gt ety of GILY! 4 :10-1-23
fey Age lS Lal tas

vluubie ld GUS LalS Laud

ial) Ve gi pSottly Kats) Ge peaill yas 111-23
vofall Lia cliaiil Ge aé I cle sail Ale

-90-

Lattakia Contract

AS2DU sie
ARTICLE 24 Cg p-—_—dall g Ait) bsL-__—al}
LEGAL STATUS OF PARTIES yp ig La) ea

74.1 The rights, duties, obligations and CAD ypaall y Cla Vy Gabel gy Gsiall o3 1-24
liabilities in respect of COMPANY and
CONTRACTOR hereunder shall be
several and not joint or collective, it sill Wn Gh ase) Ge Yo clas Aicbad
being understood that this Contract
shall not be construed as constituting

ee g Weenie sinll Nha i lial g As tly Lots

Wh i we at ue ae dl Ja

an association, corporation, or ala AS pg) Aaaluns AS sh Galant!
partnership.
94.2 Each company comprising coahsd oll dalla Lede 9S AS yd US guess 2-24

CONTRACTOR shall be subject to the \ tas oe, .
laws of its incorporation, regarding its gh gmat gl pill ane ge Glee Led cleaals
legal status or creation, organization, Ganlooall gh AStall galls gh Yamal aie oh lgegat
charter and by-laws, share holdings ede ‘ . . .
and ownership. The shares of capital Se AS 58 IS Sle Udy peel Of lets bes
CONTEACTO company comprising As yggant cu US LgSls Cally Ayla ete
, which are entirely ; oy gue a 5
held outside the S.A.R. shall not be OEE ob Asis AE ae Hagel Saal

negotiable in the S.A.R. and shall not vay g od plall AIS Gab Jus
be offered for public subscription in the
S.A.R.

24.3 All companies comprising Ay gece glad als Al cls pA eee OS 3-24

CONTRACTOR shall be jointly and . oy os ;
severally liable for the performance of Jglial Ul gt Ma ye Gelatl, dilsll

CONTRACTOR's obligations under this saad) Naa (3 325} 5)

Contract.
FE

i _Lattakia Contract -91- a3 ee
95.1

25.2

25.3

—

ARTICLE 25

GENERAL

Notwithstanding any provision to the
contrary, the GOVERNMENT shall
have the right to pre-empt all or part of
the Petroleum to which COMPANY and
CONTRACTOR are entitled. In this
case the GOVERNMENT shall pay to
COMPANY and CONTRACTOR in full
for the period during which preemption
is exercised each Calendar Month to
COMPANY and CONTRACTOR the
value of all preempted Petroleum.

An agreement will be concluded
between GOVERNMENT, COMPANY
and CONTRACTOR for the necessary
procedures to determine the value of
CONTRACTOR's preempted
entitlement to Petroleum..

Payment shall be made on a monthly
basis to CONTRACTOR in US Dollars
remitted abroad not later than twenty
(20) Days after delivery of
CONTRACTOR’s invoice. The price
paid to CONTRACTOR for such
preempted Petroleum shall be
calculated in accordance with Article
7.6 or 8 hereof.

The headings or titles to each of the
Articles to this Contract are solely for
convenience of the Parties hereto and
shall not be used with respect to the
interpretation or construction of said
Articles.

If any accumulation of Petroleum
extends beyond the Area into one or
more adjacent areas held by
COMPANY or CONTRACTOR or one
or more contractors, or is otherwise
“open acreage", the parties concerned
shall meet and endeavor to agree on
the most efficient method of, under the
supervision of COMPANY, appraising
the accumulation and on possible joint
development, production storage, and

Lattakia Contract

-92-

gyal g eal 5) StL al

ny ae

oh LagSall jay cells Gai gl ge Shall uae: 1-25

il dasll gle baja I US Sait Gs Ole
Chall oie cig distally 45d) Ge US Adntny
Lastly Julies A529 Ge US gg) Ly! cis
pad) Qe cAgle Aebtll a Cu she gill Jy sil Lal
et SS gd wildy We Aebtll Ga ab ld Al

eh

Gal (oo dglially Sp 5g La gSat) ow ALB! 955
cya glia linia Lad quatd 42 DU) Glel jal
wale Zabtl) Ga Lugler Gye GA dill

Ys soe ala Gle dyliell Gall
3a yt GIL! A goss 4S AY) sasdall GLY sll
gla 518 palad Gt Ley (20) Ge Jub
Vids Ss sia dale ylball gins gall paul uses 5

cabal! Ube Gye 8 balall J) 6-7 Salall lS

ce Gale ISI eo gua gall Cluny silly Osguall g) 2-25

gag Vy adel) GIGLY Sued cap yal ad abel ol ge
stglasis sl ol gall obs und casey Upelasinl

clog Le gl dy siall -SIb gl slauad da yd 3-25

Bygladl Ghud) ge Si sj saaly dale debi
asl gh dyldal gf Asya s5le Gt Os Al
c8l JS La gille Mabie tl} «As! 3h oalsliell
qcias_ gh BDL Gl GIGEY cle Gay Ste
sii ol Git} ca GLU Gans
BUA y «Sil aul sy

SIfilie Bypay Ab jdiy dally

Ag Se
~

if appropriate, transportation of
Petroleum from such accumulation and
on the manner in which the costs and
proceeds deriving therefrom shall be
equitably apportioned. Any agreement
entered into between such parties shall
be subject to the approval of the
Minister.

95.4 Wherever it is mentioned in this contract

and its Annexes United States Dollar
(USD), the parties agree that such
references shall be deemed to also
mean an amount in Euros (or any
amount in other freely convertible
foreign currency agreed by the
company) such that any payment,
receipt or calculation to be made
pursuant to this Contract shall be
satisfied where Euros (or another
agreed freely convertible currency) are
used in substitution for USD. Where
Euros (or another agreed freely
convertible currency) are so used, at
the exchange rate of the European
Central Bank, on the last business day
in the calendar month prior to the
calendar month in which the relevant

payment, receipt or calculation is
made.
Lattakia Contract

-93-

5s Ggll le GW y ASIA Ne Ge Jol
(Adee Cast Gag AMIS Gye ALSLD i gall » Cant
GLY gu dl dea gill ge Aste A) ends

sagt Ail gd

ial) ke a ty Leis ail le GISLYI Gil ss 4-25

SLY) eke gh SoA GY sill GN Ailes
gle "Wee gh) gyi "alee it Leh Lal 52s
(4S pall Lele Gil sb Jal yal 418 Agel alee
cas get iy Gels gf 908 i ebgloS ae
sogs Laxiaal ply Les Alay pl "Ld shave aah Lae
(val! Gayatl aE Gal Anish abe aij)
goal lasial oy Las Sol JY pall des
gus (ll dsyaill U8 dual dle 4! J)
BE pel Capel gb ppl CE well es
GoM pani sgl ab dee pe Sl el
Gh Aaa a ed gM pepsi Spl Gee

obbuall 4g Cy yal sf DULY!

aU) Ge
ARTICLE 26
TITLE TO ASSETS

96.1. COMPANY shall become the owner of
all assets purchased and owned by
CONTRACTOR in connection with the
operations carried out by
CONTRACTOR or Operating Company
for and on behalf of COMPANY and
CONTRACTOR in accordance with the
following:

96.1.1 Land shall become the property of
COMPANY as soon as it is purchased.
The cost of this land will be recovered
by CONTRACTOR according to Article
7.

26.1.2 Title to other fixed and moveable
assets shall be transferred
automatically and gradually from
CONTRACTOR to COMPANY, as their
costs become subject to recovery in
accordance with the provisions of
Article 7. However, the full title to each
fixed and moveable asset shall be
transferred automatically from
CONTRACTOR to COMPANY only at
the end of the Year when their total
cost has been recovered by
CONTRACTOR in accordance with the
provisions of Article 7, or at the time of
termination of this Contract, whichever
first occurs. It is understood that if at
the time of such termination no
Petroleum has been discovered, the
title to fixed assets and those moveable
assets which CONTRACTOR does not
re-export, shall be transferred to
COMPANY without any compensation
to CONTRACTOR therefor.

iia

{__Lattakia Contract -94-

Gl pall qual ASL ASpB cai 1-26

cell Gea Gaal eV dythall eSleis Lal ual
ge Us abl) Asya sf util le pst
scghy Lal (ii Laginlioal y J gliall s AS pdt

syne Asp a Sle al YI geed 11-26

ce eal 8) ode Gauls ai +8 Lp —_4
V7 bala "Lig dla JS

Aa gal 4Sle Jin 2-1-26

Jolie ga “Wilby "Lays sil
Vili ued Lani is, 1)
LT sala) Sa tidy ale pd deal
oo I S Jit oS
gid, V4 Jel) 4 Se
dsp a) gl a Gye Liles
a Bw ite A be

slice! U_—_ + of
sald) alsa "Li y 4ulsatl J____——s
Lgl caidll clued 2-6 37
gall ay pl WY at psedall Ges GQ
cle! Wha he 4a & Gal aig A dave ule
Algidl Spall y WU Spell qua 4Sbe itis
ee ox AS pa ool eet Jylhall oY Alls

vlgie: digbbal Glu yt AU)

AS2DU sie
26.2

‘

The Book value of the assets created
during each Calendar Quarter shall be
communicated by CONTRACTOR to
COMPANY or by Operating Company
to COMPANY and CONTRACTOR
within forty-five (45) Days of the end of
each Calendar Quarter.

During the term of this Contract and
any extension period thereof
CONTRACTOR and Operating

Company are entitled to the full use in
the Contract Area, or any other area
approved by COMPANY of all fixed
and moveable assets. COMPANY and
CONTRACTOR shall not dispose of
the same except with agreement of the
other.

Asa psi gh AS pa) ELL) Sola p59
Juced (45) DIS Jylially Asa) Dy ALL
Anil Aya glt Ate yy JS led Ge Less Gaels
JS Lith capi st all gue Ay pall

cya gl bans aiell Ie Gl—__» Bae ell 2-26

Darts GI gd Gall ALelall AS pall y J slball Gy Ss 4
Asya!) laaced gyal dilais 4) jf sell dius Qf
sleet cle Canay Algiiall gb QU Spotl guee
Bilger YJ gel ode Gi Wpe YI As dilly

- eV) Ga phi

_ Lattakia Contract

-95-

RDU ae
ARTICLE 27
PIPELINES AND FACILITIES

7.1 During the term of this Contract and any
extension period thereof CONTRACTOR and
Operating Company shall be entitled, for the
purpose of transporting Petroleum or Gas
from any Development Area to the Delivery
Point to make use of spare capacity of any
Production facility, pipeline or terminal which
is at the disposal of COMPANY any other
such facilities, pipelines or terminals which
are at the disposal of the Ministry of
Petroleum and Mineral Resources or the
companies supervised by said Ministry or
COMPANY, and not firmly committed for
other Petroleum operations.

7.2 \f CONTRACTOR wishes that use shall
be made of pipelines, facilities or terminal
capacities which are at the disposal of the
COMPANY, COMPANY and
CONTRACTOR shall meet and agree on
mutually satisfactory conditions for the
use thereof based on _ reasonable
commercial terms. The use of third party
pipelines, facilities or terminal capacity by
CONTRACTOR | shall be = on __ fair
commercial terms, including tariff If
reasonable commercial terms cannot be
mutually agreed between all concerned
parties, the issue shall be referred to an
expert on the same basis mutatis
mutandis, as is provided in Article 7.6.3
hereof.

Any payment made by CONTRACTOR
for the use of pipelines facilities or
terminal capacity shall be recoverable as
Operating Expenses under Article 7.2.

27-3 CONTRACTOR and Operating Company
may continue using those operating
facilities it has constructed or it is
constructing for the purpose of this
Contract in areas that CONTRACTOR
may have relinquished or that may be
outside a Development Area.
CONTRACTOR or Operating Company
may also construct and operate any
facility required for the operations
hereunder, including pipelines, inside or
outside the Area.

in Lattakia Contract -96-

Og pial g Asi} 5s __al}
col ag ill GUY) bs
Gag Al aad gl ey shell Lae Gly paw Se esl 1-27
al eY Dleciy gf ALeLall 45 pill, J glial
bil) duet hie Af Ge Gl i A) bial
edgy as AN dantlé dethiad 4) cad asi
Get Ct YS Gee sh Gant Layhay Gals)
Chaaey Cuylily 2dug as 4) 5 As pa
By jly Bil Fjy Gye cad oS Gal
Aasalal) cS at) gf 4 eall
ots Asya gf sylj, lb GI ay
weal ly jy lees Gu JS; 43 ys

capbY! els detsind SLewtal (68 d.glball Ge 5 13) 2-27
ayn Sd OSS Gilly Cuedl J Duguall |
cole Lage GUD lita AS peat) ain cs pc)
Algine Aylei by yd de Aes dee byt
Slt OS Fo cary dle! oll oly
Baila) Quad) gf du gudll gb GUY! bs de leit
Aske 4plei bay yd gle Leslt J glial JS Ge jal
Gls Salil Gly! pa le gis Abpea dat
Fed) GLY) gy Lad Usiedl 4443 Ll
ase Yapais sh le iy oud coll ¢ nasal Sly
qua elya} sep aiall We ge 3-6-7 sald Gg
Ay gall ol sl
asl) Leia! lil Leong gle i dolall 2 jae
AME Guts GE Le lick; Gua!) GDLsqully
2-7 sola Lids ld y cola iad

ct locas) Ala) As phy Uyldell Syay 3-27
abs Al I tall a) Utah dugad plana!
gba oS: Glalis (i abl Maa Gal ee LEy!
Ayal Mais gS ga I i) de
eggs gf ALaLall as path} dslitald jars
sas yas Cilla) puso shale 4) dats

wlga glk

4A3UI sie
ARTICLE 28

SIGNATURE BONUS And
PRODUCTION BONUSES

CONTRACTOR shall pay to Company a

signature bonus for One Million U.S.
Dollars (1,000,000 USD) within 30 days
after the effective date.

Subject to Article 28.3 CONTRACTOR
shall pay to COMPANY the following
production bonuses in respect of the total
production of Petroleum from the Area:

8.1.1 Five Hundred Thousand U.S. Dollars

(500,000 USD) within twenty (20) Days
after production reaches Twenty-Five
Thousand (25,000) BPD and is
continued at an average of at least that
rate over thirty (30) consecutive Days
for the first time.

8.1.2 One million U.S. Dollars (1,000,000

USD) within twenty (20) Days after
production reaches Fifty Thousand
(50,000 ) BPD and is continued at an
average of at least that rate over thirty
(30) consecutive Days for the first time.

28.1.3. One hundred thousand U.S Dollars

28.2

28.3

(100,000) social assistance after two
years from Commerical announcement.

Each of the above referred-to production
bonuses shall be paid once only by the
CONTRACTOR in respect of the
Production of Petroleum from the Area
and shall neither be recovered nor
amortized by CONTRACTOR.

The production bonuses set out in Article
28.1 shall not be payable by

CONTRACTOR in circumstances where

the relevant rates of production ar
achieved as a result of a GOVERNMEN

requisition made under Article 19.1. (i

Lattakia Contract -97-

1g. j——tall g Aa aL at

GLE) ciples yep bs iti ple

QS sll 5 CLUY! Ci Dhe AS pill gislls sin gall -28
30 588 DE SSI G52 Gaile ood 5 ale
SLM age coe Legs

As pM ol) glial) gia) 3-28 sala slel yo gs 1-28
CAS gsendly Gly Led IG cAY GL Dle
5 Abate) cya gdh 3 sul

(500,000) Syl Yo Gd Ate Acad 171-28
hose bey (20) pte DE Soul V2
spc g dened ot} AN! bye cy) dee
pay Legs Ss stall Ge dae (25,000 ) All
OBE Ge JS) aed is le JI le
Ala gic Les (30)

Ye (1,000,000) Sal Y 52 Gyles 2-1-28
dae Gf ae Le: (20) te DE Soul
(50,000) a Ggmed Gl} SY Spall cBY!
Nae gle JAI (le pects Leg lil Ge dere
Alva gia Les: (30) GED Ge JS! Jacl

ctaclue (100,000) Syd s¥3 call aL. 3-1-28
spate Dey) Gs Oils ay elas!

bye odhel tga!) shball pBY! Idle Ge JS gia 2-28

Oy sail eth Glas Led Uyliall Js Gy Lid saaly

adsl} oda giad gh a fa Y Ci gary Aibeiall Gyo
osha Sb oe

caple gia Gl dytiall le Gi Y 3-28
GAS 13) 1-28 dalall co Leg Glad ely
§ dag Aged! clay! Gar jl]
\ 1-19 sald! alsa ty LL

4G) ae
ARTICLE 29

ARABIC AND ENGLISH TEXT

.14 The Arabic version of this Contract shall,

before the Courts of the S.A.R., be
referred to in construing or interpreting
this Contract; in case, however, of any
arbitration pursuant to Article 23 hereof
and for day-to-day administration and
other general purposes between
COMPANY and CONTRACTOR, the
English and Arabic versions shall both be
used to construe or interpret the Contract,
and shall have equal weight and validity.

Cigp tied g Ax__ulit} 5.sL_al}
IBS AM 59 tt pe il

soul go yall ga aball 1g) Gael) Gaill yf 1-29
Ala Gib ld gos CHET ASlae ald ab shy
Why stall AS pA Gur aSei cal Alo pall
aay) Gales caiell Ie Gyo 23 saldl Gail
As pil) gu Goad Lkdl Gales Ape sll
ells GAS Guaill WS pasiy Jslball s
Bgl) Cady LADS aictyy abby Hel} Whe ul
Mall y

Lattakia Contract -98-

ASD sie
ARTICLE 30
APPROVAL OF THE GOVERNMENT

30.1 This Contract shall not be binding upon
any of the Parties hereto unless and
until a Legislative Text is published in
the Official Gazette of the S.A.R.
approving and ratifying the Contract
and giving it full force and effect of law
notwithstanding any countervailing
governmental enactment in the S.A.R.

In witness whereof this Contract has been duly

signed by the respective Parties hereto on the
date set out above.

GOVERNMENT OF THE SYRIAN ARAB
REPUBLIC

By: Eng. Sufian Al-Alao

Minister of Petroleum & Mineral Resources

SYRIAN PETROLEUM COMPANY

By: Eng. Omar Al Hamad
Acting General Manager

LOON ENERGY INC.

By: Timothy M. Elliott lik, ,
¢

President & CEO

“ig

Lattakia Contract -99-

Og$—DUY) SaL_all
Aa gS a

ay alle ail sbh gs GY "Le jle adell 1s QS 1-30
MEE cot Leow yl Saal of Gob Qe Yai
3B lgde girs AdlSal Glo tila, dit pall,
Am Gepel 4 ye SU Ge: cy sill
Any yl) Aap gqeall (cf shiliy aclSaY dillan die sSo
As gual

Gye Seal N30 gle V yeah ul lS oo 83 pas Le "Ll

oie gb 5 Sill GU) fd deeds Led US asl LI Id

Sill

Saga) gat gic
eB Soul g Gu

AAU) sie
a)
ta) Gay

gdlan Ugisles Lai ad tebe:

ANNEX A

land of approximately 10039.139

DESCRIPTION OF THE AREA ;
e area covered and affected by the contract

prises
2.
5 represented in the map (Annex B).

AN dilidl dats
sbS 10039.139

jie
Soase pd (Gala!) id tbs SI) Gle Wis LS 5

LAM GLa) Gus 8

slags

it is

connecting

co 1 Aba Os Gipoe be:

line

ccessively the points 1 to 8 with t

geodetic
ordinates further down:

by

unded

he

Block IX
Point No. Eastin | Remarkes
i The west side of ble
| km away from the onshore
1 2 km to the East of Mediterranean onshore 428600 toward east
————|
re 194000 426500 ee
3 194000 440000
4 345000 440000 ' __ i
5 344972, _____ 388043 -
‘o 260000 388400 .
7 | 260000 | 377000 L
8 12 km to the East of Mediterranean onshore | 377000 _ |
[C | 183897 395300 Lattakia Deviopment Point
8 163600 405000 Lattakla Deviopment Point
PA 136781 408000 Cattakia Deviooment Point
4 2km to the East of Mediterranean onshore 426500

ANNEX B

Lateekia Devigpmert
ArS8 * 43.378 kn

Block Ix
Area = 10039.139 km2

Tine west side of block IX ie 2km
away fromthe onshore toward eagt

ANNEX "C" 'C 6—atll

FORM OF LETTER OF GUARANTEE 4__tlast) Luis paar Yvv-)
ip. THE SYRIAN PETROLEUM COMPANY Bog Ay gual) AS: Lt}
DAMASCUS tas
TTER OF GUARANTEE NO. { 181/07 } (181/07) ay Allis ats

nh reference to the Contract concluded in a Gots A gill abel) PL Yb

T OF THE SYRIAN ARAB apt Aryggentl Ange oy 2007 rrr
PUBLIC and the SYRIAN PETROELUM coh Lad teal) SLi) bi Fy yguald As pill apa
IMPANY (the “COMPANY’) and LOON (sta) A) yaad os! dey (420 shes
ulates that CONTRACTOR shall carry out das ge bi Uslidl ost ol le vet Gls
loration, Development and Production of sot gM gydalall Gb sain data) gg Aa lilly Aisatly
. 2 dall Is Ge

ile 41.1 of he Contact makes ncumbgrs is a ob a oe aa nd
(48) let Os) 5 Agld [poe SL aA) cui 38

ploration Period the sum of Seven and a Half ce (7.5) Sed Np gle eet 5 fae Ale "led
illion U.S. Dollars (7.5 million USD) in his sli jy ela) diy LS yl) Seated GLY SLY
rding to article 4-1. for that period. Lb DS 1-4 salall alSal Giy quits bbe: Aileidll
bid
le hereby inform you that we guarantee in "las As adh cllaal Jas tals dg gay "Lisle Sls
ow (7.5) Sed GYp Use Geet 5 dans oy
formance by CONTRACTOR of its aid cl ably Le WS eS paadall GLY shh OILY ss
bligations to spend the above mentioned si DSS did dail) lag Me dg
bbligations during the Forty-Eight Months (48 oped 5 Ask Lgioe 4h 43,9) ll
Months) Initial Exploration Period in the Area gh apes sail) ailaiall gi “Let (48) ioed
sal aS Po al

The Guarantee shall come into force as from oe Niel Syeidl QL AUS obs Gel
he Effective Date of the Contract provided we ta aus
; “bs Loipibs! eb ol "Aly ca ell 36 ab

effective pursuant to the provisions therein, Canay Aad 2) gl) Ga pall "Lis "ME geal al Sid ue
such notification to include the number and the + ‘ _ of
otification 1 JM saat) euby By Uasyl Ie Geet ol

tate of the Official Gazette in which the
Legislative Text is published approving and 9 Adil gall gay tll pail lai
-) 2 all la

atifying the Contract.
fe

Lattakia Contract -102- 4Sd0U) aie
e value of this Guarantee shall be reduced in
cordance with the execution requirement
ithin the range of amounts spent so long as
e amounts do not exceed

‘wo Million (2.0 MM) USD when the first Well is

xompleted.

fio Million (2.0 MM) USD when the second
Il is completed.

‘our Hundred Thousand (400,000) USD
terpretations.

seven Hundred and Fifty Thousand (750,000)
USD Reprocessing Seismic.

ine Million Seven Hundred and Fifty Thousand
4,750,000) USD Seismic Acquisition.

six Hundred Thousand (600,000) USD Setup
ost.

The validity of this Guarantee — shall
jutomatically cease after Fifty-Four (54) Months
from the Effective Date of the Contract or when
e total amounts spent in accordance with the
quarterly statements prepared by your
COMPANY and CONTRACTOR become equal
lo or greater than the above mentioned
guaranteed amount, or, in event
CONTRACTOR should exercise its option
wnder Article 22.4 upon termination of
ICONTRACTOR’s- obligations under the
Contract, whichever date is earlier.

The reductions under the above provisions of
this Guarantee shall be effected upon receipt by
us of a written statement requesting such
reductions, signed by you and CONTRACTOR.

lf you maintain that CONTRACTOR has not
performed his obligations in accordance
with Article 4 of the Contract, you should
fequest the implementation of the
Guarantee before its expiry by a letter
confirming :

wis

Lattakia Contract -103-

ods pyle YE cle Lath (ll dll agony Jaall aaliy
ge

AN ill Ald oe Sed Yo ole 2

AEN All ala gus Ss jel SV 59 ile 2

slag glass + yaad SY 59 Call 400

bapa 5 Aaei Lb ghd Alles Syl ¥ 52 Gill 750
wedlye jules ease (Ss yal JY 52 call 1,750

Apagls OU CS pal SY 59 Ail} 600

9 GQ "LA ANUS ode Ugede Gl eh
hex Ls £6 Ge "ed (54) Led oped
lb Ca Ady renal Glaall Cosme ee Ln
“ysl_iooo yldally pSiS ps So Ge brea! 4a JI
§ Ase ay fF dL Le)l oylg th dp all a al
aS Jp Sal) Last gta) A les cal
coal, LI fll cL el 4-22 aad
Yh eb tll gl 2

sats ALLSaY Gaye GL —egaill 2 is
“Lily das} aaa AUS ode Gd Ll
4 ills glial ui Gey pS ys "Led ys "ahs

OL esis ill 0 a el pal

A gut a_i lu
bola plsal ge pa) Ley ald sill ay

ow 4

ADU) ic
b That CONTRACTOR has failed to perform its
enditure obligations referred in this
yarantee specifying the amount that has not
zen spend out of the amount of the obligation.

The CONTRACTOR has failed to pay the
expenditure of deficiency to you.

That you have given CONTRACTOR seven
(07) Day’s notice of your intention to claim
under this Guarantee.

\4- That no state of Force Majeure exists under
the Contract.

fe hereby undertake to pay in Syrian Pounds
n amount equivalent to the unspent or
npaid if applicable) balance of the amount of
e obligation upon receipt of your above
entioned request, and declare that we elect
ur Head Office in Damascus as our domicile
all matters concerning the execution of this
juarantee.

jords and phrases used in this Guarantee

hall have the same meanings as those
ttributed to them in the Contract.

Bank Audi Syria

Damascus on.

i Lattakia Contract

AMIS oda gi Lyall Udell ailal jal Si al dst gl -1
val SOY) AS ys 4 laa! Glial) ond ge

dual SI 2 2 al dg ol -2
4 Cll!

dag ae 4 ae "Lt data Ga aay ep SO 73
cea ges Aaa le Sj oe tI (7)
AUS oda

le Gage 3p a ag Da ag Y ab -4
- kell

La Sales "Lidas Ay gall Cpls 9S gat Gb an sey seat
co (Guskill DU lS GIS Gl ¢ daa) ee 3) AUS oe)
eel gd) subal pSidlan Dal gal lj alee
JS "Lage Goes Gb gas Ue ss LL ¢ pels

JANUS ode Aut, ley Le

(ais USI oda GB Lr sll Ci glial y Giles) Seas
ca tall (gi Ug) Aa patil ole

Ag ste
ANNEX D
OPERATING COMPANY CHARTER

rticle 1

joint stock company having the nationality of
e SYRIAN ARAB REPUBLIC shall be formed
ith the authorisation of GOVERNMENT in
cordance with the provisions of the Contract
ferred to below and of this Charter.

e company shall be subject to all laws and
gulations in force in the S.A.R. to the extent
at such laws and regulations are not
consistent with the provisions of the Charter
ind the Contract.

rticle 2

ie name of the Company is LATAKIA
PERATING COMPANY, abbreviated as
KPC) and hereinafter to as "Operating

he Head Office of Operating Company shall
in the City of Damascus in the S.A.R.

Article 4

The object of Operating Company is to act for
land on behalf of the SYRIAN PETROLEUM
COMPANY on the one hand, and
CONTRACTOR on the other, carrying out and
conducting the Development operations
Tequired in accordance with the provisions of
the Contract signed on
(hereinafter
called "Contract") by and between the SYRIAN
ARAB REPUBLIC, the SYRIAN PETROLEUM
COMPANY ("COMPANY"), and
CONTRACTOR, covering Petroleum operations
in the Area described therein. Words used in
this Charter shall have the same meaning as
ascribed thereto in the Contract.

Lattakia Contract

Aypl Aysgeal dua gic dale 160 US
aia) Ga Bayhgll alSaSU Ub AagSall All yo: Ay gual
wNSa Gapulill ade pisal Gigs obist 4d) uball

cet BML AY yg ol sill Quen Spa ode Ges
ZA g Gall gill oda Gd 92 LG Y Gal aa) lt oH 8-€
vadall lal y Qupulitl aie plsal ee

2 bal)

Ugde Gilg ALL ABO As ge Ls pd al
4552) La gh Lad ted} UR y (LPC) (bess!
Aries)

3 bala)

cb Ged Kas (gb Ab aS pA et 3S ell GS
ay gull yall A open

4 bala)

ed det J gt Abell) 4S 55) Ue se
aga Ge Wie Ulslhy ba Aged) 2s pt
ts Al Age Ge He Abas Jt @_—_lhely
a) wal Se

cle — jamls Ls
a ay 2 ial

vepoei er

ox (Sb Led es)
Fo jgut Lis pithy Lay gall Ana) Gusqeal
Ciyleall Goteidl, dolby ("Spat") edit
LIS aad 4d Agee gall Ldbiall (4 Shall
qgledl Gia Nas uamalall sie gh Adel

soall (gi Lgall A pusial

480 de
erating Company shall also act for and on
half of CONTRACTOR in carrying out and
nducting Exploration operations after the first

proved in accordance with the Contract.
perating Company shall keep account of all
sts, expenses and expenditures for such
perations under the terms of the Contract and
nnex E thereto. Operating Company shall not
ngage in any business or undertake any
ctivity beyond those conducted for and on
half of CONTRACTOR and/ or COMPANY,
nless otherwise agreed by COMPANY and
CONTRACTOR.

perating Company shall, in view of the
iffering nationalities of its stockholders, record
business operations (and conduct its routine
usiness correspondence where appropriate) in
e Arabic and English languages jointly.

Operating Company shall be organised, staffed
ind managed in accordance with internationally
recognised standards in the oil industry.

At the time that Operating Company is formed,
CONTRACTOR and COMPANY shall agree its
organisational structure and those managerial
land senior staff positions to which each shall
have the right to assign its staff. Operating
Company may request CONTRACTOR and
COMPANY to assign to it additional expert staff
as it may require.

Article 5

Pounds divided into (4,000 ) Four Thousand
shares of common stock with a value of (50)
Fifty Syrian Pounds per share having equal
voting rights, fully paid up and non-assessable.
COMPANY and CONTRACTOR shall each pay
for, hold and own throughout the life of
Operating Company referred to above one half
(1/2) of the capital stock of Operating Company.

No Party may relinquish all or part of Operating
Company's shares except if either Party

Lattakia Contract

Sas gb die Alallyy J glhall cllral Alda) 45 pit) Jad US
Viale gg glad GHLAES) Ag) Gps oep casi Cilla jams
voial) lSoY Lily Cyacinall fglball 4) pues dee eal
Cy glney Gulls qyad bla ALalell 4S pill cha s
tat Gall adel) qlsal Qaethey Ghled) ote cll
ol dss VI Alea AS pall gle aay Ab il
gal dhe ih jy et BLE wl ap Bo I de
V9 YY Logie Aabsy dala gfg AS cael Le 5s

wll3 GLA cle Giglball g As pdt! cal 5

Lael) AS tl agi cpgutlll Alea Clase DESY \ bs
giles! dual yo guts) Lett Waleles heat
ASML y Ay all sells (Lanes alld oS LS 48 I
wles

pale) Casa, ay gab Chak gill pip y ALL AS tll Gamat
Aghitl) delice ci Al pibell Anabel

Sagi cele gla g AS pa) gis ALaLall 45 yl) SA aie
Gana M Gall gally elysdl Gels ley Wb ob
AS 2 Gary ted iby) Gs Gb JS) Ge: ail
Cylle ge Gull ge Ga Uglhally AS pA ye Galles of AleLall

gala Gua tell Gate}

5 bala)

(200,000) ul tis yo 42 pad ll Aldlall 45 yl) JLaul
gale pew GT An) (4000) Gl ote Arygos bod
gud tie pew JS Aady Cu suai Gsim gt Anslate
Lal) Rig glass He sine as) gt peal Lose Bod (50)
ald dae dl gh dlleisy jsrzy dslially As pill Yo US girs
1/2) ceeai odtel lea) sia Alda! AS all
“Alla! 45 yal Lau!)

cel (

peal dS ce Ue J Lis Jt od ll OGY ioe
$e Gad bl Ge ol ol 13) Vy Ugazany sh ALskell 45 tt!

ASU) wie
igns under Article 20 of the Contract all or
y of its rights and interests arising from the
ntract. In this event, the assigning Party and
successors shall assign a share of its capital
ock of the Operating Company equal to the
signed percentage of its rights and interests
rising from the Contract.

rticle 6

perating Company shall not own any right,
le, interest or estate in or under the Contract
rin any of the Petroleum produced from any
lpevelopment Area thereunder or in any of the
,ssets, equipment or other property obtained or
sed in connection therewith, and shall not be
ligated as a principal for the financing or
erformance of any of the duties or obligations
f either COMPANY or CONTRACTOR under
ine Contract. Operating Company shall not
make any profit from any source whatsoever.

costs, expenses and expenditures incurred by
Operating Company are tecoverable by the
CONTRACTOR in accordance with the Article 7

subject to Article 4 hereof, Operating Company
shall act for and on behalf of COMPANY and
CONTRACTOR. Whenever it is indicated
herein that Operating Company shall decide,
take action or make a proposal and the like, it is
understood that such decision or judgement has
made by CONTRACTOR or by
COMPANY and CONTRACTOR, as may be
required by the Contract and Operating
Company is merely implementing such

Operating Company shall have a Board of
Directors comprising eight (8) members, four (4)
of whom shall be designated by COMPANY
and the other four (4) by CONTRACTOR. The
Chairman shall be designated by COMPANY
and shall also be a Managing Director.
CONTRACTOR shall designate the General
Manager who shall also be a Managing
Director.

Lattakia Contract

cain gay clad) Gyo WALI dallas adsin oe Lie JI lus
Cah gle Gay hall ode gay a Eall Ys 20 Sal!
ated) aquil Ge en ge J jlill ila le 5 jl
coe Ugie Jjliid) Ayghall Anil) Jala ALaball 4S pall (of
va Gall Ge AAS dalle s 48 gio

6 5s

ah Vy WSbe 4) te) Lan Vy Go ogi Adal 4S pal) dls ¥
Gh gh Va Ain ges sf bell gd Ay lie Goto UI Ys cles
caiall Va Ge Lit Aya dilaie cal Gye ital Us sid Ge
Spasll 6 gyal cilstine J aes fl dpal OI i Ys
nals de gis Vy cabally GES Gaal 2 clertal | Lele
Leng ye OSs lal sf Gals sl ell sh daget al sl gl
ogee Ys diglitall sf ASG ye gl ple abel) Le asides
LOS paces ost ye ey gl Gist yf UMaLal 45 all

AS pl) WSS (I) ly peel y Cll y CANIS) IS 5
oe 7 ball ia. ge dglbal US Gye alo add ALE ALL
saad

7 baad)

Adda AS pA) Jaed Galall Ia Gye 4 salall alSal slel ye a
Mc (hays Ley Logic bilhs dla As yall cllual
geelog} S55 gh Jf pees Alda 4S 520) cf Ne Gap
Soil As Ss of a ggitell oad wld ali Le i Lal il was
Asya Gd ge sh glide Jd Ge SA Le} cl jay! i
YY} cau] MeL! 4S pall Gly hall Cilvatie Cane dsltalls

waa Guill Va ye Cilgs sil Nadie

8 bald

(8) 48l8 Ge Gua Syl) Uda Adal ASSAD OS
(4) 4a Ny ASAI DE Oe pede (4) Jas} guy clocl
BoP Gala Gay 4S pall ones cd slball DS Ue prs
ey Gaile Bl} Gd pene Oh Ga Bd OS gall
Syl Gules gee Lead Gs gall clall jnall distil

sash

4800 sie
e management shall have such authority as
required to conduct petroleum operations in
ccordance with _ internationally recognised
ndards in the international oil industry and
ith good oil field practice.

rticle 9

leetings of the Board of Directors shall be valid
a majority of the Directors is present and any
cision taken at such meeting must have the
irmative vote of six (6) or more of the
irectors provided that any Director may be
presented by a_ substitute, according to
rovisions of the By-Laws.

rticle 10

eneral Meetings of the shareholders shall be
lid if a majority of the capital stock of
perating Company is represented thereat.
y decisions taken at such meetings must
ave the affirmative vote of shareholders
wning or representing a majority of the capital

e Board of Directors shall approve the
fegulations covering the terms and conditions of
employment of the personnel of Operating
company employed directly by Operating
company and not assigned thereto by
CONTRACTOR and COMPANY.

The Board of Directors shall, in due course,
raw up the By-Laws of Operating Company
which shall be in accordance with the Contract
and this Charter and such By-Laws shall be
effective upon’ being approved by a General
Meeting of the shareholders, in accordance with
the provisions of Article 10 hereof. No provision
in the By-Laws may contradict or conflict with
the provisions of this Charter.

The salaries and qualities of staff assigned to
Operating Company by CONTRACTOR shall
be determined by CONTRACTOR, and of staff
assigned by COMPANY by COMPANY.

AE

Lattakia Contract -108-

Ay fad) be!) Rast LDU Gladuall sis) at
Aghi detuall Gh lg Ca sina) Auelell juli ty
Lid) Jgia (duel) GL jlally

9 bala}

Jule] Ve jeos 1) dance 3 lay) Galas Glelial US
CleldaYl 4f Say if Bi ose Vs vlad eliacl
ee ASI J ilpal (6) Him Gle Sle 13) VY) ee
aisal iy daw le oh pee GY joey al stele

gglSlall Ubu!

10 bats)

Cais 13) dagen pg) Abend ditell Agi Glelaial GS
Bas Gb) og af Lele as atl JLaaly peu! dnlel Led
ee Ales Will ye gle Gynt oh Gang cileLaiaYl ods
lgsstias gf Sha sly pend 4 i5h Sly ceil

V1 bale

Jaya) gee a) pl a Jay) Galas ache
On ui gall Kala alsa y
o—alls sy Sill pqs

slg Gaal As ply J glad ¢_—eostits

el jl

las Label! 4

cglslall alla) slacks Gusliall Cal sll (8 5 1291 Unde ps
apslill sae g sda Wy GSS Cl Goag cgilly Able} 45 all
gi le Mill gall ony LL lata) Aba Nba quay «fda
sie ye 10 ala alsa Gente pull! Aland ele glial
vai ol lstall ala) Gavas Y Ch cas be Oye ltl
gee Gaility gf Via Ganlill sie Gopal ee Valk
glad yo Cups Gila) Guile gall LI bey Gilyy sass
As yl) JS (ys 220d LS cdislilall SS ga Atal! AS) (ol)
AS pad) Ge Qusiall Gail gall LI Ges ills

Law sie
rticle 12

perating Company shall come into existence
ithin thirty (30) Days after the first Date of
ommercial Discovery as provided for in Article
of the Contract.

(The Operating Company shall continue in
existence for a period equal to the remaining
duration of the Contract.

(Operating Company shall be wound up and

liquidated if the Contract is terminated for any
reason as provided for therein.

SYRIAN PETROLEUM COMPANY

By : Eng. Omar Al Hamad

Acting General Manager

LOON ENERGY INC.
y_: Timothy M. uf,

President & CEO

Lattakia Contract -109-

12 bad)

Las: (30) GDB DDS Sazages Aaild ALelell AS tll cat
ele i Gk gall Glas UY) ava Gb
wddell Ge 3 Salall fb Acle Go gees

ce Aisi 5p Al] aled sacl ail ALL) 4S.) bis

dae! da0

ce Game GY all ell 13) ginethy MUL 4S atl as
soba) 1a gd Leal Go pail ener

Ay ga} ost As—____4

cig) sad sie

og RG Stall 5 Gat

AS20 aie
ANNEX E

ACCOUNTING PROCEDURE

rticle 1

eneral provisions

4 Definitions:

4.1.1 The definitions contained in Article 1 of
the Contract shall apply to this Accounting
Procedure and have the same meaning.

4.1.2 "Non-Operator" mean the Parties to the
Contract other than Operator and
GOVERNMENT.

1.1.3 "LIBOR" means the thirty-Day rate for
US Dollar deposits as published by
DOW JONES Telerate on behalf of the
British Bankers Association for offer to
prime banks in the London Interbank
Market at 11:00 a.m. London time.

If such rate does not appear on Telerate
for a period of seven consecutive
business Days, then the rate published by
the Financial Times, London, shall be
applied.

1.2 Statement of Activities :

1.2.1. CONTRACTOR shall pursuant to Article
4 of the Contract render to COMPANY
within thirty (30) Days of the end of each
Calendar Quarter a _ statement of
Exploration activity reflecting all charges
and credits related to the Exploration
operations for that Calendar Quarter

summarised by appropriate
classifications, indicative of the nature
thereof.

Ge

-110-

Lattakia Contract

at gala
pill) pli)

Joalal}

Fue alsal

rua bs 1-1

Sell Ga AA! bald (4 Bay) gh Ll ji 1-1-1
shghaall GIS Ugh sSeg asta) alll Le le

dugg GOLA abel) GISbI giey “al B" 2-1-1
a dauiall 5

AIGY 59 ila stl cle aatlall ae "ygl " 3-1-1
Aalt Ge yytie go LS Ley G28 tad 4d
coped Ape ge Us Siege shel
ct Anat Gylbed dle as zeall cast, pal
Ak fa} gad) Aslall ded dala gal Go
11,00 "late 5fe Aplell dicta 48 (GS

fen! AALa le paul Le oe pte dle GA

cual Guy Late ALN ee a deme sad

coal gi 5a Stall JS Gs oxtdl

AbGA) gly 2-1

asa tik, 2s Qt dg al pb 1-21
"Ling (30) G3 —2DE DIS cade Ge 4 babel
celal buts bly perdi ay Site
4 ideal) italy aad) opal arom nS
edle cgi Qu ye itl bbe
wlgiene (le Jag Gels Gu yt

ZAM Ge
2.2 Operating Company shall render to
COMPANY and CONTRACTOR. within
thirty (30) Days of the end of each
Calendar Quarter a_ statement of
Exploration activity reflecting charges and
credits for Exploration operations for that
Calendar Quarter, similarly summarised
as for CONTRACTOR's €Exploration
activity statement.

1.2.3 Operating Company shall render to
COMPANY and CONTRACTOR within
thirty (30) Days of the end of each
Calendar Quarter a statement of
Development activity reflecting all charges
and credits related to the Development
operations for the Calendar Quarter
summarised by appropriate classifications
indicative of the nature thereof. This
statement should be supported by a
detailed list reflecting all debit and credit
transactions. The form of the statement
shall be subject to approval by
COMPANY and CONTRACTOR.

4.3 Adjustments and Audits

1.3.1 Subject to Article 6 of this Annex E, each
cost item in a statement of Exploration
activity rendered by CONTRACTOR shall
be conclusively deemed to be an
Approved Cost after three (3) Months
following the receipt of that statement by
COMPANY unless within the said three
(3) Months COMPANY takes written
exception thereto pursuant to Article 4.7
of the Contract. During the said three (3)
Months period, supporting documents will
be available for inspection by COMPANY
during all normal working hours.

Should written exceptions occur, as per
Article 4.7 of the Contract, COMPANY
and CONTRACTOR shall confer with
each other in a timely manner and attempt
to reach a settlement.

Lattakia Contract

cp SMS GUS stall y AS pill ALadall 5 pl pai 2-2-1
Lite Ube gash ay dS He Ge “Lx (30)
Bieta) ZS}, Arad) agSll GaSe ul
cel stil qu ce ul ohh
ds ghd dla gt Gle Less

i S.gtial) esis ¢g3ll cui

gal g AS pl Abel! AS ps 3-2-1

gy SS Ales G2 "Lee (30) 5 D8 DS

gee oSey Xt but Liles as

4 ile) 4 tlally Azad a ill

edd ust Gad ge Ll Sle

cle du Gels Gad Ge Led

dd gldl Ie aeen ol Ga Lede

Aijsdly Aili agg) LS GS Llnals

olga Lee Edy
gba g LS yt) Xi yd

Ghai g sel 3-1

Lat Gala Va Ge 6 Sold) alsal slel ys ee 1-3-1
asda!) Galil) LUG Oly (fb uly MIS ob US he
sey tls GS Badin Als dylda JE Oe
ccjladl lsd Ls ya DL yb etl (3) 28
oe) DR AS a ale Cu jie! oY
ASeY lady ba Lal fel #50 (3) <u
CD gt! aad Dy ball Ge 7-4 ball
cis5 sargall GEG Gag ol Gay G5 sud (6)
Clele a ee elf Ysa 4s dl pai
Asse) Sal
Asay tidy dubs chal gel cyan de A 5
cet Dghiell Qs As pi) shit siell Ge 7-4 ala
Angad Gl) Deeg) oo Opens cunt sl

4800) Se
1.3.2Subject to Article 6 of this Annex E, all

statements of Exploration and
Development activity rendered by
Operating Company for any Calendar
Quarter shall conclusively be deemed to
be sound and correct after twelve (12)
Months following the end of any such
Calendar Quarter unless COMPANY or
CONTRACTOR objects thereto in writing
during the said twelve (12) Months on the
grounds set out in Article 4.7 of the
Contract. During this period COMPANY
or CONTRACTOR or both of them shall
have the right to audit Operating
Company accounts, records and
supporting documents for such Calendar
Quarter in accordance with generally
accepted accounting principles of the
international oil industry. Should written
exceptions occur, COMPANY and
CONTRACTOR — shall confer with
Operating Company in a timely manner
and attempt to reach a settlement.

1.3.3. If within the time limit of the twelve (12)

Month period provided in Article 1.3.2 of
this Annex €, COMPANY or
CONTRACTOR has not advised
Operating Company of its objection on the
grounds set out in Article 4.7 of the
Contract: to any cost item of any
statement; such statement shall be
considered as approved.

4.3.4.lf CONTRACTOR, COMPANY and/or

Operating Company fail to reach a
settlement under Article 1.3.1 or 1.3.2 of
this Annex E on any issue, the issue shall
be referred to an Expert appointed by
mutual consent, such Expert being an
internationally recognised _ firm of
accountants/auditors, whose opinion shall
be binding upon the parties. Should the
parties fail to agree on the choice of
Expert, the appointment shall be made on
request of any party referred to above by
the President of the Institute of Chartered
Accountants of England and Wales.

AE

Lattakia Contract -112-

cat Galall Ue Gye 6 Sala plSal sels ee 2-3-1
ce Leak) Gail y pat LU bly gue hd
dake ati gy gl ce Adel 4S tl ds
yeh (12) ote cpt sey Lith bye dares
Ais pill cu el IY) ecard Qu gl Ale oe
(12) te AW) DS ha Lede dglial J
DIR g -abell ga 7-4 Sale) Ly 8 9Shal Ie
Ais yall gay ois Lye (12) ote SN
dsp Clee Gas Legis) J dye J
epee Ugh bagged Cilatianally YDLawy Abele
thal Laity ed st ql
Aghidl Zelivall gd Lede Glial 4_ylaal
gl SS Abs Giles! fic! Clan 13) Alla
Cag) gd Adal 4S 52) ge yldal 5 Ls tal
Ag gach gl) Jae sill col} snus Glial!

Alaa] 45 yall glial gf Asda ali al Ni]y 3-3-1
Lye (12) ote ly baad sail DIS
Gala Iba ge 2-3-1 salad (gi Lgle Ga paiall
gh By 84d Sy piall ll Jalsa sl ely
oh gh NS a gl le bell Ge 7 4 aula

AS pA) J ys lacies Gull Ne jae cole

HS pall ify AS pad g Slat Seu al 13) 4-3-1

Ghy Ste 4) gly And Ay deel oe Abb

oat Gall Wa ge 2-3-1 sf 1-3-1 alsa

GLY) Gil pq Ase py ond Ge ASE) Gays

Big ee Quin Qnulae S45 oad) he OS -

AM Ny. GIGESU Le jhe Lely osSey Lulle

2 esl) Ie ie Slss! gle GL Jey!

Faw oat Oe Gob gl lb le ele opel
«Shay LAS) Gd Cast lll Canales

|

.3.5.Pending completion of each audit and

any settlement, Expert determination, or
arbitration pursuant thereto under the
Contract, CONTRACTOR shall be entitled
to include all costs presented in each
statement of Exploration, Development
and Production operations (as provided
by CONTRACTOR or Operating
Company for each Calendar Quarter) in
the statement of recovery of costs for Gas
and of Cost Recovery Petroleum for that
Calendar Quarter. All necessary
adjustments that are consequent upon
completion of audits and settlements (by
whatever means) of audit exceptions shall
be accounted for as they arise, and in
accordance with the Contract, by their
inclusion as debit or credit (as
appropriate) in the next statement of
recovery of costs of Gas and of Cost
Recovery Petroleum to be prepared;
however, no costs which COMPANY and
CONTRACTOR agree to exclude shall be
included in any such statement.

1.3.6. For the avoidance of doubt, any cost that

COMPANY and CONTRACTOR agree to
approve or to reject (whether by
settlement, 1.3.6 Expert determination or
by arbitration determined under the
Contract) shall not again be subject to
audit under this Contract.

1.3.7. If after adjustment, it appears that some

costs have been wrongly recovered by

CONTRACTOR, such costs will be
deducted from future invoices on a
percentage basis agreed by

CONTRACTOR and COMPANY (which
percentage shall not, in any event, exceed
ten percent (10%) of the value of a single
invoice) until they are completely repaid
including’ any accrued interest calculated
on the basis of the LIBOR rate as defined
in Article 1.1.3 hereof and prevailing on
the date of repayment plus two percent
(2%) covering the period commencing on
the date of wrongful payment and ending
on the date the amount is repaid in full.

Lattakia Contract

j_bihs
Gage: ALIS Wy pS Foes J
Tals coy ol Jak Ga: a_i alsal
cul Gilbed gly JS (4 Aaa! Gils
Sh SglBall LS ye pide gp LS) cll y Lzaillly
Sho shael Shay cg (eens Quy DS Ge Alle!) 45 tll
ge MS slo ul Sg oly y Sl) Gals
AS Gadel pe ed yavtl gu
lech jaa} ge tial! 42 DU) ODLaaill
os 4b yb OL) GAs) chal fel Apis GAS
isa Liiyy Liagy eb ee (Goh
Aas Jf Tigre ogGS Ulashy cLtdy call
AMSG sto iad GLa cd (Ad a 5b Lees)
cA ads ld da Oley A SL
af clo Sse Y al oe ole} ob gil
casket (gle gladly 4s au) Gis 4__alss

Send Wha Ge Ole sl et

GALES A ass Y ula GY be 6-3-1

ely) Yaady sf Unsleic! gle Jslially As pil

gle J oes loi FF Aaa Gb ve

cLE Guise GY (Gl lS! Gaye Ss
saall [ba Cas gas

BAM Ges Gf CDLaett ol ya} ae ond KY 7-3-1
oan Cob laaie pid sista JB Ye Lad a sta!
Coy Lege Giiy Aas Subdinne ail gd Go GhuISS
a gh pull ode 55 VI le) AS pally dg dal
sy gli Ligh Ge (%10) Ady s,—He UF
gd ly DY Ailya ode ams cl Ud (batt
cpr sll de Apgunally Méatcall a yall all
ye B-1-1 sled gb Gee gp LS by
gle} @ Gg atlas Gold be
5 yall has (%2) HUM gist Ij al
wets getty GEL Ctl Qt fas (All
Sul Aly aya pale}
.4 Currency Exchange

ONTRACTOR's accounting records and
perating Company's accounting records
hall be kept in the S.A.R. in US. Dollars.
ll US. Dollar expenditures shall be entered
the same currency spent. Syrian Pounds
xpenditures shall be translated to US
ollars at the same rate as effective under
rticle 6.4 of the Contract, and all other non-
S Dollars expenditure shall be translated
US. Dollars at the buying rate of
xchange for such currency as quoted by
ank of England at the close of business on
the first Working Day of the Calendar
lonth in which expenditures are recorded
in the CONTRACTOR's or Operating
company's accounting records. A record
hall be kept of the exchange rate used in
anslating Syrian Pound or other non-US.
jollars expenditures to US. Dollars.

.5 Precedence of Documents

in the event of any inconsistency or conflict
tween the provisions of this Accounting
rocedure and the provisions of the Contract,
en the provisions of the Contract shall prevail.

6 Revision of Accounting Procedure
y mutual agreement between COMPANY and
CONTRACTOR this Accounting Procedure may

be revised from time to time in the light of future
arrangements or requirements.

4.7 No Charge for Interest on Investment
Interest on investment shall not, at any time, be

charged as a recoverable cost under the
Contract.

Lattakia Contract

Alaa!) Jagat 4-1

CDLaaally Giglballs Luolat Ayulaad) dled! dhe
CAV 9 OES qh Halal 45 pL Auolatl Apulaal!
Bay prod) CU gree Saad y AG pel Sastall LY s!
Cab yuce All Aaa) Gui 28s pel banal) GLY sll GI LY 52s
cA} Asal soll Gd A Sal Gee pay le
SAL a eel us AS eV Basal GLY sl OY 59
Lepan ccdell Cpe 4-6 sally 8-4 sala alsa cua se:
cad A 5 AY) cult Qae pa gS LS lal dps
IN 9 Gl AS AY Saat GUY GY oe
Blea’) oda el ph Capua yas AS yell Baadall GLY sl
dee ay Ugh DUE! aie IS a) dy IS oe Gaye!
Daull lait aad Gad sill pa sitll el Ge
Jaws chss Caagy Abdel 45 yh) g) Jylball duulaall
all: clit dea gs gd Aassuuall a peal mere
cl SSIs oe Ge GS) Deh BJ Ayo
SAN 9

1 Gig) Ma 5 gh 5-1

Vis Ga pei oe SI | pad Gl ass de A
vagal gs ill Gopal 5 yield) phil
ballad) (go 2 Gall

ggpuslnal) aUlaill Juans 6-1

GL BL DAY hy ce cpl) elit Ihe Jd byes
SF LS A ope Gi A ylbaly A Spt Gr daltie
Aiea Glial

plead! ple 5aild Juan ase 7-1

Slay! gle sail Gad dla! Ge de Gl Sue ¥
vaball alSal Gas yay alo iu ALL Aalsss

rticle 2

osts, Expenses and Expenditures

1Subject to the provisions of the Contract,
CONTRACTOR shall alone bear and, directly or
hrough Operating Company, pay the following

sts and expenses, which costs and expenses
shall be, classified and treated in accordance
with Article 7 - 8 of the Contract.

2.1.1 Surface Rights

All direct cost attributable to the acquisition,
extension or relinquishment of surface rights
acquired and maintained in force for the Area.

2.1.2 Labour
2.1.2.1 CONTRACTOR's Expatriate staff

2.1.2.1. CONTRACTOR’s Expatriate staffs
ther han 2.1.2.1.2 below:

he salaries and benefits of CONTRACTOR's
xpatriate staff working for CONTRACTOR or
ssigned to Operating Company, other than
inder 2.1.2.1.2 below, shall be cost recoverable
las follows:

- Contractual Salary in Syria as determined by
CONTRACTOR, plus:

- A percentage of the Contractual Salary in
S.A.R. (to be agreed between COMPANY
and CONTRACTOR) deemed to cover the
costs, allowances and benefits attached to
the assignment in S.A.R. Such percentage
shall be reviewed from time to time by
COMPANY and CONTRACTOR. After
such review, if COMPANY = and
CONTRACTOR mutually agree to amend
the agreed percentage, then such new
percentage shall become effective from
the date when such request was made in
writing, plus
:- Income tax due in Syria

Lattakia Contract

2 Salat)
CUBE g ith g pucrall 9 Céstlsil}

gba Sandy cabal cgi 32s! Uo paill slel ys ee 1-2
Li Ugedang ASV) Gilg really Call Quep ota s
GMS de ALL 4S Gk ge J athe
oe 8 — 7 Sala Sa) Lihy eleig Capi Cli'y poally
Saal]

ga ——____—_) gsi 1-1-2

J celal Geis GLY satel) thal! CIS Ge
Ay gle cilley Ugile Spraall of (pill gic tail J leas
Aili) cllal

4__t__ul} 2-1-2
Cele cye Uiglball gi ye 1-2-1-2

GMS GLY! ye gle gb 1-1-2-1-2
relish 2-1-2-1-2 sala Gd pale Gopal!

ely ULV Ge alba) Giese bles ily US
4S yA gal Daal gusta gh Ustilall cal agie Gulalell
Q-1-2-1-2 sala i pele Gapeid! GA ALL!

rggltill JSAM gle la aD AL 4S coll

je Se gk US age od gail
abl 5 «di glall JS

tele SHR) OEE i Galle! GAIN Ge asta dn
Nady AMS dphaes Gey Ld (Lgtaly 45a on
Fash ye py OEE gd doll pgislSt: Mile L5all
gestae g ASN UE Gye SV Cun Ge Augie Anal ode
caagl yall ode saz cles AS pally Juba) Gil Le 13)
Apel) oe Gye Sai cede! 3 sSdell Aatll Saas gle
cal Via ad pd Gl QUE Ge jens B4_aL Sana

hath «bubs ghost

Aa gee ced Mista) Jal! dy pe —

ZADUI Se
1.2.1.2 CONTRACTOR's Expatriate Field-
ased Staff (Rotating Staff)

he salaries and benefits of CONTRACTOR's

xpatriate staff working for CONTRACTOR or

Issigned to Operating Company, who are field
sed (Rotating Staff), shall be cost
ccoverable as follows:

\contractual Salary in Syria as determined by
CONTRACTOR, plus:

income tax due in Syria, plus:

Travel costs (which include business class air
ticket, hotel accommodation, meals, and local
jravel expenses in base country between the
irport and home) plus:

ducation Assistance (children), plus.
ension Fund (CONTRACTOR share), plus:

ledical Insurance (CONTRACTOR share),
lus:

ase Country Social Insurance and Social
iSecurity (CONTRACTOR shares), plus:

Performance Bonus, plus:

Miscellaneous (which includes work clothing
allowance, and visa costs).

2.1.2.1.3 The level of Contractual Salary,
benefits and other allowances of
CONTRACTOR's expatriate staff determined by
CONTRACTOR will be consistent with policies
and practices generally applicable to
CONTRACTOR's international expatriate staff
seconded to CONTRACTOR's Affiliated
Companies.

JE

Lattakia Contract

Sia cgi cyalalall Cla cye dglball sil pe 2-1-2-1-2
(oss) ost sal)

Sythe coal gulalell ULV Gull gall LI jes GHIyy 3
sia gh gles GA ALL 4S yl yall 3
tag LS ala DU ALU Aas (cs92.9 555) sila yall)

cdyltall J Gye cane g8 US Lay gn gd Galle Call
Hay

Hall 5 Aa gee gi Hintnaall JSall dy yuo

lay 4ay2 ge sill Zi, hes ll) ial Gals
jal Clg had egailll Qo Allyl «lec
Hath 5 cc pial y jUsall up chal) alll (gf Mal

Hai) 5 o(StaaSY) Syasbell ssc Lull

siaSl 5 «(Jill dan) seliill § yaine

Shai) j (lsh Leena) (cone ea

Zelda) Glut, Gel all Qb Geld’! call
Hath 5 «(glad Gowan)

shai 5 cell Guus 3 dhe

(jill Lins NSS g «Jarl Gul Graz ged dats ) C1 ie
35 gla GI Gs gee 2 3-1-2-1-2
Ks geal oo 8! GYadl Ge eye 5 Ll jell see
Les GLY ge Uy tall Gilg dubia Jo os
Sty Aad Gilad Ghote we oy Bley

call) GY dylial iby (le ale
wgh—Ball Hate!) LES pl) gal eal 9 patti

ZED wie
9.1.2.2 All staff other than staff provided for
ynder 2.1.2.1 above.

2.1.2.2.1 The salaries and wages (including
Syrian income tax) of CONTRACTOR's and
Operating Company's staff (including _ staff
assigned by COMPANY) directly engaged in
the various activities under the Contract.

2.1.2.2.2 CONTRACTOR's and Operating
Company's staff (including staff assigned by
‘COMPANY) costs of holiday, vacation,
sickness, disability benefit, living and housing
allowance, travelling allowances, bonuses and
‘other customary allowances applicable to the
‘salaries and wages chargeable under
paragraphs 2.1.2.2.1, 2.1.8, 2.1.10.1 and
'2.1.10.3 of this Article 2.

2.1.2.2.3 Cost of — expenditures or
contributions made pursuant to law. or
‘assessments imposed by Governmental
authority in S. A. R. which are applicable to
labour cost or salaries and wages as provided
under paragraphs 2.1.2.2.1, 2.1.2.2.2, 2.1.8,
-2.1.10.1 and 2.1.10.3 of this Article 2.

2.1.2.2.4 CONTRACTOR's and Operating
Company's cost of established plans for
employees group life insurance, hospitalisation,
pension, retirement and other benefits of a like
nature which shall be applicable to the salaries
and wages of national employees, all as
chargeable under paragraphs 2.1.2.2.1, 2.1.8,
2.1.10.1 and 2.1.10.3. of this Article 2.
Severance pay will be charged at a fixed rate
applied to payrolls which will equal an amount
equivalent to the maximum liability for
severance payments as required by the
obligations of the Operator under the S.A.R.
Labour Law.

Lattakia Contract -117-

pate Go paiall GUS a 83) Gui sell ques 2-2-1-2
wel 1-2-1-2

tv

Jaall Ay wo lg La) op aly Gotlyy 1-2-2-1-
cf by) LLL LS ttl Jylball il gs (5 el
Osley Gall (ALLS AN Sd ge GQ stall tls
Eses: 1 ites) 2 hay Gi Sle JSb:

skal

La) Alea) AS pally Ula!) il go Cals 2-2-2-]-2
gD 5 Saal ali lie (AS pall ge Qasstiall lls 3
SAY LAY! ary aad Ge Saal) Giles saiy Go yall
Skid! Gat ge AIS ty Sa Faull Ya,
case es all jay Calg oll de Aiba s lgale
~10-1-2.5 8-1-2.5 1-2-2-1-2 =), iil! pisai

2 Balad ode ye 3

Suse de gaa) CUS asyt gf call dais 3-2-2-1-2
cat Ap Sal) Gibb God Gal Gulls ig gilts
cts yll gf Led Las fe GOL Gy Gung.
Ola (4 4 de as nals ALS js ails
3 1-10-1-2 5 8-1-2 5 2-2-2-1-25 1-2-2-1-2

-2 balall ode Ge 3-10-1-2 3a! (4

Kroll) ALL AS pill y Jolie) GQ _atiss 4-2-2-]-2
coh Tally alelall bls le Gebel Guclill Aca! alah,
Fanbll GIS Gos! Ul jelly seliills Guiledls alta)
Oxtles Qublll Sealy Gils Gle Gis Gai abl)
-2-1-2 Shi Ga aul gt Le gas Ge LIS das
saldll ede Ye 3-10-1-2 5 1-10-1-25 8-1-25 1 -2
FGM As Gulu gle Aeaall Ui GUL. ests .2
Bs GS Gh Lied) Gy a) gle Gabi
Als Oe gaa) 2s "slice "Lalas Gold Cas
ese A all 2s I gk ell

OLE gd dD all gy 8d

ASSN sie
.1.3 Materials

laterials, equipment and supplies purchased or
ported as such by CONTRACTOR or
perating Company.

2.1.3.1 Purchase

The actual costs, as incurred, of all materials,
quipment and — supplies purchased by
CONTRACTOR or Operating Company, plus
ny related costs, after deduction of all
iscounts actually received.

1.3.2 Materials purchased by CONTRACTOR
r Operating Company.

aterial required for operations shall be
purchased directly whenever practicable,
lexcept that

CONTRACTOR or Operating Company may
purchase such material from CONTRACTOR's
Affiliated Companies’ stocks outside the S.A.R.
under the following conditions:

[2.13.24 New Material (Condition "A"):

{New material transferred from
CONTRACTOR's or CONTRACTOR’ Affiliated
Companies’ warehouse or other properties shall
be priced at cost, provided that the cost of
material supplied is not higher than international
prices for material of similar quality supplied on
similar terms prevailing at the time such
material was ordered.

Lattakia Contract -118-

Algal! 3-1-2

Vgp ba ygieall og) Sl ptiall Glstaels laealis al gall
ALLA! AS SM gf glial ui yn Ge ll

Hala Calaeally yell quent ccieds LS caubedll Aust!
(zee Adele) 2S pall fb Ugalde oye sl pital
A Shemale dy ji on oly Gls dal 4) Gall

Dad Yale Ups

45 yal gh Sgledal Sod Gyo BI adel! og al} 2-3-1-2
ALaLall
GUS LIS 5 yble Gbbell lbs All algal auen gj

Sh Agia jyep at neces ge alld

Cgjhe ge gall ode he gs Gh ALaLa aS all
iy Ady HEE CIR Byasall 4) det cls ya
Alla) Ja yl

Fal Alls) saztall ol gall 1-2-3-1-2

CAS AY Gl eo gee Ge GH A) saath algal!
fa es Vl 4S Go J glial dat
Alay yh AAS jay a at
Sata) Spelled! soo cle soiy gall a} all oda Was
Cee tees Ell Gee Ge Lgl Ales aly od
ag al gill gl (§ 2 gill by

wah yall als

5 vi

4S) wie
.1,.3.2.2 Used Material (Condition B" and "C"):

fa) Material, which is in sound and serviceable
ndition and is suitable for reuse without
conditioning shall be classified as Condition
"and priced at seventy-five percent (75%) of
he price of new material.

SEL

b) Material which cannot be classified as
‘ondition "B" but which is serviceable for
riginal function but substantially not suitable for
conditioning shall be classified as Condition
" and priced at fifty percent (50%) of the price
f new material.

ES

c) Material, which cannot be classified as
‘ondition “B” or Condition “C”, shall be priced at
value commensurate with its use.

“SOS

(d) | Tanks, buildings and other equipment
involving erection costs shall be charged at
pplicable percentage of knocked-down new
rice.

e) Warranty of Materials imported by
CONTRACTOR:

CONTRACTOR does not warrant the material
imported to any extent beyond those warranties
that may be given in the dealer's or
manufacturer's guaranty if any; and in case of
defective material credit shall not be recorded
until adjustment has been received by
CONTRACTOR from manufacturers or their
agents.

| Lattakia Contract

\

-119-

(ig 9" Wis) Leanna al yall 2-2-3-1-2

bale Y dalle 5 A aghes AL gd Si gill al gall ()
"OP Alla Gast ¢ p25 Lea i ol) dale G99 lei
me 2 (%75) Abel, penny Aare panty

Age anal

oa "G AMlal cust Lala} GS Y Gal algal (GQ)
hel Gevall Qa Sli 4a Le Gl
Ct Es yaya Gla aye pill ALE pt YiSly cles
spell jae Ge (%50) Bld Gaeeds panty '¢" Ae

gia

"GP ALI cis Lal GS Y gal tg lt (e)
slgalastual ee Cults (gil) A__ailly jaa "g" Ula 3

Fiat) Cilaeall ye old ues shally GUIs (3)
Fggiall Quail) Galal le Lgl ead eLisyl) calls
slgie Sie] astpl) yess Gye Ayal

righ US (yo 52 gisnall al gall Glee (4)
3p gical at gall gldall Gare Y
ohgl) AUS (gi gileall ig jyall lent all Gblaall
MEY Ayes alge dgag dle ody cues g) ly}
As guill Lead glial) platy of ae Y) lial! 4 Ashall dell

AQIS 5 gh Steal GELS. Ge

Ab ye 2a le

4A) aie
.1.4 Transportation

ransportation of equipment, material and
upplies necessary for the conduct of activities.

1.5 Services

2.1.5.1 Outside Services (the cost of
consultants, contract services and utilities
procured from third parties).

2.1.5.2 Cost of services performed by
COMPANY or by CONTRACTOR or their
{affiliated Companies in facilities inside or
loutside the S.A.R.

Regular, recurring, routine services, such as
interpreting magnetic tapes, and/or other
analyses shall be performed and charged by
COMPANY and/or CONTRACTOR or their
Affiliated Companies under a Contract to be
approved under Article 6 of this Annex E.
Specific identifiable tasks undertaken by or for
geologists, geophysicists, engineers, lawyers,
accountants and others shall be charged by
COMPANY or CONTRACTOR or their
Affiliated Companies at agreed rates per
hour. Such rates shall be agreed by
COMPANY and CONTRACTOR at the time of
approval of the relevant Work Program and
Budget and the total cost of such services shall
not exceed the total included within such Work
Program and Budget, unless otherwise agreed.

Each of the above personnel shall keep
time sheets recording the amount of time
spent by them on the project and copies of
such time sheets shall be available for
inspection upon reasonable notice. Said
copies, and copies of any other documents
that are normally retained by
CONTRACTOR's Affiliated Companies (on
the grounds that they relate also to business
other than CONTRACTOR's) are deemed
by the Parties to be originals when certified
correct by the General Manager of
CONTRACTOR.

GE

Lattakia Contract

Jail 4-1-2

A DU hay silly ol walls Cael J
As) sil

5-1-2

last}

3 Calin Cal) dg ll) Glastl 1-5-1-2
(ol) Ge lade Agua ab ill qiliall 5 Aailedll Glass

olde of As pit Se cye sadiell leas} dala 2-5-1-2
cus J dale ei hed gb Led det cis pail
(OH EE

Sle Andy My 3) Sidly Ankita! Glas eats MG
OS oe SY laa fy Auaabica Ab 29) jaa
Me a gay clagl Atl IS yl) gl steal /'5 spc
AT Galall Ibe Ge 6 Ball alSaY (Hy de Mail gall
SS Ge MS Gal) Lola deg ld 2__Sheall plea
I clas J ccamign J coutldiee sf comple
pent oe ceYpn ples dal Ge MF pt ts Clee
Lagh Aastll cls pall J dylbal J 4S pal UE Ge [gills
con SLAY) oka gle GY! guy Lede Gi Hele Jleal
Fah jually Saul! galt gle Ail gall gal Ustiall y 4s pci
Ce SheskM dg) Alaa! als as YI le tall
pl be cgginall AI jaa y Leaell ali ys god 2y)y I llea!

wild GS gle GL wy!) ps
bitsy gf el oy Sal Gy bball Go DS les
cg Xe Ball pad Jay Gey lg Lees
OSS of ty eg pall (gd Ae ed atl
Gal) A__ athe ode eal y pl gall GQ tla Gea

cia gi GI bY! pte y dy ee LBS Cage

Abs AN Quis & a)
Vel Gull te) yl ball Atal cals 8) sole

Lele gp al Yoef Le pa ss
Lisede yp Si Leni dalah Ged Say (gal
J gta ple sae Si ys Liane le

a) bi at Lie sal &

4a) aie
Use of COMPANY's and/or
ICONTRACTOR's or their = Affiliated
Companies’ wholly owned equipment, shall
be charged at rental rate commensurate
with the cost of ownership and operation,
but not in excess of competitive rates
jcurrently prevailing in the S.A.R.

i

|

Hn respect of Exploration operations,
|CONTRACTOR's and its Affiliated Companies’
\recoverable rates agreed under this Article
:2.1.5.2 shall not include administrative
toverhead costs that are subject to Article
(2.1.10.2 of this Annex E.

!

12.4.6 Damages and Losses:

i

All costs or expenses necessary to replace or
irepair damages or losses incurred by fire, flood,
Istorms, theft, accidents or any other cause not
{controllable by CONTRACTOR or Operating
jCompany through the exercise of reasonable
diligence. CONTRACTOR or Operating
Company shall furnish Non-Operators with
iwritten notice of damages or losses incurred in
lexcess of ten thousand US. Dollars (US
{$10.000) per occurrence, as soon as report of
:

the same has been received by CONTRACTOR
tor Operating Company.

Lear Insurance and Claims

|The cost of any public liability, property damage
{and other insurance against liabilities of
CONTRACTOR, Operating Company and/or
the other Parties or any of them to their
j employees and/or outsiders as may be required
by the laws, rules and regulations of
| SOvERNMENT or as the COMPANY and
CONTRACTOR may agree upon. The proceeds
of any such insurance of claim collected shall
be credited against operations.

If no insurance is carried for a particular risk, all
related actual expenditures incurred and paid
by CONTRACTOR or Operating Company in
settlement of any of losses, claims damages,
judgements and any other expenses, including
legal services.
i

Lattakia Contract

ASML 4S plead) Colaeal! JL_oxiasl AIS Jang
A asat cis af Ugh dat f/f 5 sal J oe
FAS a Co ali Ala! Coad Gell (le Lined
oh a HY gh le Gell y sll

§ sas 4 fal) law ge Aull

gs

“OME ST

OS (ye la aD AMM Ca OLE all Clans ly La
pol fae Ugsle Gite) Fat ANS, Uyldall
Epa ye Lokal) A Joy GSS Jats gh 2-S-1-2

Poa Gala Wa (ye 2-10-12 sald

tla y SI eat! 6-1-2

Coke} 5 late Lap) cldy pac! J AMSA quan
J Glad! gf Goal ge dealt lust J noi
ZS AT Ge Gi Ge 9 Gi gall Sf AR sf aol gall
Jal Jb poy Alba 4S pa) Jl Sykes ve
oad dag of ALL as yall gf ylhall Ute y Al pinall
cel Aad g tlastl J ole "Ghs “IjUas} cull
Casta LE yd GIGY 53 (106000) GYT ste Ge 235
ce “Wop Alda aS pall Pyle ply Ld asl sll

saat}

calla) 5 Gyaalat 7-1-2
cally J pel ge Asad Alygedl ae quill als
Types che gill Qudll yo lh yey iStiedlss
gk lh cA GLY! I/y Aalall As pall Jsldad
Ay cen Le ily Lege ool) pt) sl/y tata clad pee
dle (SHS Laan gf AaySoll Ye Bola!) LAY y Gol sll
cglballs 4S pi gue GAY! Ae iy Le Cann gl Aa gSal
qilal cltlad! sf Gti obs Us wl Alpes auidiy

preainioea)
come bk le ull pte ds
gall Lenin y Lay (i) Aled! cliiall aren Jeul
vy ileal ga gh dag Gd Abb 4S a 3
alsa sles oblUadl
. Ag lll) GLa Yad Ley Olay waa!

aU! Ge
Las Indirect Expenses

{

Camp overhead and facilities costs such as
shore base, warehouses, water systems, road
systems, salaries and expenses of field
isupervisory personnel, field clerks, assistants
iand other general employees indirectly serving
ithe Area.

12.1.9 Legal Expenses
iAll costs and expenses of litigation, or legal
sservices otherwise necessary or expedient for
jthe protection of the Area, including attorney's
Hees and expenses as hereinafter provided,
Htogether with all judgements obtained against
!Operator or Non-Operator or any of them on
account of the operations under the Contract
land actual expenses incurred by Operator or
§Non-Operator hereto in securing evidence for
tthe purpose of defending against any action or
claim prosecuted or urged against the
operations or the subject matter of the Contract.
jin the event that there are actions or claims that
iprejudice the interests contained in the Contract
fand that are handled by the legal staff of one or
‘more of the Operator or Non-Operator,
appropriate charges may be borne by the
joperations for rendering such services as
| Operating Expenses.

2.4.40 Indirect Administrative Overhead and
General Expenses

12.4.10.1 While CONTRACTOR is conducting
' Exploration activities, the cost of staffing and
' maintaining CONTRACTOR's head office in the
-S.A.R. and/or other offices established in the
_$.A.R. other than field offices which will be
‘charged as provided in Article 2.1.8 of this
: Annex E above and CONTRACTOR who are
; temporarily assigned to and directly serving on
‘ the Area, which will be charged as provided in
' Article 2.1.2, of this Annex E.

Lattakia Contract -122-

\

Bypdlyall ye bs peaal) 8-1-2

Jalal gle ial! Sie COL gully prXall Lebel] Gilby peal!
hg yy Gob! lsu, olpll GlSuhy Glen siuall y
dial nS dist) Gle Gd pial! Cuil gall Ch plans
ostds Call GAY) Gutlell Gabesdls Grelualls

soils yb Gls Mahia!

Agi gilal) olds want 9-1-2

J gual A Gi Al Olly pally CaS Ques
Lag Aibaiell Zylesd Guslie gf aY ga Leo Ay gilill Glass
gh Le gas le Ugly peey shbad lal ah 8
Capa gill lS quan ullisy «ch Lab Ale Ge peie
deal lis apie gh gl detdl je sf dada ue
A___gladll lig pel) sllASy cael a Lae Yo pail
Va Gd decal ye os) ded Ghat a oS il
wgge0 4S Gh cléall ALS le Upecll due (d 2 ill
Epese J Cbeel! Gli dps Allee ole sl dt
pad Ge JF Gales tlie cals J3)y -2 ial!
sige WY sig call las Qo Bay) ) @ Thea
akall GH LI Ge BS) gf yb Cll oslelell 535 pla
Leal! Jd Ga Ueleea Gp ed A oe
Wylde Gass os ays oll A _plie Ca

esi Culais

Halal! Coli peenall y 3 ptled) yee 4 Jay! catia 10-1-2

bpd: dgldal ald cltl 2. calls 1-10-1-2
OEE get Aglball geet yl CaSall ayy ja) cul aba
cb cee gM GAY HSA slp cps Gal sh
[gs aad (Al Siath gi alta Gils IS OH E-E
oe 8-1-2 balall Gi Ale Yapraie gh Le gai cle
Ggldall (pilaye Gd ye eLibaly wel "at Gael
Mp cytes Ugsb Cyesdsy Alaa gb Gall Sys cual
Balall Gb dale Gagan ge Le gai cle Uebed ob

. aT Gala tba Gye 2-1-2

4g20U) sic

1.10.2 CONTRACTOR’s = aadministrative
verhead outside the S.A.R. applicable to the
.A.R. Exploration operations which will be
harged each month at the rate of four percent
4%) of total Exploration Expenditures while
:CONTRACTOR is conducting Exploration

pews

{No other direct charges as such for
'CONTRACTOR's administrative overhead
joutside the S.A.R. will be debited against the
iExploration obligation. Examples of the type of
jcosts CONTRACTOR is incurring and charging
chereunder due to activities under the Contract
jand covered by said percentage are :

'A) Executive Work - Time of executive
i officers

'B) Treasury — Financial and Currency
exchange matters.

bd

IC) Purchasing —
‘equipment and supplies.
{D) Exploration and Production - Directing,
iadvising and controlling the entire project.

Procuring materials,

iE) Other departments such as__ legal,
}comptrollers and engineering, which
‘contribute, time knowledge and experience to
{the operation.

{

'The foregoing does not preclude charging for
I direct service under Article 2.1.5.2 of this Article
i
12.1.10.3 While Operating Company is
conducting activities, Operating Company's
i personnel engaged in general clerical and office
| work, supervisors and officers whose time is
generally spent in the main office and not in the
; field, and all employees generally considered as
; general and administrative and not charged to
other types of expense, will be charged to
| operations. Such expense shall be allocated
‘each Calendar Month between Exploration
| operations and Development operations
} according to sound and practicable accounting
, methods generally applied in the international
! petroleum business.

Joes

Lattakia Contract -123-

CLS Aghia Lal Ay Jaf) ald penal 2-10-12
Lighesd oy He -@ cd cults Glee Aaleidl HEE
LB gp ae ne (04) Hay ef done bet

sags (Lats A ass gla! Lo et asi

wosl ithe Gyles 4) Cais Gi jl Qe BY
2S Sgthall Gall Jo) Sy pent jos al Me Ge
gal asa indy At GS aly "UEC"
F_nallly Uke G3 (ally shell Goyer Ushhall Leleat

ggg By Shall Asha

oa a ty > gh ic J —_al(!)
pia
LBM gad gd 5 LILA 5 gel — 44580) (2)

ccslalaeyl 5 Cilaeally ah gall cle gaa! cals sudiall (¢)
AB 9 SILA! y syboyl — CY) 9 Gut (9)
Eg pial JAS Ailedall

Lil ye Ba) 9 Ligh Eas GAY) GLY (4)
pleileges 5 Utys pales (ill Aaaigh 5 Jay! 9 cibbuat
wcslgbeall gi Weak

5 poled Lest AMIS Quast yg Del SL done Vs
2 Gall «otk ye 2-5 1-2 all «age
cle ond [gibt Abdel) 4S ll 3 ple ell 3-10-1-2
cA cyslitity gs ALLY AS a ib ge AIS cbeal
Cal Cuil gall y Qasil pally Aelell 4.5Sall y AyLSI Jee!
quens «intl cso gestill SS pall gb dele Aker Opes
cyusslall Guile gall Qe Aide ey Gy ysieg Coll cutlb sall
oe Al gs gl Ge peli Cet aly owls
st gets SS Gly reall ode Gab A eal weal
Fyulaall Gh! Gay Apel Ghbee y cull Gilles Ge
gl deel gi ple US% dibdll Aged) Aeghull
Agadlall

420) wie
2.1.11 Taxes

All taxes, customs duties, levies or other fiscal
limposts of whatever nature paid in S.A.R. by
iCONTRACTOR or Operating Company other
ithan those covered by Article 18.2.1 of the
:Contract.

i
[2.1.12 Continuing CONTRACTOR Costs

[Costs of CONTRACTOR's activities required
junder the Contract and incurred exclusively in
the S.A.R. after Operating Company is formed.
No sales expense incurred outside the S.A.R.
may be recovered as a cost provided that it is
not exceeding one million USD annually.

los 13 Other Expenditures

Any costs, expenses or expenditures, other
than those which are covered and dealt with by
ithe foregoing provisions of this Article 2,
fincurred by CONTRACTOR or Operating
{Company under approved Work Programs and
(Budgets.

A

12.41.44 Training Costs

Costs and expenses by CONTRACTOR and
| Operating Company incurred pursuant to Article
116 of the Contract, except for the Training
| Budget, which will be treated in accordance with
: Article 16.4 of the Contract.

ne

Lattakia Contract -124-

cal pall 1-1-2

SJ Appell MSG, 2S all ppully cilaall gee
4S po) gf glial) gado Gilly Lpieatle Cals Lege Abel
gala) alsal Uggbss Gl ME GS e.g ga Abb
vauball as ye 1-2-18

5 paieall i glall iutlss 12-1-2
ceillly Sell Can gay 4 DU! 5 pcinall sleet) Abts} GMS
Wald) 4S 2 S25 ae lee omega leit
IR Gost Al Glan) Golees ola jiu Sees

Nos ose Ge a cde HS Ie te HEE
Audly

89) eli 3-1-2

tess gi tb GMS Cl J alee Jf aS as
3 (shy 2 Sal) bw gi Oded 5a gl AlSa! alls
eal geal ye Cap gay Adele! 45 tlh 1 glial! Leben
adel Lil pels

cyst aati 14-1-2

Adal) 4S ally glial teas (I) lieth, sts
cell cy yatll Al jue eli cabal Go 16 sold) Gee
(2 4716 sala od Ule Gageaiall plSai) Giy eld
_ dal

ASU) aie
!
| Article 3
' Inventories

: 3.1 Periodic Inventories, Notice and
Representation

At reasonable intervals as agreed upon by
-COMPANY and CONTRACTOR inventories
“shall be taken by Operating Company of the
‘ operations material, which shall include all such
materials, physical assets and construction
projects.

" Written notice of intention to take inventory shall
» be given by Operating Company to COMPANY

and CONTRACTOR at least thirty (30) Days
- before any inventory is to begin so that
‘COMPANY and CONTRACTOR may be
‘represented when the inventory is taken.
: Failure of COMPANY and/or CONTRACTOR to
"be represented at an inventory shall bind them
‘to accept the inventory taken by Operating
, Company who shall in that event furnish the
, Party, not represented, with a copy thereof.

3.2 Reconciliation and Adjustment of
* Inventories

: Reconciliation of inventory shall be made with
‘the knowledge of CONTRACTOR and
» COMPANY, and a list of shortages and
: surpluses shall be jointly determined by
. Operating Company, CONTRACTOR and
| COMPANY, and the inventory list will be
: adjusted by Operating Company.

| Lattakia Contract -125-

3 dd

|)
Sa 4g BSY 9 pg) 4-2) 1-3

Cfo le ALLY AS pall Ud ge Gilbedll alge aye ol
dyad dacs cl glbally As pil) Gp Lele Gis duals
ADL! gy libel y 44,18!) gies ah gall cen

ALS yd Ge JS col) bobs | ths} ALL AS yall das
ad yet JAI Gle Ley: (30) add dine dylitally
Suey ayall dilens plill gle leajer dylially 454i)
Logic Gatien la} Jilially Asya) Ge JS gbie
lay} ce gla g/g As pa) GIS Gf ayall ppeal
Asc yin Le yds HS) 95 5 -2yall weal Atlee
AE Que Alla ode gy Abell 4S pall ai yal gill opal
ag bl! gl) spall ye by pe dle} Abeball 452)

yp J tty Ag en 2-3,

dias AS pally J glial) 4a jee 2 yall dolall Gb patil aii
Adda 4__S yl) JS cys Bol ith y Cenilly Gleiall GAAS
pss Cd play e Gadins AS ply dldall

Adalat) 4S pill Jd a opal

SD ae
| Article 4
' Cost Recovery

| 4.1 Statement of Recovery of Costs and of
Cost Recovery Petroleum

CONTRACTOR shall, pursuant to Article 7 of
the Contract, render to COMPANY as promptly
-as practicable but no later than thirty (30) Days
after receipt from Operating Company of the
statement for Development and Exploration
- activity for the last Calendar Month of each
Calendar Quarter, a statement for that
Calendar Quarter showing :

(a) Recoverable costs carried forward
from the previous Calendar Quarter,
if any;

(b) Recoverable costs incurred during the
Calendar Quarter;

(c) Total recoverable costs for the Calendar
Quarter, (a) plus (b);

(d) Value of Cost Recovery Petroleum taken in
ikind and disposed of by CONTRACTOR for the
Calendar Quarter;

e) Amount of costs recovered for the
Calendar Quarter;
(f) Amount of recoverable costs to be

carried into the succeeding Calendar
Quarter, if any;

(g) Excess, if any, of the value of Cost
Recovery Petroleum taken in kind and disposed
of by CONTRACTOR over costs recovered for
the Calendar Quarter.

| Lattakia Contract -126-

43s
hls a) atypia

dope dy Glins GMS ok aul GLiy 1-4
Aas

aia oh Sell ye 7 sald alsa Lay Jolie) le Cay
OEE DUS 5 Mylenll Lialill Go GSee Cbs gyal gd AS pal
Lalas) AS pall bly pdtiat AU Ge ESV! le Ley: (30)
OS oe geass op AY uly Apa Llay Goll)
5 cease eet still Qual lS Ge Lhe «pas ey

sil Qu Ge Ub all slo ie! daly ills (i
Saas Q! Gelall

cee Gull ebal cath a so ALY! Qaly Guts (G

ees Quy) ge aie daly AMSA & pene (=>
(4) 45 ()

dle Guan (gill alll alo fac Garadall Jy fill dad (2
sce sit Gl Ge 4G pal "Le J sll

vege gH Ne Ca fal ll IS LS (La

Qed Gl AB aly loa Aly Gusts Ls (;
vases Op) ccltll pay gl

gall Halsall ta ful Ug fe Aad gi ceases of BLS (5
GSH Glo BDe ly wat Lue digi [gle Juan
weades Of cca sitll ql) ye 33 faa!

AGS) oie
{
‘4.2. Payments

‘If such statement shows an amount due to
“COMPANY, payment of that amount together
with any interest that may be due under Article
4.3.7 of this Annex E shall be made in US.
Dollars by CONTRACTOR to COMPANY within
thirty (30) days of presentation of that
statement.

4.3 Audit Right

COMPANY shall have a period of twelve (12)
Months from receipt of any statement under this
Article 4 in which to audit and raise objection to
any such _ statement. COMPANY = and
CONTRACTOR shail agree on any required
adjustments as a result of such audit.
Supporting documents and accounts will be
available to COMPANY during said twelve (12)
Months period.

ile sisal) 2.4
ai gid As pill Goins Gli yay 23S2el Glatt sel 15)
Binstaue 3256 4h ee AS ci pol} glball Sb cys Qludll Ide
GY sa "a" Gall lhe os 7-3-1 3a) Gage
posts tt Ley (30) GEE DAS AS. AY! taal CLAS

soll! 4s

Gu Ga 3.4
gl lead Gs yet (12) oe coil 88 AS pall Gms
Gulss Lg pst 4 sala) obs (oi Leal) Leal abla Ge ole
gla g As pil Gas ale Gal sel pals olsll Ba
peasicl cay 5 Gaui all Ag LY Dba 4) le
GDR Asp G pad Cad baygell Glateall 5 ulus

By sSkall |g (12) ote AY! aS

-127-

Lattakia Contract

4gUI sie
!
[Article 5
‘Control and Major Accounts

5.1 Exploration Obligation Control Accounts

CONTRACTOR shall establish an Exploration
| Obligation Control Account and an off-setting
contra-account to control therein the total
amount of Exploration Expenditure reported in
“the statement of Exploration activity prepared
per Article 1.2.1 of this Annex E, less any
reductions agreed to by COMPANY and
- CONTRACTOR following written exceptions
taken by a Non-Operator pursuant to Article
4.3.1 of this Annex E, in order to determine
when minimum Exploration obligations have
been met.

5.2 Cost Recovery Control Account

CONTRACTOR shall establish a cost recovery
Control Account and an offsetting contra-
account to record therein the value of Cost
' Recovery Petroleum or Gas.

5.3 Major Accounts

For the purpose of classifying costs, expenses
and expenditures for cost recovery as well as
for the purpose of specifying a date for the
fulfilment of the Exploration Obligations, costs,
expenses and expenditures shall be recorded in
major accounts including the following :

(a) Exploration Expenditures other than
Intangible Drilling Costs.

(b) Development Expenditures other than
Operating Expenses and Intangible Drilling
Costs.

(c) Operating Expenses.

(d) Intangible Drilling Costs. Necessary sub-
accounts shall be used.
Revenue accounts shall be maintained by
CONTRACTOR to the extent necessary for the
control of recovery of costs and the treatment of
Cost Recovery Petroleum.

Lattakia Contract

5 balall
Axe bloat g Ap pal) Glblam

a ol ja) Als lle 1-5

(ys Loony Gall pljdl Asljd Lies dll (pte
cb bays Gaal lis Nhe Eee Ald Ole
pala Ibe Gye 1-2-1 sala Giy Seal) asic UG GL»
Asya) ow Vgle Gy sree alle 4) 5S ae a"
lay due pe ges) Abs Gal jicl $j) Jslhally
a ast aby La" Gala Ibe Ge 1-3-1 toldll
os Gi a all cL isl 4d S Gill «sll

Cell Ld 5h

rCHMSA sha sad 4 js callus 2-5

(ets bee y CATS alo saul All jad Ulaen dslball Gps
Be gf Ailsa) sol Jy Ad Dal Sule
AMS) oho ful

Ass gM Gbbaal) 3-5
al ya Cla 5 Giliy poally CaS Cus vale
Cabal UL cla gl 2c go dyad Gal EY Sy AUS sho jal
cali pall y «cl

toh Le gaa dua GL als

fe) calaaill 5 ais

og (')
wba 5 pial

Ns as perc)

5 daa) oli Wa nil ols (4)
Byghidl 52 ial) Gal

| etal cL ib (2)

fc yi) Gl Lua!) prdiud 3p sbiall ial) GMS (3)
agreall gb la .DU Cihlas dylball dla 5 Aa Du

Le Agllen y R_—aIGGl) a al ASL jal Ae DU!
AMSA aha jasl Sg in GER

AGU Se
Article 6

; Pre-Auditing and Approval
Requirements

6.1 All contracts for the supply of goods or

services from local or international sources, to
, be entered into for the purpose of the Contract
by CONTRACTOR or Operating Company with
i third parties, including Affiliated Companies,
and contracts of employment with respect to
_ employees of CONTRACTOR, including those
assigned for employment with Operating
+ Company, the cost of which contracts will or is
“likely to exceed one hundred and fifty thousand
| US. Dollars (US $150,000) equivalent, are
‘subject to pre-auditing by COMPANY.
' COMPANY may withhold its prior approval in
‘ respect of any such contract, if it considers:

6.1.1 that the costs of goods or services to be
- supplied under the contract concerned are not
‘in line with the international market prices for
: goods or services of similar quality supplied on
_ similar terms prevailing at the time, provided
- however that locally manufactured purchases to

be made and services to be performed by local

contractors within the S.A.R. shall be subject to
_ Article 17 of the Contract.

6.1.2 That the costs to be incurred by
CONTRACTOR or by Operating Company
under the contract concerned will not
_ reasonably be required for the operations under
the Contract.

6.2 In the case of contracts entered into by
the Operating Company, this pre-auditing
requirement by COMPANY will take into
consideration Operating Company's purchasing
procedures, its By-Laws and its Work Program
as approved by its Board of Directors, which
shall not conflict with provisions of the Contract.

6.3 All contracts referred to under Article 6.1
of this Annex E, but with costs not exceeding
one hundred and fifty thousand US. Dollars (US
$150,000) equivalent do not require pre-
auditing by COMPANY.

6.4 In respect of contracts subject to pre-
auditing according to Article 6.1 of this Annex E,
CONTRACTOR or Operating Company, as the
case may be, shall, before entering into such

Lattakia Contract

6 bala)
AGH gal) Clthing Gal) Goda

casa pnts gf glint apy ss apie Ails 1-6
stall Lge ys all Ladys ff Rls piles
Maa gal el dal ges pel) Qs ALL As 3
fe deal) alo y deal cS) LS 8 Lee al
45 pl gal Gaal ustiall Guile gally dyl-tall pi 52
Liguls jlo ol dainy ) Walls Gy . lly Abt
coe N58 (150,000) cal yp edy tle daly L+
didel gest AS SI saidl GUY GY»
Casa gh AS pA jynzy ASEM Ge Grima! Gaull
repel 13) ade gly Glo; Lad Meal) Lei 5»
Ways Ge all Glas J gba Gauls ol 1-1-6
Fyallall Gyull sled ge ALG Y (inal! abel Gin 50
Jag yd JE (gi bay gally Sasall (od ABLadll cuLessl gf abull
Bi hat tae od cele ol Ay d cay sill Ga) gf ble
cell CLeaSth 4g cla gga! ee all Llane Aacoall Gb jal
OME Jal Ge culae castle JS Ge be abil &
waka!) Gyo 17 alll lS Qed

KS yt) gb glad) telity (cl) G—attsa gf 2-1-6
fis De cond ied) ae Ga yee ALL
va Gell Cap ga: CalsLecll A gine

45 a) Lge (all aye 4s 2-6
Gad) dhe clibe (4 "bal ly» abhi
Lala) 4S 8) Gly ie oles AS ph) UE Ge Grea
BUSY) Galas a Gs aeinall Usher Gal pg (eldlall Lgclbaiy
vidal Gopal ce Ua Y be

Naa ge 1-6 Salah Gb Les) ital asiell que 3-6
Gal Gyscds Mle gle Usa a8 Y Gilly "Le Gall
Yo clglales Le gh St Yall Ge V2 (150 000)
ALS yi IS Cpe Gunall GS bed Cass

AS yAY ye Gua GAS quads (pil agiell Auacll 4-6
glial) (gle c"_a" jalall Ide Ge 1-6 Sabai Asal case
Ary cgJlal Anil Le Cauen ALaLall 4S ysl

G0) de
contracts, notify COMPANY to study the
recommended contract. COMPANY shall
agree the details of procedures concerning pre-
auditing and relevant documentation
requirements with CONTRACTOR or Operating
Company as the case may be. Such
, procedures and documentation requirements
| may be reviewed and revised from time to time.

16.5.1 COMPANY shall notify CONTRACTOR
jand Operating Company in writing of its
| approval or refusal to approve such contracts
‘ within twenty (20) Days after receipt of the
| aforesaid notice. In case of absence of notice
: of approval by COMPANY or absence of its
| notice of refusal during this period, COMPANY
' shall be deemed to have approved the contract
‘ concerned, unless COMPANY asked for one
' further period in respect of contracts requiring
' longer period, provided that such further period
: should not exceed twenty (20) Days.

In case of absence of notice of approval or
‘notice of refusal to approve by COMPANY
_ within this additional twenty (20) Days,
: COMPANY shall be deemed to have approved
_ the contract concerned.

6.5.2 In the case of contracts of employment
with respect to employees of CONTRACTOR,
including those assigned for employment with
Operating Company, COMPANY shall notify
CONTRACTOR and Operating Company of its
approval or refusal to approve such contracts
within three (3) Months of the aforesaid notice.
In case of absence of this notice, COMPANY
shall be considered to have approved the
contract of employment.

6.6 If COMPANY shall notify CONTRACTOR or
Operating Company, as the case may be, that it
refuses to approve the proposed contract, it
shall state in the notice the reason for its refusal
in line with Article 6.1 and 6.2 of this Annex E,
and as soon as possible after having received
COMPANY's notice, © COMPANY = and
CONTRACTOR or Operating Company, as the
case may be, shall confer with each other in
connection with the problem thus presented, in

satisfactory.

Lattakia Contract -130-

Cai y Acqua gall abel] asl pal cogil) oda he aly) ds
¢Slal) Agi Lagen ALeLall AS pall gh stall a As pit
Bg Ghillie Gesell GSI Glelyal daalii Ute
Big Cllsiey CielyaYl deal ye jyaty -2 steal!

AY cly Gye Ughaxis ole

Lad ALIAS pally glial Asal) Ghai 1-5-6
5 id GDA ayiall whe Ce le Ail pall Lg sf Leill go
af cde. ysSkdl GUbsy! ted! an Ley (20) Cr pte
ch Sf Bil yall AS ph ye ibs} ap ay pte Ue GH
ol pied bad) oda DS Gadvtl olba! asay pte dle
Fge As yhM} Calls 13) Y) inal) Gell Gasie| 3 4s yal
Yi Mad bl sae Gy clisd (All a siell 4 4H!

wg Al Leg: (20) ce nte Adley! ¢_pill ode Gye

Ast ye lbs! ages pte dle ty
Diy Lee st lye
Aaleyl tay: (20) cyte les

weed Gall Gaute| ab AS 0) ob pies

cdghbal) (pil gay Adleiall Jacl) og de Ale yt 2-5-6
cALlal AS yl) ae Jaall Cyystiall Guile gall oll (ob Ley
Lgecai gh Leliil yoy Hell AS ll y glial As pda jhaas
cos pet (3) ADE DLS a ghall ods ihe le Mail gall
We aay ae dls gd y -Lel) bay ae Gut

ideal se gle Caiil, Bs pad Gl sey ils!

Leuun Alalall 45 pil) gh glia 4s 4) opal 13) 6-6
Lggled (cial adel) gle Mail pall Gad Leth «loll tet
Balally 1-6 sald) iy Lgvady Gus lapis} od oat ol
a Sao dy ull ag LAT Gold Ie o 2-6
AS p20) gh digla ge AS pth 5 shits AS pl Us} Dbl
pMhall AS Ral) Ga geeady cla] Api Lean ALLA!
-O8 bl Gaye de ool) deasill dal o

4 S30) ase
lez For all costs and expenses related to
contracts which were subject to pre-auditing
and which have not been objected to by
COMPANY under Article 6.1 and 6.2 of this
Annex E, and which have been incurred by
CONTRACTOR or Operating Company, as the
case may be, COMPANY shall advise
CONTRACTOR in writing with the necessary
supporting reasons and within the periods
specified in the Contract, if it considers:

6.7.1 that any particular costs and expenses,
recorded in the Statement concerned as having
been incurred by CONTRACTOR or Operating
Company, have not actually been so incurred;

|

| 6.7.2 that in the Statement concerned the
i recording and the classification of any particular
i costs and expenses incurred by
i CONTRACTOR or Operating Company, is not
} correct;

: 6.7.3 That the specification of the goods
supplied and/or the executions of the services
‘ are not consistent with the provisions of the
| contract which obtained prior approval.

. 6.7.4 Invoices issued to CONTRACTOR and
supporting documents are incomplete or
unavailable or, with respect to invoices

. rendered by subcontractors, are not original.

6.8 After having received from COMPANY
any written advice under Article 6.7 of this
Annex E, CONTRACTOR or Operating
Company, as the case may be, shall confer with
COMPANY in connection with any objection
thus presented, and both parties shall attempt
to reach a_ settlement which is mutually
satisfactory.

6.9 If COMPANY and CONTRACTOR or
Operating Company (as the case may be) fail to
reach agreement on an issue arising under
Article 6.8, such issue shall be referred to an
Expert appointed by mutual consent, such
Expert being an internationally recognised firm
of accountants/auditors, whose opinion shall be
binding upon the parties. Should the parties fail
to agree on the choice of Expert, the
appointment shall be made on request of either
party by the President of the Institute of

Lattakia Contract

-131-

sginlly Hale Cig peenaly NS Quead Zeal 7-6
(ede Gal se! oy al gaily Gawd! Gaull cues oil
Gala) lke ge 2-6 5 1-6 solall Gig AS pa J Ys
Leas, cAlatall 45 pall sf still JE ye cals ily Ca"
GAY bs Joh Deby AS psi elall anit
V3] siall Gb sosnall sad DS flat baal As gall
rate!

ch dae Lis Cy ene Gs 4 oi 1-7-6
AS pall J dsl dS ge cal Lal le ell lel
kad Leila) oy pd ALL)

gi Mins i lenay HIS Uf Chaba 38 gl 2-7-6
OS Ge Sh dla JS ge cal BS GyS ged ole
dlagaee Gal Alda 45 tll

CL asa sly Bay gall glad Glbeal y« ol 3-7-6
Gil all Uepel E— 44, Cu) 54a!
Saal Ath gels Gt

Chateall ylhall (] sfeeall tl ill ol 4-7-6
asia yal gill gh sf Bois gh ALAS pe Ag yl
Aahal Camas) Gar ill ool sliall Ub Ge

tga Laue Alba) AS pttl j) Jl le Gi 8-6
cng AS pM Gyo ghd Us} gl OG any lel
Lad AS yh we shite cf a" Gala be ge 7-6 salad)
ea gh gles cad) Be gle pale Gal el gh ght

Legal Hae ye aga gl) Dea il Dal

Adele!) AS pl} LS pal y lta Sai ol '5] 9-6
od ge GLE! Gg] dea sill Ge (lel) anatt Lams)
fe os cle oA van 8-6 HLH Gs yy Loy
AS pb ops le oss GLY) 4 itl gs Abs
GALS Laghe Lely ches Lele byes crillne/ Ones
Jus! Ge GY! A BY) cals 13) -

Agist “en Capalaall Lage only
Lok
Chartered Accountants of England and Wales.
Paying the expenditure objected to by the
company remains suspended till a decision will
be taken in this regard.

6.10 For all costs and expenses related to
contracts exceeding one hundred and _ fifty
thousand US. Dollar (US $150,000) equivalent
which have not been objected to by COMPANY
under this Article 6, COMPANY and
CONTRACTOR shall consider that the auditing
requirements stated in Articles 4.3.1 and 1.3.2
of this Annex E have been satisfied.

igdge led peo Sls Kall JS Ge Lele Ga sed) Aaa
gal fel cull Gaal

__Gletall Cayjleaall ¢ CadlSGl gical pull) 10-6
GY (150,000) ch Gawd 5 Ue ce 255 cll adel
al og Nglaley Le gf AS 25! sanded) GLY gl GIL 5 Oe
code 6 Bola) Cas gay AS ait) Lb Ge Lele Gal jie YI obs ol
ce BLN Gail Oblbis ch dglhall g AS pai! Ge JS pkey
ib LAT Galall Ike ye 2-3-1 Salally 1-3-1 satal

ols saga

Lattakia Contract -132-

gD ake
